                PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
                            Gore, et al. v. Lee, et al., Case No. 3:19-cv-00328 (M.D. Tenn.)




                           Exhibit G
     Deposition Transcript of Dr. Anthony Trabue, M.D.




Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 1 of 136 PageID #: 1857
                               In The Matter Of:
                                  Kayla Gore v.
                               William Byron Lee




                            Anthony Traube, PH.D.
                                May 21, 2020




                          Min-U-Script® with Word Index

Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 2 of 136 PageID #: 1858
                                                                               1

 1               UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF TENNESSEE
 2                    NASHVILLE DIVISION

 3   --------------------------X
 4   KAYLA GORE; JAIME COMBS; :

 5   L.G.; AND K.N., :

 6                               Plaintiffs,        :      Case No.
 7          v. :     3:19-CV-00328

 8   WILLIAM BYRON LEE, in his official :

 9   capacity as Governor of the State of                  :
10   Tennessee; and LISA PIERCEY, in her                  :
11   official capacity as Commissioner of the :

12   Tennessee Department of Health,               :
13                               Defendants.        :

14   --------------------------X

15
16             REMOTE VIDEOTAPED DEPOSITION OF

17                      ANTHONY TRABUE PhD

18                   Thursday, May 21, 2020

19                            Tennessee

20                           12:00 noon

21

22   Job No.:      2020-85188

23   Pages:     1 - 110

24   STENOGRAPHICALLY REPORTED BY:

25   GISELLE MITCHELL-MARGERUM, RPR, CRI, CCR, LCR

            www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 3 of 136 PageID #: 1859
                                                                               2

 1                Deposition of ANTHONY TRABUE, held remotely,

 2   via videoconference at:

 3
 4

 5                Tennessee

 6
 7

 8

 9                Pursuant to agreement, before Giselle
10   Mitchell-Margerum, Registered Professional Reporter,
11   Certified Reporting Instructor, Licensed Court Reporter

12   (TN), Certified Court Reporter (GA), and Notary Public
13   (Washington, D.C.).

14

15
16

17

18

19

20

21

22

23

24

25

            www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 4 of 136 PageID #: 1860
                                                                               3

 1                    A P P E A R A N C E S

 2   ON BEHALF OF PLAINTIFFS:

 3                MERCHANT & GOULD P.C.
 4                JOHN WINEMILLER, ESQ.

 5                800 S. Gay Street, Suite 2150

 6                Knoxville, TN 37929
 7                (865) 380-5960

 8

 9   ON BEHALF OF DEFENDANTS:
10                OFFICE OF THE ATTORNEY GENERAL OF TENNESSEE
11                DIANNA BAKER SHEW, ESQ.

12                PO Box 20207
13                Nashville, TN 37202

14                (615) 532-1969

15
16   ALSO PRESENT:

17                OMAR GONZALEZ-PAGAN

18                SASHA BUCHERT

19                PUNEET KOHLI

20                SARA SEDGWICK

21                SUNG JAE LIM

22                DANIEL BURKE

23

24

25

            www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 5 of 136 PageID #: 1861
                                                                               4

 1                  W I T N E S S        I N D E X

 2

 3   Witness Page
 4

 5   ANTHONY TRABUE PhD (sworn) ....................7

 6
 7         Examination by JOHN WINEMILLER           ...........7

 8

 9         Re-Direct Examination by DIANNA SHEW             ...106
10
11       Further Examination by JOHN .............106
     WINEMILLER
12
13

14

15
16

17

18

19

20

21

22

23

24

25

            www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 6 of 136 PageID #: 1862
                                                                               5

 1                    E X H I B I T       I N D E X

 2

 3      No. Description Page
 4

 5     Exhibit 2       Defendants' Additional .........18
     Expert Disclosure
 6
 7     Exhibit 1      Deposition Notice of Dr. .......19
     Anthony Trabue, M.D.
 8

 9     Exhibit 3       Declaration of Dr. Anthony .....23
     E.D. Trabue, M.D.
10
11     Exhibit 4      Curriculum Vitae -- Dr. ........40
     Anthony Trabue, M.D.
12
13     Exhibit 5      Curriculum Vitae -- Dr. ........40
     Anthony Trabue, M.D.
14

15     Exhibit 6      Committee on Adolescent ........49
     Healthcare of the ACOG -- Committee
16   Opinion

17

18

19

20

21

22

23

24

25

            www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 7 of 136 PageID #: 1863
                        Anthony Traube, PH.D. - May 21, 2020

                                                                               6

 1                       P R O C E E D I N G S

 2      (Witness sworn.)

 3                          MR. WINEMILLER:        Thank you.
 4             Couple stipulations before we start.

 5             Counsel have stipulated that all

 6             objections are reserved, except as to
 7             form.

 8                   Is that right, Ms. Shew?

 9                          MS. SHEW:     That's correct.
10                          MR. WINEMILLER:        Okay.   And,
11             also, this deposition will not be

12             recorded.
13                   Dr. Trabue, good afternoon.           Would

14             you --

15                          THE WITNESS:      Good afternoon.
16                          MR. WINEMILLER:        I'm John

17             Winemiller.      I represent the plaintiffs

18             in this matter.       And I'm accompanied

19             today -- at least, virtually, I am, by

20             Omar Gonzalez-Pagan, Sasha Buchert, and

21             Puneet Kohli.

22                          THE WITNESS:      Okay.

23                          MR. WINEMILLER:        Counsel, would

24             you make appearances?

25                          MS. SHEW:     Yes.     Dianna Shew,

            www.LexitasLegal.com/Premier         Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 8 of 136 PageID #: 1864
                        Anthony Traube, PH.D. - May 21, 2020

                                                                               7

 1             with the Attorney General's office, on

 2             behalf of the defendants.          Accompanied

 3             today by my colleagues, Sara Sedgwick,
 4             and Jae Lim.

 5                           MR. WINEMILLER:      All right.

 6                        ANTHONY TRABUE PhD
 7      Having been duly sworn testified as follows:

 8      EXAMINATION BY MR. WINEMILLER:

 9             Q.    Dr. Trabue, would you state your
10      full name for the record, please?
11             A.    Anthony Edward Dupuy -- that's

12      D-U-P-U-Y -- Trabue.         I usually don't use that
13      last one.     That was a bonus given by my

14      parents in 1948.        So I have to own it.

15             Q.    Well, it's a good southern name.             I
16      appreciate it.

17             A.    Yeah.

18             Q.    Would you provide your address for

19      the record, please?

20             A.    It is 2201 Murphy Avenue, Suite 104,

21      in Nashville.

22             Q.    And that's your business address?

23             A.    Yes.

24             Q.    Thank you.      Couple of ground rules

25      to this deposition, just to try to make it go

            www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 9 of 136 PageID #: 1865
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                8

 1       as smoothly as possible.

 2                            Probably the first, and most

 3       important one, is that you and I need to work
 4       very hard not to speak on top of each other,

 5       because the court reporter is taking every

 6       word we say down, and we would like to have a
 7       clean record.

 8                            So, I am going to ask you to

 9       wait to begin your answer until I finish my
10       question.     And I'll attempt to wait until you
11       are finished with your answer before I ask the

12       next question.
13                            And I understand that with

14       video, there is sometimes a lag, and I'll

15       apologize in advance if I step on your toes.
16       And I'll just be quiet and let you finish your

17       answer and then proceed.

18                            Does that sound good to you?

19             A.     I'll try not to step on yours

20       either.    We can get this done.

21             Q.     Okay.    This isn't a marathon.           If

22       you need to take a break at any time, just

23       please let me know.        The only stipulation I

24       would have is that we need to have you answer

25       whatever question is on the floor before we

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 10 of 136 PageID #: 1866
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                9

 1       take that break.

 2             A.     Yes.

 3             Q.     Okay?
 4             A.     Yes.

 5             Q.     Okay.    And your attorney, Ms. Shew,

 6       may have some objections.          Unless she
 7       instructs you to answer -- excuse me -- not to

 8       answer a question, you need to answer my

 9       questions, even if she objects.
10                            Is that clear?
11             A.     Clear.

12             Q.     Okay.    Will you tell me if you do
13       not understand any question of mine?

14             A.     I will.

15             Q.     Will you tell me if my question is,
16       in your mind, ambiguous in any way?

17             A.     I will.

18             Q.     Will you tell me if you need more

19       information to answer any question I ask

20       today?

21             A.     Yes.

22             Q.     Will you make every effort today to

23       answer all my questions, fully and completely?

24             A.     As much as I can, yes.

25             Q.     Thank you.     Will you make every

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 11 of 136 PageID #: 1867
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                10

 1       effort to answer all my questions accurately

 2       and honestly?

 3             A.     Yes.
 4             Q.     Is there any reason why you can't do

 5       all these things I've just asked about?

 6             A.     None.
 7             Q.     Have you taken any medications today

 8       that would prevent you from giving true,

 9       accurate, and complete testimony today?
10             A.     No.
11             Q.     Seeing that you're wearing your

12       scrubs, I think that's a good answer to hear.
13             A.     Yes.

14             Q.     Thank you.     Now, Dr. Trabue, you've

15       served as an expert witness several times,
16       haven't you?

17             A.     Yes.

18             Q.     Approximately how many times have

19       you served as an expert witness?

20             A.     I really do not know, and I don't

21       know how to answer that for you.            I've done

22       this since the 1980s, and that's a long time.

23       I would think -- now, I haven't been in a

24       courtroom in at least 10 years, as far as

25       testifying.

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 12 of 136 PageID #: 1868
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                11

 1                    I've probably testified in a

 2       courtroom eight or 10 times over 40 years.

 3       But it's been a while.         And that's as best I
 4       can tell you.

 5                    I get cases handed me all the time,

 6       but most of these are opinions that I have
 7       rendered back to the attorneys, and that's the

 8       end of that.

 9                    But, yeah.     I'll probably get -- I
10       don't know -- nine or 10 cases given to me a
11       year, just to study it and render an opinion.

12       And that's -- that's -- that's a pretty
13       important job sometimes; just to tell the

14       lawyer what I think about the case.

15                    But, as far as going to deposition,
16       it's probably been at least five years or more

17       since I've done a deposition.           Maybe more than

18       that.    And it's been twice that long since

19       I've been in the courtroom.

20                    So, of course, they don't go to

21       court all that much.        So that's the best

22       answer I can give you.

23                    My father and brother were

24       attorneys, and I met lawyers when I was young,

25       and I worked with them off and on since the

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 13 of 136 PageID #: 1869
                          Anthony Traube, PH.D. - May 21, 2020

                                                                                12

 1       early '80s, really.        That's the best answer I

 2       can give you.

 3              Q.    Okay.    And these multiple times a
 4       year in which you're handed a case to offer an

 5       opinion, what types of cases are these?

 6              A.    Virtually -- well, I would say, 90
 7       percent medical malpractice; and 10 percent

 8       injury cases, where a woman in a wreck, or an

 9       accident of some sort, would be pregnant.               So,
10       I would get those two types of cases.
11              Q.    Have you ever offered -- excuse

12       me -- have you ever served as an expert
13       witness in any type of a case, other than a

14       medical malpractice case or a personal injury

15       case?
16              A.    That's right.      I was an expert in

17       an -- a case in the early '90s for the state

18       of Tennessee.        That's right.     It's about

19       abortion policies.        That was almost 30 years

20       ago.    Right.

21              Q.    Is that the case of Planned

22       Parenthood of Middle Tennessee v. Sundquist?

23              A.    Probably.

24              Q.    Okay.    And did it concern the

25       parental consent provision of Tennessee's

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 14 of 136 PageID #: 1870
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                13

 1       abortion statute at the time?

 2             A.     It was parental consent, and the

 3       doctor needs to talk to the patient before
 4       they operate on them.         And -- I forget, there

 5       was two or three points that were involved.

 6       It's been a while.
 7             Q.     Okay.    I just wanted to make sure

 8       we're talking about the same case.

 9             A.     Yes.
10             Q.     Now, where have you given the expert
11       testimony, or -- excuse me -- where have you

12       served as an expert witness over these -- over
13       the course of your career?

14                            And by "where," I mean in which

15       counties.
16             A.     I think all the times I've been in

17       court, it's either been in Nashville or

18       Franklin.     I'm not even sure I've been in

19       court in Franklin.        I would say probably

20       Nashville.

21             Q.     Okay.    And is that state court?

22             A.     You know, you're the lawyer.           I go

23       where they take me, you know.           I don't keep a

24       record of all these things.

25             Q.     Okay.    To your recollection, have

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 15 of 136 PageID #: 1871
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                14

 1       you ever been an expert in a case that was

 2       filed in federal court?

 3             A.     I do not know.
 4             Q.     Okay.    And in the cases where you've

 5       served as an expert witness in a medical

 6       malpractice matter, do you generally serve as
 7       an expert on the plaintiff's side, or the

 8       defendant's side?

 9             A.     Mostly defendant.       I probably
10       haven't -- and, again, I've never been to
11       court on a plaintiff's case, because they've

12       been settled.        But I have -- I've rendered
13       opinions on plaintiff's cases over the years.

14                    I'd say probably 90/10 defendant.

15       But, a few of both -- a few plaintiff's, here
16       and there.

17             Q.     Okay.    And is that of the medical

18       malpractice cases, or the --

19             A.     Medical malpractice.

20             Q.     Okay.    And how about the personal

21       injury cases?

22             A.     Oh, they're always on the -- on the

23       plaintiff's side.

24             Q.     Okay.

25             A.     They would all be --

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 16 of 136 PageID #: 1872
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                15

 1             Q.     Thank you.

 2             A.     -- for the woman's attorney.           Right.

 3             Q.     Okay.    You mentioned going to court.
 4       And when you went to court, did you give sworn

 5       testimony in court?

 6             A.     Yes.
 7             Q.     Okay.    And have you given sworn

 8       testimony through the form of a declaration

 9       before?
10             A.     Excuse me?     The declaration?
11             Q.     Have you signed a declaration under

12       oath in -- that states your opinion?
13             A.     You'd have to ask Ms. Shew.          I've

14       signed something and faxed it to her.             I did.

15       Is that -- is that what you're talking about?
16             Q.     I'm actually asking about these

17       other cases that you have testified to serving

18       as a witness in.

19             A.     Yes.

20             Q.     In those cases, did you submit a

21       signed, sworn declaration?

22             A.     I can't answer that.        You'd have to

23       ask the lawyers.       Dixie Cooper, or people that

24       have used me.        You know.

25                    I'm sorry.     I just -- I don't --

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 17 of 136 PageID #: 1873
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                16

 1       nobody told me that I was doing the wrong

 2       thing when I -- when I ever went to a

 3       courtroom.
 4             Q.     Yeah.    And I'm not suggesting that,

 5       Dr. Trabue.

 6             A.     Yes.
 7             Q.     I'm just asking some background

 8       questions.     Have you given testimony at a

 9       deposition, like we're in today, before?
10             A.     I've never given one on Zoom, if you
11       ask that.     I've always done it in person.

12             Q.     Okay.    About how many times have you
13       given testimony in a deposition?

14             A.     I would say maybe 20.         Maybe --

15       maybe more than that.         It's been a long time.
16       It's been -- this is the first deposition I

17       think I've given in over five years.

18             Q.     Okay.    Thank you.     Have you ever

19       given sworn testimony on an occasion other

20       than when you were serving as an expert?

21             A.     Not that I know of.

22             Q.     Has a court ever excluded your

23       opinion testimony?

24             A.     Not that I know of.

25             Q.     Okay.    Has a court ever limited the

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 18 of 136 PageID #: 1874
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                17

 1       scope of your opinion testimony?

 2             A.     I don't know.

 3             Q.     Okay.    Have you personally been
 4       involved in lawsuits as a party?

 5             A.     No.

 6             Q.     Okay.    We have a number of -- oh,
 7       please go ahead.

 8             A.     I have -- I have had malpractice

 9       suits filed on me, so I would be a party in --
10       two different times -- two times that I can --
11       I've had other cases that were filed and

12       quickly withdrawn, that I never did anything
13       with.

14                    But there've been two times that

15       I've given depositions when I was a defendant.
16             Q.     Okay.    Do you remember the years of

17       those cases?

18             A.     Well, the first would be in the

19       early '80s.      I'm thinking '82 or '83.         And the

20       second one would have been about 20 years ago,

21       in 2001.     Sometime like that.

22             Q.     And those were both medical

23       malpractice cases?

24             A.     Yes, Sir.

25             Q.     Okay.    Thank you.     We have pre --

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 19 of 136 PageID #: 1875
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                18

 1       premarked a number of exhibits.            And I

 2       understand you don't have printed copies of

 3       them.    So what we'll do is, we have a way of
 4       putting them up on the screen --

 5             A.     Actually, I have my -- I've got them

 6       emailed to me.       I can pull up whichever one
 7       you want me to pull up.

 8             Q.     Oh.     Good.    Well, let's do that.

 9       Let's start, actually, with what's been
10       labeled "Exhibit 2."          This is titled,
11       "Defendants' Additional Expert Disclosure."

12             (Exhibit 2 marked for identification)
13             A.     Just a second.      Let me just -- okay.

14       Now -- okay.       I've got -- I've actually opened

15       one and two that really -- is that where you
16       want me right now?

17                    What would you like me to look at?

18             Q.     Let's start with two and then we're

19       going to go to one.

20             A.     Okay.    I've got two.

21             Q.     Okay.    So, I'll represent to you

22       that this is a document filed by the

23       defendants, called, "Defendants' Additional

24       Expert Disclosure."          And, as you can see

25       there, the defendants -- right.

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 20 of 136 PageID #: 1876
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                19

 1                            "Defendants hereby disclose

 2       that they intend to call Dr. Anthony E.D.

 3       Trabue, M.D. to testify as an expert witness
 4       at the trial of this action."

 5             A.     I see it.

 6             Q.     Do you see that?
 7             A.     Yes.

 8             Q.     Okay.    And do you understand that

 9       you are here because you have been identified
10       as an expert witness on behalf of the
11       defendants in this case?

12             A.     Yes.
13             Q.     Okay.    Now, if you would look at

14       Exhibit 1?

15             A.     Yes.
16             (Exhibit 1 marked for identification)

17             Q.     And you understand that this is a

18       Deposition Notice for your deposition here

19       today?     Is that right?

20             A.     That's right.

21             Q.     All right.     And you understand

22       you're giving testimony today for use in the

23       lawsuit of Gore v. Lee et al.?

24             A.     Right.

25             Q.     Okay.    In your own words,

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 21 of 136 PageID #: 1877
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                20

 1       Dr. Trabue, what is this lawsuit about?

 2             A.     I was approached by one of the

 3       state's attorneys, if I would be willing to
 4       discuss the nature of a birth certificate.

 5       And this attorney was given my name by, I

 6       think, either a patient, or a parent of a
 7       patient, or a friend of a patient, that knew

 8       me and knew that I'd done some legal

 9       consultations.
10                    And that was -- this attorney just
11       was -- and he came and asked me if I would

12       look at it, and I said that I would.
13       That's -- that's how it started.

14             Q.     Okay.    And when was that?

15             A.     It was probably in the last several
16       months.

17             Q.     And who was the attorney that

18       approached you?

19             A.     It's Dr. Jae Lim.

20             Q.     Okay.

21             A.     I mean Mr. Jae Lim.        Yes.

22             Q.     And these next questions, I'm not

23       going to ask you about the substance of your

24       discussions with the defense counsel.             They

25       are more background fact questions.

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 22 of 136 PageID #: 1878
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                21

 1                            So, my question is, how many

 2       times have you spoken with defense counsel

 3       about this case?
 4             A.     Well, I'll say three times.          The

 5       first with Mr. Lim.        The second with Mr. Lim

 6       and one of his associates.          I'm not sure if
 7       there was Ms. Shew, or one of the other ones.

 8                    And the third one was a -- a call

 9       with Dr. -- with Mr. Lim and Ms. Shew, and
10       another associate.        I think three different
11       times.

12             Q.     Do you recall when those three
13       conversations took place?

14             A.     Well, I think the last one was

15       Monday, I think.       And then I think there was
16       one about a week ago -- maybe two weeks ago.

17       It was in the last week or two.            And then the

18       first one was several months ago.

19             Q.     Dr. Trabue --

20             A.     I think -- I guess this is -- I'm

21       just looking.        This is dated March 19th.         So

22       that would be probably a week or so after my

23       first conversation with Mr. Lim, I would

24       think.

25             Q.     Okay.    Dr. Trabue, what did you do

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 23 of 136 PageID #: 1879
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                22

 1       to prepare for today's deposition?

 2              A.    Just about nothing.        I just looked

 3       at -- I looked over what I was -- what I had
 4       said in my -- in my -- what we've sent you

 5       all.   What -- my declaration.          I just looked

 6       at it.      Looked at it again.
 7              Q.    Did you look at any other documents?

 8              A.    No, Sir.

 9              Q.    Okay.    Before your work on this
10       case, had you ever worked with the Office of
11       the Attorney General for the State of

12       Tennessee?
13              A.    If that case -- in the Sundquist

14       case you mentioned, that would have been the

15       only one.
16              Q.    Okay.    And before you worked on this

17       case, have you ever had -- have you ever

18       worked with any of the attorneys -- Ms. Shew,

19       Mr. Lim, or the other person you met with --

20       outside of their roles with the state?

21              A.    No, Sir.

22              Q.    And --

23              A.    I'm sorry.     I would just say I'm

24       terrible with names.        And I'm embarrassed that

25       I can't remember the other one's name.              But

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 24 of 136 PageID #: 1880
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                23

 1       there were two ladies and one man that I've

 2       talked to.

 3             Q.     Okay.
 4             A.     The other woman, I can't -- I can't

 5       remember.

 6             Q.     Was it Ms. Sedgwick?
 7             A.     That sounds right.

 8             Q.     Okay.

 9             A.     When you get to be my age, you'll
10       know what I'm talking about.           You remember
11       faces, but not names.         So...

12             Q.     Fair enough.      Fair enough.       Other
13       than the work on the Sundquist case that

14       you've testified about earlier, have you done

15       any other work for the state of Tennessee?
16             A.     No, I have not.

17             Q.     Okay.    Would you look, Sir, at

18       what's been marked as "Exhibit 3?"               This is

19       the "Declaration of Dr. Anthony E.D. Trabue,

20       M.D.."

21             (Exhibit 3 marked for identification)

22             A.     Okay.

23             Q.     Is this, in fact, the declaration

24       that you signed?

25             A.     Yes.

             www.LexitasLegal.com/Premier       Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 25 of 136 PageID #: 1881
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                24

 1             Q.     Okay.

 2             A.     I do have a copy of it here.           Right.

 3             Q.     And it is five pages long.          Is that
 4       correct?

 5             A.     Correct.     Yes, Sir.

 6             Q.     And it has 26 numbered paragraphs?
 7             A.     Yes.

 8             Q.     And I'm looking at page two.           Does

 9       your copy have two paragraphs that are each
10       numbered "8?"        The Paragraph --
11             A.     Yes.

12             Q.     Okay.
13             A.     There are two "eights" here.

14             Q.     Those things happen.        Can we agree

15       to refer to the first paragraph eight as "8A,"
16       and the second paragraph eight as "8B?"

17             A.     Okay.

18             Q.     Okay.    That will make things a

19       little bit easier.        And, Dr. Trabue, can you

20       confirm that the last page of the PDF -- which

21       is actually the sixth page of this exhibit --

22       bears your signature?

23             A.     That is my signature.

24             Q.     And you dated this document on the

25       14th day of May.       Is that correct?

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 26 of 136 PageID #: 1882
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                25

 1              A.    Yes, Sir.

 2              Q.    Is that the approximate date of the

 3       second time you spoke with the lawyers on the
 4       state side?

 5              A.    It would have been a day or so after

 6       that, maybe.      I mean -- I don't know what you
 7       mean by "conversations."         If it means like,

 8       "I'm going to send you something;" and I say

 9       yes.   And then they send me something, and
10       then I'll say, "I'm sending it back."             And
11       they'll say, "Okay."

12                    I don't -- we've had more than three
13       conversations.       But, as far as substantive

14       conversations, I think there've been three.

15              Q.    Okay.    Thank you for that
16       clarification.

17              A.    Yes.

18              Q.    Do you recall whether the second of

19       those substantive conversations occurred

20       around May 14th?

21              A.    I think it was -- it was maybe

22       before then.      It was in my office.

23              Q.    Okay.

24              A.    And you -- it was in my office

25       with -- with Mr. Lim and one of the other

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 27 of 136 PageID #: 1883
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                26

 1       ladies.    And it was -- it was -- I can't tell

 2       you the date -- you know.          I might be able to

 3       tell you the date.
 4                    I mean, they may have the date on

 5       their books, but -- okay.          I've got something

 6       down on April 22nd.        And that -- I haven't
 7       talked to any other lawyers but these people

 8       for the last month or two.

 9                    So, something happened April 22nd,
10       at 2:30 in the afternoon.          And then we dated
11       this other one March 19th.          So it would have

12       been probably the week leading up -- okay.
13                    I had an 8:30 office meeting on -- I

14       see an 8:30 office meeting on February 14th.

15       And then, I have a 1:00 o'clock meeting with
16       lawyers on February 27th.

17                    So, the February 14th meeting was

18       probably Mr. Lim.       And the 27th was the

19       afternoon when I met with several lawyers.

20       And then, the teleconference was -- so there

21       may have been four.

22                    The teleconference was Monday.            And

23       then there may have been a -- what looks like

24       a teleconference happened on April 22nd with

25       the lawyer.      And that would have been them.

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 28 of 136 PageID #: 1884
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                27

 1       So that's -- that's as best I can tell you,

 2       Sir.

 3              Q.    That's very precise, and I
 4       appreciate that.

 5              A.    Yes, Sir.

 6              Q.    Is the document that's marked as
 7       "Exhibit 3" the only expert report you have

 8       prepared in this case?

 9              A.    Yes.
10              Q.    And this document, Exhibit 3, is
11       titled, "Declaration."         Is that correct?

12              A.    Yes.
13              Q.    Okay.    And you -- but you also

14       signed a report on March -- in March --

15       March 21st.      Is that correct?
16              A.    Mine's dated March 19th.            Probably

17       the same report.

18              Q.    Okay.

19              A.    Actually, it says "March 23rd" on

20       the back.     I signed it -- I guess I -- maybe

21       they gave it to me on the 19th and maybe --

22       I faxed it to them -- you know, that's two

23       months ago.      But that would have been that.

24              Q.    Okay.    Dr. Trabue, you say you were

25       retained.     And I'm looking right now at the

             www.LexitasLegal.com/Premier       Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 29 of 136 PageID #: 1885
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                28

 1       second paragraph of your declaration,

 2       Exhibit 3.

 3                            You state you were retained to
 4       provide your expert medical opinion regarding

 5       how a baby's sex is determined at the time of

 6       birth.     Correct?
 7             A.     Yes.

 8             Q.     Is that still an accurate

 9       description of the scope of your assignment in
10       this case?
11             A.     Yes.

12             Q.     Okay.    And is that still an accurate
13       description of the scope of the expert medical

14       opinion you intend to offer in this case?

15             A.     Yes.
16             Q.     Okay.    You stated -- your

17       declaration states the -- excuse me.              Okay.

18                            You also say that you state

19       your declaration states the opinions you may

20       provide at trial, and the basis for those

21       opinions.     Is that correct?

22             A.     Yeah.    Paragraph three says, "baby's

23       sex is determined at the time of birth."               And

24       I may provide at trial, and basis for those.

25       I'm prepared to state the opinions.              Sure.

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 30 of 136 PageID #: 1886
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                29

 1             Q.     Okay.

 2             A.     Basic information.        Yes, Sir.

 3             Q.     Okay.    And I am going to ask you
 4       about the various sections of your

 5       declaration, just to make sure I understand

 6       what your opinion is.
 7                            Do you state any opinions in

 8       paragraphs one through 8A of your declaration?

 9             A.     Would you say -- say that one more
10       time?    I'm sorry.
11             Q.     Sure.    I can just go through each of

12       the paragraphs.       That might be a little
13       simpler.

14                            Do you state any opinions in

15       paragraph one of your declaration?
16             A.     Do I have an opinion of that?

17             Q.     No.     Do you state any opinions?         Are

18       any of your opinions recited in paragraph one?

19             A.     Yes.    It's personal knowledge.          That

20       would be correct.

21             Q.     Okay.    It's -- my question, Sir, is

22       whether part of the expert opinion you were

23       rendering in this case is presented in

24       paragraph one.

25             A.     No.

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 31 of 136 PageID #: 1887
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                30

 1                           MS. SHEW:    Object to the --

 2             object to the form.

 3             Q.     Same question for paragraph two.
 4                           MS. SHEW:    I'm just going to

 5             make a standing objection and not keep

 6             interrupting this line of questioning.
 7                           MR. WINEMILLER:      That's --

 8             thank you.

 9                    You may answer.
10                           THE WITNESS:     Well, these
11             are -- these are accurate statements,

12             and -- and are you asking whether I have
13             an opinion about paragraph two?

14       BY MR. WINEMILLER:

15             Q.     No, no.    I'm asking whether
16       paragraph two conveys your expert opinion in

17       this case.

18             A.     No.

19             Q.     Does paragraph three state your

20       expert opinion in this case?

21             A.     Yes.

22             Q.     And what is the opinion that you

23       state in paragraph three?

24             A.     It regards how a baby's sex is

25       determined at time of birth.           And I have an

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 32 of 136 PageID #: 1888
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                31

 1       opinion about how I would do that.

 2             Q.     Oh.     And I understand that.       I'm

 3       just asking, in paragraph three, itself, do
 4       you state what that opinion is.

 5             A.     I don't -- you know, it's an odd way

 6       to ask the question, but as I understand the
 7       question, I think it's an accurate statement

 8       in that I would provide an opinion regarding

 9       how a baby's sex is determined.
10                    But I have no opinion regarding that
11       statement itself.

12             Q.     Okay.    I'm sorry that my questions
13       aren't being clear.        You've got a section in

14       your declaration, starting at page 18, that's

15       titled, "Expert Opinions."          Correct?
16             A.     All right.

17             Q.     And you have a section in your

18       declaration, before paragraph 8B, titled,

19       "Qualifications."       Is that right?

20             A.     Yes.

21             Q.     And then the first eight paragraphs

22       of the declaration provide other information.

23       And so, what I'm trying to understand,

24       Dr. Trabue, is how paragraphs one through

25       eight are distinct from paragraphs 8B through

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 33 of 136 PageID #: 1889
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                32

 1       17, and 18 through 25.

 2                            And so, my precise question,

 3       Sir, was whether any of your opinions are
 4       stated in paragraphs one through 8A?

 5             A.     Okay.    I think I -- I think I've got

 6       you now.
 7             Q.     Okay.

 8             A.     I don't -- I don't think so.           I did,

 9       in paragraph four, say that I reserve the
10       right to revise and supplement this, just in
11       case I said something that I wish I hadn't.

12                    But, no.     I don't think I have -- I
13       don't think these are opinions.            No, Sir.

14             Q.     All right.     Thank you.      Sorry I was

15       confusing with that question, and that
16       occasionally happens.         And I'll just do my

17       best to restate the question so that it's

18       clear.

19             A.     Sure.

20             Q.     Okay.    And the section on

21       qualifications -- 8B through 17 -- do you

22       state opinions in that section of your report?

23                            MS. SHEW:   Object to --

24             Q.     Sorry.    That section of your

25       declaration.

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 34 of 136 PageID #: 1890
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                33

 1                            MS. SHEW:   Object to the form.

 2             A.     No, I do not think so.

 3             Q.     But you do state opinions, in the
 4       section of your report entitled, "Expert

 5       Opinions."     Correct?

 6             A.     Yes.
 7             Q.     Okay.    And I'm just going to ask two

 8       more questions on this same line of questions.

 9       This regards paragraph 18.
10                            Does paragraph 18 state any of
11       your expert opinions?

12                            MS. SHEW:   Object to the form.
13             A.     So, paragraph 18 -- the information

14       provided, I think, if I remember correctly

15       is -- was conversational.          I don't think I
16       have any material information in my hand about

17       this, Sir.

18                    But -- but it says, "information I

19       have been provided by the Defendants'

20       attorneys."      And -- and I think, as we

21       discussed it, it was all in -- as far as what

22       happens at birth, and how sex is determined.

23                    And those -- there will be opinions

24       there.     Yes, Sir.

25             Q.     Okay.    Have you formed any other

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 35 of 136 PageID #: 1891
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                34

 1       opinions in this case, besides what is

 2       contained in your declaration?

 3                            MS. SHEW:   Object to the form.
 4             A.     No.

 5             Q.     Do you intend to offer any other

 6       opinions in this case, beyond what you've
 7       stated in your declaration?

 8             A.     No --

 9                            MS. SHEW:   Object to the form.
10             A.     No, Sir.     I do not.
11             Q.     All right.     Thank you.      Is your

12       expert declaration accurate, in all respects?
13             A.     Yes.

14             Q.     Is your declaration complete, in all

15       respects?
16             A.     Oh gosh.     I hope you can look back

17       at 42 years of law practice and say everything

18       you've done.       But it's as complete as I can

19       tell you.

20             Q.     Thank you.     Is there anything you

21       want to change in your declaration?

22             A.     No.

23             Q.     Is there anything you want to

24       correct in your declaration?

25             A.     No, Sir.

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 36 of 136 PageID #: 1892
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                35

 1             Q.     Is there anything you want to delete

 2       from your declaration?

 3             A.     No, Sir.
 4             Q.     Is there anything you wish to have

 5       add -- excuse me.       Is there anything you wish

 6       you had added to your declaration?
 7             A.     No.

 8             Q.     Did you purposely leave anything out

 9       of your declaration?
10             A.     I did not.
11             Q.     Do you feel you need to do any

12       additional work relating to your declaration?
13             A.     No, Sir.

14             Q.     Is your declaration a complete

15       statement of all your opinions in this case?
16                            MS. SHEW:   Object to the form.

17             A.     Can you wait for one second?           I need

18       to decline an incoming call.

19             Q.     Okay.    Sure.

20             A.     I'm sorry.

21             Q.     No worries.

22             A.     Okay, I'm doing this with my iPhone.

23       Okay, I've got it out of the way.            I'm sorry.

24       Ask that question again.         I apologize.

25             Q.     Sure.    Is your declaration a

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 37 of 136 PageID #: 1893
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                36

 1       complete statement of all your opinions in

 2       this case?

 3             A.     It is.
 4             Q.     Do you believe that your declaration

 5       contains all the information for the courts

 6       and jury to understand all the work you did in
 7       this case?

 8             A.     Yes.

 9                           MS. SHEW:    Object to the form.
10             Q.     Do you believe that your declaration
11       contains all the information for the court or

12       jury to evaluate your opinion in this case?
13                           MS. SHEW:    Object to the form.

14             A.     Yes.

15             Q.     Do you believe that your declaration
16       contains all the information for the court and

17       jury to evaluate what you did for reliability?

18             A.     Yes.

19                           MS. SHEW:    Object to the form.

20             Q.     Dr. Trabue, you are not offering

21       opinion -- an opinion on gender identity.               Is

22       that correct?

23             A.     Correct.

24             Q.     In particular, you are not offering

25       an opinion on the etiology of gender identity.

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 38 of 136 PageID #: 1894
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                37

 1       Correct?

 2             A.     Correct.

 3             Q.     And you're not offering an opinion
 4       on the nature of gender identity.            Correct?

 5             A.     Correct.

 6             Q.     You are not offering an opinion on
 7       gender dysphoria.       Correct?

 8             A.     Correct.

 9             Q.     In particular, you are not offering
10       an opinion on the etiology of gender
11       dysphoria.     Correct?

12             A.     I'm not a counselor, Sir.           It's hard
13       enough to keep women and babies alive before

14       they get here, and after that.           But no, I do

15       no counseling.
16             Q.     Okay.    And you're not offering an

17       opinion on the treatment of gender dysphoria.

18       Correct?

19             A.     Correct.

20             Q.     Okay.    You are not offering an

21       opinion on the process of gender transition

22       for transgender persons.         Correct?

23             A.     Correct.

24             Q.     And you are not offering an opinion

25       on sexual orientation.         Correct?

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 39 of 136 PageID #: 1895
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                38

 1             A.     Correct.

 2             Q.     In particular, you are not offering

 3       an opinion on the etiology of sexual
 4       orientation.      Correct?

 5             A.     Absolutely right.

 6             Q.     Okay.    And you are not offering an
 7       opinion on brain development and structure.

 8       Correct?

 9             A.     You know, that's kind of a rabbit
10       hole to talk to an obstetrician about, because
11       often, we're blamed for problems that children

12       have as they develop in the first --
13       sometimes, after the first few years.

14                    And I've been involved in civil

15       litigation, in that way.         Not lately, but in
16       other years.      But, no.     As far as I'm

17       concerned, I think if we get a good healthy

18       baby here, we've done all we can do.             So I'm

19       going to go that.

20                    But, obstetricians do sometimes get

21       in the -- in the cross hairs of a child that's

22       not developing the way that the parents think

23       they ought to be developing.

24             Q.     Okay.    Let me try this.       This might

25       be a better question.         You are not offering an

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 40 of 136 PageID #: 1896
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                39

 1       opinion on sexual differentiation in brain

 2       development and structure.          Correct?

 3             A.     Correct.
 4             Q.     Okay.    And you are not offering an

 5       opinion on variations in brain development and

 6       function as a result of exposure to sex
 7       hormones.     Correct?

 8             A.     Correct.

 9             Q.     Okay.    And you're not offering an
10       opinion about the legal requirements for the
11       completion of birth certificates.            Correct?

12             A.     Correct.
13             Q.     And, last question in this line.

14       You are not offering an opinion about the

15       legal uses of birth certificates.            Correct?
16             A.     Correct.

17             Q.     Okay.

18             A.     Can I say one thing at this point?

19             Q.     Sure.    Please.

20             A.     I have not looked at a birth

21       certificate in probably 20 years.            Because we

22       used to look at them all and have to sign

23       them, but they changed the law in Tennessee at

24       some point.

25                    It's about 20 years ago -- maybe

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 41 of 136 PageID #: 1897
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                40

 1       late '90s, at some point, to where I'm no

 2       longer in that loop.        So, really, I don't -- I

 3       don't really know what info goes -- what all
 4       they include or exclude on a birth

 5       certificate.

 6                    What I do is make a medical record.
 7             Q.     Okay.    And I'll ask some questions

 8       about that a little bit later this afternoon.

 9             A.     Okay.
10             Q.     But thank you for that
11       clarification.

12                            Right now, I'd like you to look
13       at what we've marked as "Exhibit 4."             This is

14       one of your -- the two CVs that you provided.

15             (Exhibit 4 marked for identification)
16             A.     Okay.

17             Q.     Could you confirm that this, in

18       fact, is your CV?

19             A.     It is.

20             Q.     Okay.    And then, flip over to

21       Exhibit 5.

22             (Exhibit 5 marked for identification)

23             Q.     And can you confirm that this is

24       also a CV for yourself?         This one in narrative

25       form?

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 42 of 136 PageID #: 1898
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                41

 1             A.     Yes.    That's kind of a bio that I

 2       give attorneys to know who they are getting if

 3       they want to use me.
 4             Q.     Sure.    Sure.    Thank you.        Excuse me.

 5       I want to go through some of your background

 6       right now.     Just as a part of the -- sort of
 7       completeness.

 8                            Sir, what is your current

 9       position?
10             A.     My current position?
11             Q.     Yes.

12             A.     I'm in private -- I'm in private
13       solo practice of obstetrics and gynecology.                I

14       am a professional corporation that I own,

15       since '83.     I established it and went in solo
16       in '84.

17                    I started -- I finished my residence

18       in '79 and went into practice, working for

19       another doctor, before I went off on my own.

20       And I've been solo ever since then.

21                    So, I occasionally do what we call

22       "locums" work.       Are you familiar with that?

23             Q.     Yes, Sir.

24             A.     For various locums people.           I'm on

25       several directories, so I may moonlight here

             www.LexitasLegal.com/Premier       Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 43 of 136 PageID #: 1899
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                42

 1       and there.     But, most of the time, I'm just

 2       trying to take care of my patients right here.

 3             Q.     Okay.    A bit about your background.
 4       You went to Vanderbilt for both undergraduate

 5       and medical school.        Correct?

 6             A.     Correct.
 7             Q.     And, do I recall from your CV that

 8       you actually were a -- was it a history major?

 9             A.     Yes.    European history.
10             Q.     Okay.    Let's see.      And you also did
11       your general surgery internship at Vanderbilt.

12       Correct?
13             A.     Yes.    That's right.

14             Q.     Okay.    And as part of that

15       internship, did you participate in rotations
16       through various departments at the hospital?

17             A.     That's right.

18             Q.     Okay.    Do you recall what

19       departments you rotated through?

20             A.     Well, I did eight months at

21       Vanderbilt.      Four of those were in the

22       emergency rooms.       Two of those were with the

23       orthopedics department.         And another two, I

24       think -- I just can't remember -- maybe in

25       neurosurgery or something.          It's been a while.

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 44 of 136 PageID #: 1900
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                43

 1                    And then I did four months on the

 2       surgery ward at the VA hospital.

 3              Q.    Okay.    Thank you.     And you did an
 4       OB-GYN residency also at Vanderbilt.             Correct?

 5              A.    Correct.

 6              Q.    Did you do any other residencies
 7       anywhere?

 8              A.    No, Sir.

 9              Q.    Okay.    Would you look back at
10       Exhibit 4?      This is the first of the two CVs.
11              A.    Yeah.

12              Q.    Would you tell me what "ABOG" refers
13       to?

14              A.    That's the American Board of

15       Obstetrics and Gynecology.
16              Q.    All right.     So that's when you

17       passed your boards?

18              A.    Yes, Sir.

19              Q.    Okay.    And then, what were the

20       boards that you passed in December of '83?

21              A.    That's -- oh.      That's the

22       American -- it's the American College of

23       OB-GYN.     You'd have to pass your boards, and

24       then you apply the next year to enter the

25       college.

               www.LexitasLegal.com/Premier     Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 45 of 136 PageID #: 1901
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                44

 1             Q.     Okay.

 2             A.     So that was my -- so, I passed

 3       boards at the end of '82, and entered the
 4       college at the end of '83.

 5             Q.     Okay.    You don't have to sit for two

 6       sets of boards?
 7             A.     No, Sir.

 8             Q.     Okay.

 9             A.     And, you know, everybody after me --
10       within two or three years, the board -- the
11       boards I took were a lifetime award.             You

12       didn't have to take it again.
13                    And so, those fellas are -- we're

14       still board members, even though we haven't

15       had to retake boards.         But all the young
16       people have to take it every five years.

17                    So, my son is an internist and he

18       has to take boards every five years.

19             Q.     Well, age has its privileges, I

20       guess.

21             A.     You get old and fat.        That's it.

22             Q.     Okay.    Dr. Trabue, do you have any

23       training in psychology?

24             A.     No, Sir.

25             Q.     Do you have any training in

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 46 of 136 PageID #: 1902
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                45

 1       psychiatry?

 2             A.     No.

 3             Q.     Do you have any training in
 4       endocrinology?

 5             A.     Minimal.

 6             Q.     What does -- what does that minimal
 7       training consist of?

 8             A.     Reproductive endocrinology.

 9             Q.     Okay.
10             A.     I would not be qualified to treat a
11       person with thyroid disease or other pituitary

12       tumors.    Things like that.        I would be helpful
13       in people with ovarian function.

14             Q.     Okay.

15             A.     Ovarian failure.       Menopause
16       treatment.     Like I said, my -- I would

17       interface as a very low level endocrine

18       function.     That would be what I would be.

19             Q.     Okay.    Thank you.     Do you have any

20       training in neurobiology?

21             A.     None.

22             Q.     Do you have any training in gender

23       identity?

24             A.     No.

25             Q.     Do you have any training in gender

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 47 of 136 PageID #: 1903
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                46

 1       dysphoria?

 2             A.     No.

 3             Q.     Okay.    And in your materials -- I'm
 4       not seeing it right now -- you indicate that

 5       you're licensed by the state of Tennessee.

 6       Correct?
 7             A.     That's it.

 8             Q.     Okay.    Are you licensed by any state

 9       other than the state of Tennessee?
10             A.     No.
11             Q.     Okay.    So it's correct to say that

12       you do not hold any other licenses other than
13       the license issued by the state of Tennessee?

14             A.     That's right.

15             Q.     Okay.    And you are board certified
16       in obstetrics and gynecology.           Correct?

17             A.     Yes.

18             Q.     And that's what you just explained

19       to me?

20             A.     Yes.

21             Q.     Okay.    Do you have any

22       certifications, other than the board

23       certification from -- all right -- in -- or

24       from the American College of -- let's see if I

25       got this right -- Obstetrics and Gynecology?

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 48 of 136 PageID #: 1904
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                47

 1             A.     I do not.

 2             Q.     Okay.    And, let's see.       In your

 3       declaration, you say that you were elected as
 4       a fellow of the American College of Obstetrics

 5       and Gynecology in 1983.         That being elected as

 6       a fellow is what happens about a year after
 7       your boards are taken?

 8                            Is that right?

 9             A.     Yeah.    That's right.
10             Q.     Okay.    Do you consider the American
11       College of -- let me ask you this question

12       first.
13                            Is it the American College of

14       Obstetrics and Gynecology?          Or the American

15       College of Obstetricians and Gynecologists?
16             A.     Oh Lord.     I've got them right up

17       here.    Just a second.

18                    Okay.    It's -- the board is the

19       American Board of Obstetrics and Gynecology.

20       And the College is Obstetricians and

21       Gynecologists.

22             Q.     Okay.    Just wanted to clear that up.

23             A.     Yes.

24             Q.     Make sure I wasn't saying the wrong

25       thing.

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 49 of 136 PageID #: 1905
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                48

 1                          Do you consider the American

 2       College of Obstetricians and Gynecologists to

 3       be a reputable source of information for
 4       people in your field?

 5              A.    It depends on the day.         Because they

 6       put out papers all the time and then change
 7       them a day or two later.         The things that the

 8       American boards and college puts out is kind

 9       of a moving target.
10                    But I think everything they put,
11       they try to be current.         And that's why --

12       it's kind of like this COVID plague we're in
13       now.   We hear different info all the time.

14                    So, it's maybe not that bad, but

15       like I say, sometimes, I don't pay too much
16       attention to what they say, because they --

17       they may have a better position; a more clear

18       position.

19                    See, they'll have committee

20       opinions, and then they'll have -- they have

21       all these different rankings of things that

22       will come out.

23                    And I think the committee opinion

24       will be the most authoritative, but they have

25       a lot of other bulletins -- practice

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 50 of 136 PageID #: 1906
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                49

 1       bulletins, and things like that.            They'll lose

 2       you with things.

 3                    But, no.     And, everything changes,
 4       so, I think there's -- they are very helpful.

 5       I'll say that.       I will say they are very

 6       helpful.
 7             Q.     Okay.    Are you familiar with the

 8       Committee on Adolescent Healthcare of the

 9       American College of Obstetricians and
10       Gynecologists?
11             A.     You know, I don't think I have read

12       much of them lately.        Every now and then --
13       particularly if I have an adolescent

14       pregnancy -- I will refer to them.               But I

15       really haven't had one in a while.               So...
16             Q.     Okay.    By chance, are you aware that

17       the Committee on Adolescent Healthcare of the

18       ACOG issued a committee opinion on care for

19       transgender adolescents?

20             A.     It's not surprising, but I sure -- I

21       haven't read it.

22             Q.     Okay.    Well, it's -- it's what we've

23       marked as Exhibit 6, if you want to take a

24       look at that.

25             (Exhibit 6 marked for identification)

             www.LexitasLegal.com/Premier       Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 51 of 136 PageID #: 1907
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                50

 1                          MS. SHEW:     Are you asking him

 2             to read this?

 3                          MR. WINEMILLER:       Well, I want
 4             him to -- I'm going to ask him some

 5             questions about it.        So if he needs some

 6             time to look it over, that's fine.
 7                          THE WITNESS:      Let me look at

 8             the abstract and see if that will help,

 9             if possible.      And if you start getting
10             technical, it will take a while.              But --
11                          MR. WINEMILLER:       I only have

12             one or two questions about it.             And if
13             after I ask those questions, you want to

14             go back and read the rest of the

15             document, that's certainly your right.
16                          THE WITNESS:      Okay.       Why don't

17             you ask a question and see -- see what I

18             can do with it?       And if not, I'll refer

19             to the document.

20                          MR. WINEMILLER:       Sure.

21       BY MR. WINEMILLER:

22             Q.     Specifically, I'd like you to turn

23       to page four of the document.           And you'll see,

24       at the bottom right of page four, there's

25       something called a "Glossary."

             www.LexitasLegal.com/Premier       Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 52 of 136 PageID #: 1908
                          Anthony Traube, PH.D. - May 21, 2020

                                                                                51

 1              A.     I see it.    Yeah, I've got it.

 2              Q.     And I want to ask you about the

 3       definition of "gender identity" that's
 4       presented there.       It defines gender identity

 5       as:

 6                           "A person's fundamental and
 7       innate sense of being male, female, or

 8       somewhere in between."

 9                           Did I read that correctly?
10              A.     Correct.
11              Q.     Do you agree or disagree with this

12       definition?
13              A.     I agree with it --

14                           MS. SHEW:     Object to the --

15              object to the form.
16                           MR. WINEMILLER:      I'm sorry.

17              I'm afraid that we might have -- you

18              might have answered on top of Ms. Shew's

19              objection.     Could you repeat your answer,

20              please?

21                           THE WITNESS:     I agree.

22                           MR. WINEMILLER:      Okay.    Thank

23              you.

24       BY MR. WINEMILLER:

25              Q.     Now, moving down the glossary,

               www.LexitasLegal.com/Premier     Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 53 of 136 PageID #: 1909
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                52

 1       that's actually at the top of the next page --

 2       it's in the next -- sorry.           It's on the next

 3       page.     There's a definition of -- for
 4       "transgender."       And it defines "transgender"

 5       as:

 6                            "A person whose gender identity
 7       differs from the sex they were assigned at

 8       birth."

 9                            Do you see that?
10              A.    I see it.
11              Q.    Did I read that correctly?

12              A.    You did.
13              Q.    Do you agree or disagree with this

14       definition?

15                            MS. SHEW:   Object to the form.
16              A.    I think I agree with it.

17              Q.    Okay.    Thank you.      I want to go back

18       to your credentials.        And, in particular, on

19       Exhibit -- sorry; one, two, three, four, five.

20       This is the narrative.

21                            You mentioned -- oh.        This was

22       the Fellowship of the American College of

23       Obstetricians and Gynecologists.            My question

24       is, Sir, do you hold any other fellowships?

25              A.    No, Sir.     I don't.

               www.LexitasLegal.com/Premier     Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 54 of 136 PageID #: 1910
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                53

 1             Q.     Okay.    And -- and we've gone over a

 2       couple of your different credentials.             Do you

 3       have any other official designations or
 4       credentials relating to your -- your practice

 5       of medicine?

 6                            MS. SHEW:   Object to the form.
 7             A.     No.     That's all.

 8             Q.     Okay.    I have some questions now

 9       about your practice, Sir.          You've been in
10       private practice since 1979, I think you just
11       testified?     Is that right?

12             A.     Yes.
13             Q.     And in solo practice since 1984.

14       Correct?

15             A.     Yes.
16             Q.     And, I think I understand; but what

17       is the difference between private practice and

18       solo practice?

19             A.     Well, the private practice of

20       medicine means -- you know, it may have meant

21       something -- it may mean something different

22       today than it did 40 years ago.

23                    But, in general, you either worked

24       for a university; or you worked for the

25       Government; or you worked for some entity.

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 55 of 136 PageID #: 1911
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                54

 1       You worked for the VA.         You worked for

 2       somebody.

 3                    And those were people that were
 4       attached to a larger institution, or you

 5       worked for yourself.        And that's private

 6       practice.     That's your -- private.
 7                    Now, most private practices, these

 8       days -- and, really, from the time I went into

 9       solo practice, most people in private practice
10       are in groups.
11                    I don't know if you're a solo

12       lawyer, or whether you're in a group of
13       lawyers, but a group of lawyers would go, and

14       then they would -- they may have income based

15       on production.      But, also, they also share
16       expenses.

17                    And the doctors would do the same

18       thing.    They would have production less

19       expenses.     And that's -- but, in my case, I

20       went in as an employee of one doctor, and

21       then...

22                    So, I was in private practice under

23       another doctor's office.         And then four and a

24       half years later, I opened my own office.               And

25       I've just -- I've been a -- a lone physician

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 56 of 136 PageID #: 1912
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                55

 1       in solo practice of obstetrics and gynecology

 2       since 1984.

 3             Q.     Okay.    Thank you.     And how would you
 4       describe the nature of your practice?

 5             A.     Well, that changes over years.            I

 6       was a very busy gynecologic surgeon.              And very
 7       busy, obstetrically, probably from '85 to

 8       2005.    Gradually, getting a little less busy.

 9       And then, after 2005, a lot less surgery.
10       These days, do very little surgery compared to
11       what I used to do.

12                    But -- so, things change as your --
13       the focus of your life changes.            And a lot of

14       my friends quit delivering babies.               I have

15       kept delivering babies.         So, I still have a
16       fairly active obstetric practice.            I delivered

17       the third baby this week today.

18                    But, you know, a lot of people would

19       rather stop doing obstetrics and do something

20       different.     But I -- so, surgically, I was a

21       very busy gynecologic surgeon for 30 years, I

22       imagine.     And then a little less busy.

23                    And, these days, I just do, oh,

24       probably three or four cases a month.               I only

25       do what I want to do and send the cases out

             www.LexitasLegal.com/Premier       Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 57 of 136 PageID #: 1913
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                56

 1       that I -- that need to be done.            So that's how

 2       I would describe my practice.

 3                    But -- and I do a lot of
 4       consultations, like you say.           I let people

 5       come in for other opinions, that, "So and so

 6       thinks I need this.        What do you think?" And I
 7       can talk to them.

 8                    I have any -- and I'm a safe

 9       consultation for a lot of doctors, because
10       they know I'm not going to steal their
11       patient.     I'm not going to operate on them.

12       I'm going to tell them whether I think it's a
13       good -- a good plan or not.

14                    That's a fair amount of what I do.

15       But I give -- I give a lot of second opinions.
16             Q.     Okay.    Thank you.     Have you ever

17       practiced in any area other than OB-GYN?

18             A.     If you look at my Exhibit 5, on the

19       first page -- internship -- I divorced in '77

20       and couldn't pay the bills.          And my department

21       chief let me do emergency room work on the

22       side.    Because I'd done a year of surgery.

23                    And it was -- went against -- nobody

24       was allowed to do that.         I was the first

25       person.    But he wanted to keep me as a

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 58 of 136 PageID #: 1914
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                57

 1       resident, and he knew that if he -- otherwise,

 2       I was going to have to leave and do something

 3       else.
 4                    And so, I have many, many weekends I

 5       spent in rural medicine, doing emergency room

 6       work.    So that's -- that's what I've done
 7       outside of OB-GYN; is a lot of rural emergency

 8       rooms.

 9                    But that's -- again, that's in the
10       old days.     That's 45 years ago.         So --
11             Q.     Okay.

12             A.     It's not something that I would have
13       expertise in today.

14             Q.     Okay.    And other than the emergency

15       room practice that you've had back in the day,
16       and now your OB-GYN practice, do you practice

17       in any other area?

18             A.     No, I don't.

19             Q.     Okay.    Now, you served on the staff

20       of Vanderbilt Hospital from 1979 to 2005.

21       Correct?

22             A.     I think so.

23             Q.     Okay.    And what medical services did

24       you provide at Vanderbilt?

25             A.     I did very little surgery there.

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 59 of 136 PageID #: 1915
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                58

 1       Not more than a handful in all those years.

 2       It was delivering babies.          And it's usually

 3       people that were nurses at Vanderbilt, that
 4       wanted me to deliver them.          And they had good

 5       insurance for Vanderbilt.

 6                    So, it would probably be one or two
 7       a month, for most of those years.            It finally

 8       got to where it was very few, and it was a lot

 9       of trouble to go over there.           So I phased
10       myself out over there.
11             Q.     Okay.    Did you work with any

12       transgender patients at Vanderbilt?
13             A.     No, I didn't.

14             Q.     Why did you leave Vanderbilt?

15             A.     Well, I -- I was on staff so I could
16       deliver babies.       And I left the staff because

17       I no longer wanted to deliver babies there.

18             Q.     Fair enough.      Okay.    Have you ever

19       had any affiliation with Vanderbilt Center for

20       Transgender Health?

21             A.     No.

22             Q.     And you currently serve on the staff

23       of Centennial Medical Center.           Correct?

24             A.     Yes.

25             Q.     And you have, since 1979.           Is that

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 60 of 136 PageID #: 1916
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                59

 1       right?

 2             A.     Yes.

 3             Q.     Okay.    And what kind of institution
 4       is Centennial?

 5             A.     It's a large hospital.         The hospital

 6       that I really worked at was called "Westside
 7       Hospital" in those days.         And it was absorbed

 8       into Centennial somewhere in the early '90s.

 9       I couldn't -- couldn't tell you the date.
10                    Because I was department chair at
11       Westside.     And then after a while, I was

12       department chair at Centennial OB-GYN
13       Department.      So, it was sometime in those

14       years.     Early '90s, I think.

15                    But -- but no.      It's -- so, Westside
16       was a full service hospital, but was small.

17       And then, when they -- they turned it into a

18       women's hospital, and that's -- and all of the

19       services that were done at Westside are now

20       done in the main Centennial Hospital.

21                    And it's mostly women and children

22       at the building that I'm in now.

23             Q.     Okay.    And the services that you

24       provided at Centennial, were they all as part

25       of your OB-GYN practice?

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 61 of 136 PageID #: 1917
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                60

 1             A.     Yes.

 2             Q.     Okay.    Do you know whether

 3       Centennial offers medical services
 4       specifically geared towards transgender

 5       persons?

 6             A.     Not that I'm aware of.
 7             Q.     Okay.    Now, you also serve on the

 8       staff at St. Thomas, Midtown.           Is that right?

 9             A.     That's right.
10             Q.     And you --
11             A.     It was a Baptist Hospital for most

12       of those days.
13             Q.     Okay.    And is it a General Hospital?

14             A.     I think it does -- yeah.            I would

15       say -- you know, St. Thomas, Midtown, I would
16       say, is very heavy in women's health services.

17       And its emphasis is -- it's -- one of their

18       big emphases is that.

19                    If you look at the number of beds,

20       probably 25 percent of those beds are women's

21       health.    If you look at Centennial, it's about

22       the same size hospital, but about 7 percent of

23       the beds are women's health.

24                    So -- but it's got a big cancer

25       focus at Centennial.        The Sarah Cannon Cancer

             www.LexitasLegal.com/Premier       Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 62 of 136 PageID #: 1918
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                61

 1       Center at that.

 2                    So, I mean, they are -- and then

 3       they've got the Atrium.         You know, there could
 4       be some gender surgery at the Atrium.             That's

 5       not -- you know, it's part of the same

 6       hospital, but it's a half mile away.
 7                    You know, it's a big campus that

 8       we're on.     So that's --

 9             Q.     Okay.
10             A.     There may be some of that done at
11       Midtown.     I honestly don't know.

12             Q.     Okay.    Is St. Thomas, Midtown part
13       of Ascension Health?

14             A.     It is.

15             Q.     Okay.    And Ascension Health is a
16       faith-based healthcare organization,

17       affiliated with the Catholic church.             Is that

18       right?

19             A.     I think so.

20             Q.     Okay.    And, let's see.       You also

21       serve as Medical Director of the Hope -- the

22       Hope Clinic for Women.         Did I get that right?

23             A.     Correct.

24             Q.     Okay.    And when did you start your

25       work with the Hope Clinic?

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 63 of 136 PageID #: 1919
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                62

 1             A.     In the '80s.

 2             Q.     Okay.

 3             A.     Late '80s.
 4             Q.     And what kind of institution is the

 5       Hope Center?

 6             A.     The Hope clinic is a place for
 7       crisis pregnancy.       They come in and get their

 8       pregnancy diagnosed.        They get an early

 9       ultrasound; and they get a referral to an
10       obstetrics clinic or an obstetrician.
11                    That's basically its function.            It's

12       to take people -- a lot of people that, they
13       may be homeless, or -- and there are some good

14       clinics in Nashville that will take these

15       people in.     Or they may be in abusive
16       situations.      Crisis.

17                    Hope Clinic is a wonderful,

18       wonderful place in Nashville.           I've been

19       trying to get them to get a new Medical

20       Director for the last 10 years, and they are

21       too lazy to get one.        So -- but one of these

22       days, I'm going to retire, and then they are

23       going to have to get one.

24                    But I just -- basically, I sign the

25       ultrasound forms.       And if they have a medical

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 64 of 136 PageID #: 1920
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                63

 1       question, they'll call me.          But it's -- I

 2       have -- it's an unpaid position, but I think

 3       it's an important thing.         It really helps
 4       women in crisis pregnancies.

 5              Q.    Okay.    Now, other than signing the

 6       ultrasound forms, what other services do you
 7       provide through the hope clinic?

 8              A.    I think they do some counseling.

 9       They do -- actually, I don't know all the
10       counseling that they do.         I'm the Medical
11       Director.     And they've got a whole different

12       counseling area that I don't interface with at
13       all.

14              Q.    Okay.    Is the Hope Clinic for women

15       a faith-based organization?
16              A.    It's a charity-based organization.

17       It's not affiliated with any church.             Some of

18       the churches give it money.          Private donors

19       give it money.

20              Q.    Okay.    Do you know whether the Hope

21       Clinic offers medical services specifically

22       geared towards transgender persons?

23              A.    I have no idea.

24              Q.    Okay.    Have you, yourself, ever

25       provided medical services for a transgender

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 65 of 136 PageID #: 1921
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                64

 1       person?

 2             A.     No, Sir.     I haven't.

 3             Q.     Okay.    And have you, yourself, ever
 4       treated a patient with gender dysphoria?

 5             A.     Maybe.    Again, I've had a letter or

 6       two written from people that I'd seen in the
 7       past, that I couldn't even remember.             Usually

 8       thanking me for being nice to them, and

 9       telling me -- I get letters from patients all
10       the time, with life stories that you wouldn't
11       imagine.

12                    And I've had a few of those letters.
13       But, you know, you're supposed to be nice to

14       everybody.     If you're nice to people, they'll

15       like you.     They'll think okay about you.
16             Q.     You mentioned in your declaration

17       that you've -- well, I guess like a lot of

18       professionals, served on various committees

19       over the course of your career.

20                            Is that right?

21             A.     Yeah.    Correct.

22             Q.     Okay.    Have you ever served on a

23       committee that addressed the topic of gender

24       dysphoria?

25             A.     No, Sir.

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 66 of 136 PageID #: 1922
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                65

 1             Q.     Have you ever served on a committee

 2       that addressed the topic of gender identity?

 3             A.     No.
 4             Q.     Have you ever served on a committee

 5       that addressed the topic of sexual

 6       orientation?
 7             A.     I've not served on a committee for

 8       that.    No.

 9             Q.     Is there a reason you hesitated in
10       answering just now?
11             A.     Well, I deliver a number of same sex

12       couples.     And I get along great with them.
13       And I rarely ask them who's what in

14       their group, because they're nice people, and

15       I'll be nice to them.
16                    But -- so, I imagine I've interfaced

17       with a lot of such people.          But, certainly,

18       not in a counseling way, or in a way of

19       providing advice.       What I'm trying to do is --

20       is help a healthy mother and a healthy baby.

21             Q.     Okay.    Thank you.     Have you ever

22       served on a committee that addressed the topic

23       of the prohibition of medical services to

24       transgender persons?

25             A.     No, I have not.

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 67 of 136 PageID #: 1923
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                66

 1             Q.     Okay.    Now, I'm looking at paragraph

 2       four of your declaration.          You have not

 3       authored any publications during the past 10
 4       years.     Correct?

 5             A.     Correct.

 6             Q.     Okay.    And I want to make sure that
 7       we're on the same wavelength here.               What all

 8       do you include in the term, "publications?"

 9             A.     I guess anything that's been
10       published in a medical journal.
11             Q.     Okay.    How about any books?

12             A.     I have not written a book.
13             Q.     Okay.    How about blog posts?

14             A.     Good grief.      You know, I'm not on

15       any social media.       And so, if people want to
16       mob me, they'll have trouble.           Because I've

17       tried -- I am off the grid in that way.

18             Q.     Well, some of us could be envious of

19       that, Dr. Trabue.

20             A.     Yes.    I still have paper charts in

21       my office.     So that's --

22             Q.     Okay.

23             A.     I told them if they can get my paper

24       charts, they can prise them out of my cold,

25       dead fingers.        Because I'm not going to go

             www.LexitasLegal.com/Premier       Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 68 of 136 PageID #: 1924
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                67

 1       electronic for that.

 2             Q.     Okay.    Prior to the last 10 years,

 3       did you author any publications?
 4             A.     I have never authored a publication.

 5             Q.     Okay.    Have you ever conducted

 6       primary research during the past 10 years?
 7             A.     No.

 8             Q.     Have you conducted primary research

 9       at any time during your medical career?
10             A.     When I was a medical student, I
11       worked for one summer in the Department of

12       Physiology at Vanderbilt.          And I am unaware of
13       whether any publications came out of that.               I

14       worked in a lab for a physiologist there.

15                    The next summer, I worked at the VA
16       Hospital in the Department of Experimental

17       Surgery, which I'm sure is so politically

18       incorrect, it doesn't exist now.            But, back in

19       those days, we operated on various animals and

20       did things that I'm got going to tell you

21       about, but -- to them.

22                    And then they wrote -- and I think

23       there was a man named "Buck Buchanan."              He was

24       my -- he was the guy we did research for.               But

25       I'm unaware.       I mean, he never gave me a copy

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 69 of 136 PageID #: 1925
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                68

 1       of anything, or told me he published anything.

 2       He may have.

 3                    There was a -- basically, we were
 4       helping other people.         We were helping

 5       urologists that were putting kidneys in

 6       various animals.       They were working on
 7       techniques; things like that.

 8                    Anyway, so I would have been

 9       involved in research as a medical student, in
10       summer, to make a little money back in summer
11       of '72, maybe; and then in summer of '73.               And

12       that's it.
13             Q.     Okay.    Thank you.

14             A.     I doubt if I'm on any research

15       paper.     Nobody ever told me that I had a name
16       in anything.

17             Q.     Okay.    And, according to your

18       declaration, you are an Assistant Professor at

19       the University of Tennessee Medical School.

20       Is that correct?

21             A.     Correct.

22             Q.     Okay.    What subjects do you teach?

23             A.     Well, they have a residency program,

24       University of Tennessee, at St. Thomas,

25       Midtown.     And they have employed a number of

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 70 of 136 PageID #: 1926
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                69

 1       national obstetricians to work with the

 2       residents, to help them increase their

 3       talents.
 4                    And, basically, I work there two

 5       Fridays every month.        And I help them do

 6       deliveries; and help them -- teach them the
 7       concept of a delivery.         And the concept of the

 8       pelvis.    And the concept of the mechanisms.

 9                    And, sometimes they'll call me if
10       they think they have a difficult delivery.
11       During the week, I may come and help them do

12       something, or tell them not to do it.             But,
13       that's my function there.

14                    Really, I kind of help the kids get

15       comfortable delivering babies.
16             Q.     Okay.    Is it fair to say that you do

17       not teach classes?

18             A.     Once a year, I give a lecture on the

19       acute abdomen.       It's like an appendicitis, or

20       something bad, penetrating injury or trauma in

21       a pregnant woman.

22                    So, I'll give -- I'll give a lecture

23       once a year to the residents.           And I usually

24       bring a surgeon with me.         So that's all --

25       that is all my didactic teaching to the

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 71 of 136 PageID #: 1927
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                70

 1       residents.     That's it.

 2             Q.     Okay.    Apart from your teaching at

 3       UT, do you give public presentations on
 4       medical topics?

 5             A.     Every now and then, for the

 6       St. Thomas -- they have a simulations
 7       department.      And simulations are very useful

 8       to help people think through emergencies that

 9       don't happen very often.
10                    Because, like, say, the lawyers love
11       to have somebody make a -- make a problem --

12       have a problem, because they can think of
13       every second -- spend an hour of every second

14       that goes by.

15                    But when you're in the realtime,
16       you've got to think your way through things as

17       they happen.      And if you do it with a

18       simulator -- it's just like airline pilots.

19       If you do it with a simulator, time and time

20       again, that's very useful to practitioners.

21                    And so, there's a simulation

22       conference -- there was going to be one this

23       year, but the virus wiped it out.            Usually,

24       I'll help with -- I haven't done it a year or

25       two, but I'll help people with simulations,

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 72 of 136 PageID #: 1928
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                71

 1       usually with a different -- a difficult type

 2       of delivery.

 3                    But these are practitioners.           And
 4       they'll come in and work with the simulators,

 5       and I'll kind of talk to them as they do it.

 6       I'm not really teaching them anything.              I'm
 7       just -- I'm helping them think through it.

 8                    That's my teaching.

 9              Q.    Okay.    Have any of those simulations
10       involved a topic related to gender identity,
11       or gender dysphoria?

12              A.    No.     No, Sir.
13              Q.    Okay.

14              A.    They don't.

15              Q.    Okay.    And you don't have any legal
16       training, do you?

17              A.    No.

18              Q.    There's nothing wrong with it.

19              A.    Oh, no.    No.     I'm just -- my father

20       worked hard to try to get me to go to law

21       school.     And I diligently refused.            So that's

22       it.

23              Q.    Well, my father diligently tried to

24       get me to go to medical school, and you see --

25              A.    And you diligently --

               www.LexitasLegal.com/Premier     Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 73 of 136 PageID #: 1929
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                72

 1             Q.     -- where I am.      Okay.     Do you

 2       consider yourself an expert in the field of

 3       obstetrics and gynecology?
 4             A.     I do.

 5             Q.     Okay.    Do you consider yourself an

 6       expert in the field of psychiatry?
 7             A.     No.

 8             Q.     In psychology?

 9             A.     No.
10             Q.     In neurobiology?
11             A.     No.

12             Q.     In endocrinology?
13             A.     Can I say a little bit?         But not --

14             Q.     Sure.

15             A.     But I'm not an expert.         I'm not an
16       expert.

17             Q.     Okay.    And, are you an expert -- do

18       you consider yourself an expert on the subject

19       of gender dysphoria?

20             A.     No.

21             Q.     Do you consider yourself an expert

22       on the subject of gender identity?

23             A.     No.

24             Q.     And do you consider yourself an

25       expert on the subject of birth certificates?

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 74 of 136 PageID #: 1930
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                73

 1              A.    No.

 2              Q.    Okay.    Dr. Trabue, we've been going

 3       about an hour and 20 minutes.           Do you need to
 4       take a break?        Or would you like to take a

 5       short break?

 6              A.    How much time do you think we've
 7       got?     How much time do you think we have to

 8       go?

 9              Q.    I think that we're about half-way
10       through.
11              A.    I think I'm good.       I think I'm okay.

12       If you're going to go three more hours, I
13       might want a little stretch.           But if you have

14       another hour and a half, I think I'm good.

15                            MR. WINEMILLER:     Anyone else on
16              the call need a short break?          I'm just

17              trying to be courteous to everyone here.

18              If you do, just let me know.

19       BY MR. WINEMILLER:

20              Q.    Okay.    Let's see.     I'm looking at

21       your declaration now.         Paragraph 18.      I'm just

22       going to read it into the record, and you can

23       tell me if I've read it correctly.

24                            "My opinions are based on the

25       information I have been provided by

               www.LexitasLegal.com/Premier     Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 75 of 136 PageID #: 1931
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                74

 1       Defendants' attorneys -- including Plaintiffs'

 2       Amended Complaint and Defendants' Motion to

 3       Dismiss Amended Complaint -- and my education
 4       and extensive professional experience of

 5       having delivered approximately 12,000 babies

 6       over the course of my 42 years as a practicing
 7       OB-GYN."

 8                           Did I read that correctly?

 9             A.     You did.
10             Q.     Dr. Trabue, what documents were you
11       provided by defense counsel?

12             A.     The only documents they provided me
13       were documents that I was to sign.               Such as

14       the one you just read.

15             Q.     The declaration?
16             A.     Yes.

17             Q.     And did defense counsel prepare that

18       document for you to sign?

19             A.     Yes.

20                           MS. SHEW:    Objection.

21             Q.     Did you make any changes to the

22       document they gave you to sign, before you

23       signed it?

24                           MS. SHEW:    I object to the

25             form.    And I also object to the extent

             www.LexitasLegal.com/Premier       Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 76 of 136 PageID #: 1932
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                75

 1             you're -- you're really getting close to

 2             invading attorney/client privilege with

 3             this witness -- with this expert.
 4                            MR. WINEMILLER:     I think I'm

 5             allowed to ask him if he prepared his

 6             declaration.
 7                            THE WITNESS:    So, the question

 8             is?

 9       BY MR. WINEMILLER:
10             Q.     Did you add any language to the
11       declaration that was given to you to sign?

12             A.     No.
13             Q.     And you were given a copy of

14       Plaintiffs' Amended Complaint.           Is that

15       correct?
16             A.     I don't think so.

17             Q.     Okay.    In forming your opinion --

18       excuse me.     One other question first.

19                            Did defense counsel provide you

20       with any information, other than the drafts of

21       the report and declaration?

22             A.     No.

23                            MS. SHEW:   Objection.

24             Q.     In forming your opinion, Dr. Trabue,

25       did you consider any documents other than --

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 77 of 136 PageID #: 1933
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                76

 1       well, did you consider any documents, period?

 2             A.     No.

 3             Q.     Just to be clear, you have not
 4       reviewed any of the other expert opinions

 5       disclosed in this case.         Is that correct?

 6             A.     No, I have not.
 7             Q.     Okay.    Thank you.     And you are not

 8       offering an opinion about the opinions

 9       expressed by any of the other experts in this
10       case; are you?
11             A.     No.

12             Q.     Okay.    Were you instructed to
13       assume -- assume any facts in preparing your

14       opinion?

15             A.     Was I instructed to assume any
16       facts?

17             Q.     Yes.

18             A.     No.

19             Q.     In preparing your opinion, did you

20       speak with the named defendants in this case?

21             A.     No.

22             Q.     Okay.    And, in preparing your

23       opinion, did you speak with any other employee

24       of the state of -- the state of Tennessee,

25       other than defense counsel, who you've already

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 78 of 136 PageID #: 1934
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                77

 1       identified?

 2             A.     No.

 3             Q.     Okay.    What aspects -- strike that.
 4                            If you turn, Dr. Trabue, to

 5       paragraph 26 of your declaration?            That's the

 6       end of the declaration.
 7             A.     Okay.

 8             Q.     It's your opinion that a baby's sex

 9       is simply a reflection of what the physician
10       observed at the time of birth.           Correct?
11             A.     Correct.

12                            MS. SHEW:   Object to the form.
13             Q.     Would it be accurate to say that

14       determining a baby's sex is based on nothing

15       more than observing whether or not a baby has
16       a visible penis at the time of birth?

17             A.     Yes.

18             Q.     And the fact of the physician's

19       observation is contemporaneously recorded in

20       the baby's medical record.          Is that right?

21             A.     That's correct.

22             Q.     Okay.    What other information is

23       recorded in the baby's medical record?

24                            MS. SHEW:   Object to the form.

25             A.     In the first place, I have nothing

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 79 of 136 PageID #: 1935
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                78

 1       to do with the baby's medical record, other

 2       than what's in the mother's medical record.

 3       You see, as soon as the baby is delivered,
 4       it's no longer my patient.

 5                    So -- but, the medical record will

 6       discuss the date; and the time; and the type
 7       of delivery; and the health of the infant; the

 8       weight of the infant; the sex of the infant.

 9       And then, we'll also describe, very carefully,
10       the condition of the mother, and what we had
11       to do to help the mother, if we needed to.

12                    It's -- it will be a delivery note.
13       And each -- every hospital will have their

14       own -- their own delivery note.            And that's --

15       basically, I know that Ascension's delivery
16       note is different from Centennial's delivery

17       note, but they'll have that basic data on it.

18                    That's all I can -- there may be

19       something I -- if you can bring up a sample

20       birth certificate, I'll see if what all they

21       have on it.

22                    But a delivery note will basically

23       have the type of delivery; the condition of

24       the mother; the condition of the baby; and

25       whether the baby is male or female; and

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 80 of 136 PageID #: 1936
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                79

 1       whether the baby is healthy; whether the

 2       mother is healthy.        That's -- time and date.

 3                    That's, basically, what will be on
 4       that record.      Although there'll be -- may be

 5       other embellishments that -- they'll talk

 6       about sponge counts; and blood loss; urine;
 7       other things.

 8                    There'll be plenty of other things

 9       on the report.
10             Q.     When you say "type of birth," what
11       do you mean?

12             A.     Caesarean; versus easy vaginal;
13       versus a difficult delivery; versus a breech

14       delivery; or a vertex; or cephalic delivery.

15       Whether there's a complication in delivery, or
16       a complication with Caesarean.

17                    Whether there's a history -- whether

18       the woman has any complication that's not

19       associated with the birth process, the uterus,

20       or the birth canal.

21                    Whether the uterus bleeds too much;

22       or whether it's been damaged a lot; or whether

23       there's a bladder injury; or a rectal injury.

24                    I mean, there are whole textbooks

25       written about things like this.            I mean,

             www.LexitasLegal.com/Premier       Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 81 of 136 PageID #: 1937
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                80

 1       you just -- and each -- each -- each facility

 2       will have their own take on how you record all

 3       that.
 4             Q.     Okay.

 5             A.     At least the two that I work at.

 6             Q.     Okay.    And that information that
 7       you've just described, is that in the mother's

 8       medical record?       Or is that in the baby's

 9       medical record?
10             A.     The mother's.
11             Q.     Okay.    And are you -- let's see.

12       Who prepares the mother's medical record?
13             A.     Well, it's a cooperative between the

14       delivery room nurses and me --

15             Q.     Okay.
16             A.     -- as the doctor.

17             Q.     And who prepares the baby's medical

18       record?

19             A.     Well, the delivery room nurse will

20       prepare most of it.        If we need nursery

21       personnel to come for some reason, then

22       they'll prepare some of it.

23             Q.     Okay.    Would you, as the attending

24       physician, have a role in preparing the baby's

25       medical record?

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 82 of 136 PageID #: 1938
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                81

 1             A.     Not in preparing it.         No, Sir.

 2             Q.     Okay.    Do you know, Sir, what the

 3       purpose of the baby's medical record is?
 4             A.     I don't know how it would be

 5       different from any person's medical record.

 6             Q.     Okay.
 7             A.     I cannot think how it might be

 8       different.

 9             Q.     Okay.    Dr. Trabue, a baby's medical
10       record is not the same thing as a birth
11       certificate.      Is that right?

12             A.     I bet --
13                            MS. SHEW:    Object to the form.

14                            THE WITNESS:    I'm sorry?        Did

15             she say something?         I couldn't hear.
16                            MS. SHEW:    Okay.    I just made

17             -- Dr. Trabue, I just made an objection

18             to the form.      You may answer his

19             question.

20                            THE WITNESS:    Okay.

21                    Ask the question again.         I'm sorry.

22       BY MR. WINEMILLER:

23             Q.     Yes.    A baby's medical record is not

24       the same thing as a birth certificate.

25       Correct?

             www.LexitasLegal.com/Premier       Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 83 of 136 PageID #: 1939
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                82

 1             A.     As far as I know.

 2             Q.     Okay.    It is not?

 3             A.     As far as I know, it's not.
 4             Q.     Okay.    All right.      Thank you.

 5                            MR. WINEMILLER:     And, one

 6             thing.     Ms. Shew, we learned this
 7             yesterday.      If you hold down your space

 8             bar, it temporarily takes off your mute.

 9             So that might be an easy way to pop in
10             your objection.
11                            MS. SHEW:   That's actually what

12             I've been doing.        I think I've just been
13             hanging up a little bit too quickly.              So

14             I'll be more vigilant about keeping the

15             space bar down.
16                    Thank you.

17                            MR. WINEMILLER:     Sure.    Sure.

18       BY MR. WINEMILLER:

19             Q.     And, Dr. Trabue, to the best of your

20       knowledge, the information recorded on a

21       baby's medical record is a different set of

22       information than information recorded on a

23       birth certificate.

24                            Is that right?

25             A.     I don't -- I honestly don't know the

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 84 of 136 PageID #: 1940
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                83

 1       differences and similarity.          You'd have to --

 2       have to talk to the people that prepare birth

 3       certificates.        I honestly am -- I'm out of
 4       that loop at this point.

 5                    I don't know.      I would imagine that

 6       it would have some of the information that I
 7       used to see when I would sign them.              But it's

 8       been over 20 years since I've signed them.

 9       And I don't know what's been added or
10       subtracted in 20 years.
11                    I honestly don't know what the

12       likeness and what the dislike -- what the
13       dissimilarities would be.           I don't know.

14             Q.     Okay.

15                            MR. WINEMILLER:     I think I need
16             to take just a short break here,

17             everyone.      So, let's come -- it's -- I've

18             got 32 minutes after the hour.             Let's try

19             to come back in five minutes.

20                    Does that work for everyone?

21                            THE WITNESS:    Yes.

22                            MR. WINEMILLER:     All right.

23             Thank you.

24                    (Short break.)

25       BY MR. WINEMILLER:

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 85 of 136 PageID #: 1941
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                84

 1              Q.    Dr. Trabue, were you born in

 2       Tennessee?

 3              A.    Yes.
 4              Q.    And do you have a copy of your birth

 5       certificate, by chance?

 6              A.    You know, I think I took it to get
 7       my passport.       It might be in a lock box

 8       somewhere.     You'd have to -- Mrs. Trabue has

 9       all that.
10                    But I know I've got a passport, and
11       I bet I probably used it for that.               It's

12       been -- I don't know how many years passports
13       are good for, but it's probably been eight or

14       10 years ago.

15                    I know I've got a passport, because
16       I made a trip to Europe about six, seven years

17       ago.   And I already had it by then.             So, I bet

18       it's around somewhere.

19              Q.    Okay.    And do you recall what

20       information was contained on your birth

21       certificate?

22              A.    No.     I do not.

23              Q.    Okay.    Do you consider your birth

24       certificate to be one of your medical records?

25              A.    No.

             www.LexitasLegal.com/Premier       Lexitas          888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 86 of 136 PageID #: 1942
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                85

 1             Q.     Okay.    And, as a general

 2       proposition, birth certificates are not

 3       medical records, are they?
 4             A.     No.

 5                            MS. SHEW:   Object to the form.

 6             Q.     Okay.    Dr. Trabue, do you know
 7       whether any law or regulation in the state of

 8       Tennessee dictates that a child's sex is

 9       determined by their external genitalia?
10                            MS. SHEW:   Object to the form.
11             A.     So, the question is, does a law --

12       I'm unaware of any law that says that.
13             Q.     Okay.    If you turn with me, Sir, to

14       paragraph 19 of your declaration?            And I'll

15       read that and ask you to tell me if I read it
16       correctly.

17                            "In the overwhelming majority

18       of cases, a baby's sex is determined at birth

19       by visual observation of his or her external

20       genitals.     In fact, in my 42 years of

21       practice, I have delivered only a handful of

22       babies whose sex could not be instantly

23       determined by looking at their external

24       genitals."

25                            Did I read that correctly?

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 87 of 136 PageID #: 1943
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                86

 1             A.     You did.

 2             Q.     And what did you mean by

 3       "overwhelming," as you used that term in
 4       paragraph 19?

 5             A.     What's the question?

 6             Q.     Oh.     I want to know what you mean by
 7       "overwhelming majority," as you use that term

 8       in the paragraph?

 9             A.     Well, like I said, when it's a
10       handful of babies, probably no more than --
11       than a couple -- two or three -- in all these

12       years, that we couldn't tell immediately.
13             Q.     Okay.    So, it's true, then, that a

14       baby's sex cannot be determined by observing

15       the external genitals in one hundred percent
16       of the cases.        Is that right?

17             A.     Correct.

18             Q.     Okay.    But do you agree that

19       external genitalia are sex-related

20       characteristics?

21                            MS. SHEW:   Object to the form.

22             A.     The external genitalia are

23       sex-related characteristic -- physical

24       sex-related characteristics; yes.

25             Q.     Okay.    Thank you.      And you testified

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 88 of 136 PageID #: 1944
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                87

 1       just a minute ago, that you -- you can recall,

 2       what did you say -- two or three cases in

 3       which you could not observe external genitals
 4       on a baby at birth?

 5                            MS. SHEW:   Object to the form.

 6             A.     Very few.     And it's been a long time
 7       since anything like this has come up in my

 8       practice.     It's --

 9             Q.     Okay.
10             A.     -- vanishingly few.
11             Q.     And in those very few cases, what

12       did you contemporaneously note in the medical
13       record?

14             A.     In the medical record, we put

15       "undetermined," and sent the baby to the
16       nursery.     And the pediatricians would decide

17       what -- what the gender would be.            Or not be.

18       I mean, that's -- that becomes a job for the

19       expert.    And the pediatrician would be the

20       expert.

21             Q.     Okay.    And you are not a

22       pediatrician.        Correct?

23             A.     Absolutely.      Right.

24             Q.     Okay.

25             A.     Correct.

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 89 of 136 PageID #: 1945
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                88

 1             Q.     And do you know what the birth

 2       certificates for those children indicate?

 3             A.     I do not.
 4             Q.     Okay.    Do you know whether the

 5       medical records were changed after the

 6       pediatrician determined the sex of the child?
 7             A.     You're asking me if the medical

 8       record was changed after the pediatrician

 9       looked at the child?        Is that --
10             Q.     Correct.
11             A.     -- the question?

12             Q.     Yes.    Do you know?
13             A.     It would not be changed.

14             Q.     Okay.    In those cases -- and I'm

15       looking at the next paragraph of your
16       declaration -- paragraph 20 -- do you know how

17       the baby's -- or the pediatrician determined

18       the sex of the baby?

19                            MS. SHEW:   Object to the form.

20             A.     No.     I do not.

21             Q.     And in those cases, do you know when

22       the pediatrician determined the sex of the

23       baby?

24             A.     No.

25             Q.     But it's true, isn't it, that at

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 90 of 136 PageID #: 1946
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                89

 1       least with respect to those cases, the

 2       determination of the child's sex occurred

 3       after the delivery.        Correct?
 4             A.     Correct.

 5             Q.     Okay.    I'm going to question now

 6       about paragraph 21 of your declaration.                And
 7       I'll just ask you to read that to yourself.

 8                            [Witness perused document]

 9             A.     I've read it.
10             Q.     Okay.    I'm going to ask you the same
11       question I asked with respect to one of the

12       previous paragraphs.        When you use the phrase,
13       "overwhelmingly determined," in the first

14       sentence, what did you mean by

15       "overwhelmingly?"
16             A.     Actually, the word "overwhelming"

17       might not be necessary.         It might just say

18       that, "the baby's sex at birth can be

19       determined by examining his or her chromosomal

20       make up."

21                    You could do -- you could do without

22       that word.

23             Q.     Okay.    Are there any cases in which

24       you could not determine the sex of a baby by

25       examining the chromosomal make up?

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 91 of 136 PageID #: 1947
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                90

 1             A.     Not that I'm aware of.

 2             Q.     Okay.    But do you agree that sex

 3       chromosomes are a sex-related characteristic?
 4             A.     Sex chromosomes are --

 5                            MS. SHEW:   Object to the form.

 6             A.     Sex -- sex chromosomes are a what?
 7             Q.     Sex-related characteristic.

 8             A.     Yes.

 9             Q.     Okay.    And after a chromosomal test
10       is performed, would the results be added to
11       the baby's medical record?

12                            MS. SHEW:   Object to the form.
13             A.     I guess any medical test would be

14       added to the medical record.           Whether it's a

15       chromosome or -- any medical test done on the
16       baby would be part of the baby's medical

17       record.

18             Q.     Okay.    Dr. Trabue, the term,

19       "disorder of sexual development" refers to

20       various congenital conditions associated with

21       atypical sexual development.           Is that right?

22             A.     Which -- are you reading this from a

23       paragraph?

24             Q.     No.

25             A.     Oh.

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 92 of 136 PageID #: 1948
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                91

 1              Q.    Well --

 2              A.    So, ask the question.         I'm sorry.     I

 3       was looking for it.
 4              Q.    Oh.     Sure; sure.     The term I'm

 5       asking about is "disorder of sexual

 6       development."        And I'm asking whether that
 7       term refers to various congenital conditions

 8       associated with atypical sexual development.

 9              A.    I really can't answer that question.
10              Q.    Okay.    And you may not be able to
11       answer this one either, but I'm going to ask

12       it and you just tell me.         Would you agree that
13       a chromosomal disorder is an example of a

14       disorder of sexual development?

15              A.    A chromosomal disorder is what?
16              Q.    An example of a disorder of sexual

17       development.

18              A.    I don't know.

19              Q.    Okay.    And let me ask this question,

20       not using that term.        In the case of a person

21       born with a chromosomal disorder, is it

22       possible for their sex to be recorded at

23       birth, different from their chromosomal make

24       up?

25              A.    I don't know.

               www.LexitasLegal.com/Premier     Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 93 of 136 PageID #: 1949
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                92

 1              Q.    Okay.    And would you agree that some

 2       people who are born with ambiguous genitalia

 3       sometimes undergo genital surgery to better
 4       reflect their gender?

 5                            MS. SHEW:    Object to the form.

 6              A.    You know, that's best asked to a
 7       pediatrician.

 8              Q.    Okay.    If you would look at

 9       paragraph 22 of your declaration, Sir, you
10       say:
11                            "Surely, I am aware of certain

12       genetic conditions that cause a chromosomal
13       make up that is something other than XX or XY.

14       But, even in those rare instances or --"

15                            Excuse me.
16                            "-- but even in those rare

17       cases, the presence or absence of the Y

18       chromosome overwhelmingly determines the

19       baby's sex at birth."

20                            Did I read that correctly?

21              A.    That's correct.       And that is my

22       understanding.

23              Q.    Okay.    And it's the same question I

24       asked before.        What did you mean by

25       "overwhelmingly," as used in that sentence?

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 94 of 136 PageID #: 1950
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                93

 1             A.     It's probably superfluous.

 2             Q.     Okay.    Is it true, Dr. Trabue, that

 3       a baby's sex cannot be determined by the
 4       presence or absence of the Y chromosome in one

 5       hundred percent of the cases?

 6             A.     I don't know.
 7             Q.     Would you agree, or disagree, that

 8       there is a lack of consensus in the medical

 9       community about the assignment of sex for some
10       people with ambiguous genitalia,
11       notwithstanding the presence of Y chromosomes?

12             A.     I would agree with lack of consensus
13       in medicine about everything, including this.

14       This is no different from any other medical

15       topic.
16             Q.     Okay.    Dr. Trabue, what is the

17       condition called, "perineoscrotal

18       hypospadias?"

19             A.     Again, you're -- this is something

20       that I -- that is often diagnosed in the

21       nursery.     Certainly, not by us.

22                    But it would be -- I think that

23       other thing, what is called -- it might be an

24       undescended testicle; where the testicle

25       resides at some point along the spermatic

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 95 of 136 PageID #: 1951
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                94

 1       cord.     You'd have to ask the urologist.             And

 2       it depends on how high up it is, as to

 3       whether -- how functional it is.
 4                    Anyway, I know very little about it,

 5       other than it exists.

 6                            MR. WINEMILLER:     Can we take a
 7              short break, please?         Five minutes?      I

 8              think we may be kind of ironing some

 9              things out.     So, off the record and back
10              on in five minutes.
11                            THE WITNESS:    Very good.

12                    (Short break.)
13       BY MR. WINEMILLER:

14              Q.    Okay.    Earlier, you testified that

15       external genitalia and sex chromosomes are
16       sex-related characteristics.           Right?

17                            MS. SHEW:   Same objection.

18              A.    Right.

19              Q.    Would you agree that there are

20       multiple sex characteristics?

21                            MS. SHEW:   Object to the form.

22              A.    In a baby, I'm certain there would

23       be.    But I would not be qualified to discuss

24       them.

25              Q.    Okay.    Would you be qualified to say

               www.LexitasLegal.com/Premier     Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 96 of 136 PageID #: 1952
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                95

 1       whether you agree that pubertal hormones are

 2       sex-related characteristics?

 3                            MS. SHEW:   Object to the form.
 4             A.     At puberty?

 5             Q.     Yes, Sir.

 6             A.     Yes.
 7             Q.     Okay.    And would you agree that the

 8       development of breasts is a sex-related

 9       characteristic?
10                            MS. SHEW:   Object to the form.
11             A.     Yes.

12             Q.     And would you agree that sex
13       characteristics are sometimes referred to as

14       "primary" and "secondary" characteristics?

15             A.     That's not how I learned them, but I
16       don't have an argument with that.

17             Q.     Okay.    And are examples of primary

18       sex characteristics, sex chromosomes, gonads,

19       sex hormones, internal genitalia, and external

20       genitalia?

21                            MS. SHEW:   Object to the form.

22             A.     I would say yes.

23             Q.     And are examples of secondary sex

24       characteristics pubic hair, enlarged breasts,

25       and widened hips in females.           And pubic hair,

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 97 of 136 PageID #: 1953
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                96

 1       facial hair, and Adams apples in males?

 2                            MS. SHEW:   Object to the form.

 3             A.     You know, I wouldn't say that either
 4       list you gave me would be encyclopedic.                But

 5       they would -- those things would be on those

 6       lists.     But, again, I'm not qualified to give
 7       you a complete list of either.

 8             Q.     Okay.    Fair enough.      Dr. Trabue, not

 9       all primary sex characteristics are visible in
10       babies at the time of birth.           Correct?
11                            MS. SHEW:   Object to the form.

12             A.     You know, I would say the sex
13       characteristic in the delivery room would be

14       the presence of a penis, or what appears to be

15       a vagina.     Those would be the sex
16       characteristics that would be used in the

17       delivery room to assign a sex to the infant.

18             Q.     And those would be the sex

19       characteristics that were visible, or not, in

20       babies at the time of birth.           Correct?

21             A.     At the time of birth.

22             Q.     Okay.    And no secondary sex

23       characteristics are visible in babies at the

24       time of birth, of course.          Right?

25                            MS. SHEW:   Object to the form

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 98 of 136 PageID #: 1954
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                97

 1             of the question.

 2             A.     Correct.

 3             Q.     Okay.    Turn with me, if you would,
 4       to paragraph 23 of your declaration, Sir.

 5       I'll read that, and you can tell me if I've

 6       read it correctly:
 7                            "Birth of a baby can be a

 8       complex medical procedure, and the mother's

 9       medical record reflects the serious nature of
10       the procedure.       A medical record cannot be
11       changed."

12                            Did I read that correctly?
13             A.     You did.

14             Q.     And here, you're talking about

15       medical records.       Not birth certificates.
16       Correct?

17             A.     Correct.

18             Q.     Okay.    And paragraph 24:

19                            "Of course, the baby's sex at

20       birth is an important part of his or her

21       medical record.       But the baby's sex at birth

22       is not any more difficult to determine than

23       the other data that make up the rest of the

24       medical record.       Indeed, determining the

25       baby's sex at birth is akin to noting the

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 99 of 136 PageID #: 1955
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                 98

  1      baby's birth weight, height, date and time of

  2      birth, and physical condition."

  3                           Did I read that correctly?
  4             A.    Yes.    I would amend that and say,

  5      instead of "height," you would say "length."

  6      Weight, length, date, time, and physical
  7      condition.

  8             Q.    Okay.    They are largely horizontal

  9      at that age, aren't they?
 10             A.    They are.
 11             Q.    Okay.    Now, in the first sentence of

 12      that paragraph, are you referring to the
 13      baby's medical record when you write, "his or

 14      her medical record?"

 15             A.    Yes.
 16             Q.    Now, you do not have a role in

 17      preparing the baby's medical record.              Correct?

 18                           MS. SHEW:    Object to the form.

 19             A.    At the time of delivery, I am the

 20      physician present.        There will be a nurse

 21      assisting me, and another nurse to take the

 22      baby.    And the nurse will comment, and we will

 23      all, you know, be viewing the baby and the

 24      mother.

 25                   And so, I will be the physician of

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 100 of 136 PageID #: 1956
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                 99

  1      record in the room.        And there has to be a

  2      physician of record in the room.            Until, or

  3      unless, one of the officials from the nursery
  4      is summoned to the room.

  5                   So, I will be the physician of

  6      record at birth for that baby, for the
  7      temporary time that the baby is in the

  8      delivery room with the mother.

  9             Q.    And I'm not meaning to be obtuse
 10      here, but do you prepare any part of the
 11      baby's medical record?

 12                          MS. SHEW:     Object to the form.
 13             A.    I do not prepare it, but I agree

 14      with it.

 15             Q.    What do you mean, you agree with it?
 16             A.    Medicine is a personal -- very

 17      personal occupation.         And we're talking among

 18      ourselves.      They'll say, "Dr. Trabue, it's

 19      this."      And I will say, "Look at that."

 20                   We will -- it's a communal thing.

 21      So that, it's me and several nurses are doing

 22      or preparing both a description of the mother

 23      and the baby, unless we need other people to

 24      come in and assist.

 25                   And, sometimes a nursery personnel,

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 101 of 136 PageID #: 1957
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                 100

  1      a group, or a physician, or a physician

  2      assistant, or nurse practitioner, from the

  3      nursery, will come, and that person will
  4      certainly take over for the baby.

  5                   But I will -- but I am the physician

  6      of record in the room, until I'm not.              Until
  7      someone else comes in and assumes that.

  8      That's -- I guess that's the best answer I can

  9      give you.
 10                   I am not really preparing the
 11      record, but I am assisting and supervising the

 12      person who is preparing the record.
 13             Q.    Okay.    Thank you.      Now, medical

 14      records are not public documents.             Correct?

 15             A.    Yes.
 16             Q.    Okay.    And they are governed by

 17      HIPAA these days.        Correct?

 18             A.    Yes.

 19             Q.    Okay.    And medical records are not

 20      legal documents, are they?

 21                           MS. SHEW:    Object to the form.

 22             A.    So, your question is, medical

 23      records are not legal documents?

 24             Q.    Correct.

 25             A.    And my answer is, they can be.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 102 of 136 PageID #: 1958
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                 101

  1             Q.    Okay.    Are they government

  2      documents?

  3                           MS. SHEW:    Object to the form.
  4             A.    They are documents that can be used

  5      in -- in lawsuits, and presented to the court.

  6      And that would be a legal document.
  7             Q.    Once it's presented to the court,

  8      you mean?

  9             A.    That's what malpractice law is, Sir.
 10      That's -- we argue about the medical record.
 11             Q.    And --

 12             A.    Whether it was -- whether it was --
 13      whether that was faulty, or whether the care

 14      we've given was documented.

 15                   I mean -- so, it is -- it is a
 16      personal record.        And it is private unless it

 17      is released as -- to the Court to decide

 18      whether a malpractice happened.            And then it

 19      goes -- so, I mean, I guess -- I mean, you're

 20      the lawyer.      You would know whether that's

 21      legal or not.

 22                   It would seem to me it would be, but

 23      I'm told -- I'll tell you this.            When the

 24      people give me medical records to review,

 25      there are all kinds of warnings all over it,

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 103 of 136 PageID #: 1959
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                 102

  1      that, "This can't be viewed by anybody else;"

  2      and to destroy it; and -- you know, it's a big

  3      deal.
  4             Q.    Okay.    Now, medical records do not

  5      belong to the Government, do they?

  6             A.    You know, if a judge says it does,
  7      it does, I guess.        But, I mean, in general, it

  8      belongs to the hospital.

  9             Q.    Okay.    And are medical -- excuse me.
 10                           Do medical records serve as
 11      identification documents?

 12             A.    I would --
 13                           MS. SHEW:    Object to the form.

 14             A.    I don't know if I can answer that

 15      question, entirely.        Because we'll get unnamed
 16      patients at the hospital that don't speak

 17      English.     And maybe sometimes they are used.

 18                   I've had people come in -- after

 19      we've delivered babies, we've had social

 20      workers, and other people from Metro, come and

 21      view -- I don't know.

 22                   Particularly if there's drugs

 23      involved.     You know?      It's a -- I mean,

 24      it's -- you're talking about an area that, in

 25      a perfect world, you're exactly right.              But,

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 104 of 136 PageID #: 1960
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                 103

  1      you know, when I'm supervising the residents

  2      at St. Thomas, Midtown, it's not a perfect

  3      world.
  4             Q.    Okay.    Let's look at paragraph 25 of

  5      your declaration.        I'll read it.

  6                           "Nevertheless, because it is a
  7      medical determination made at the time of

  8      birth, the baby's sex designation at birth, as

  9      recorded in the medical record or on the birth
 10      certificate, cannot and should not be later
 11      changed."

 12                           And I inverted "later" and "be"
 13      right there.

 14                           "The baby's sex is a part of

 15      the medical record.        It must not change so
 16      that it will always accurately reflect what

 17      happened during the birth procedure."

 18                           Sir, did I read that correctly,

 19      with the exception of those interchanged

 20      words?

 21             A.    You read it correctly.         Yes, Sir.

 22             Q.    Okay.    Thank you.      Now, Dr. Trabue,

 23      it's not true, is it, that a baby's sex

 24      designation is always a medical determination

 25      made at the time of birth.           Correct?

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 105 of 136 PageID #: 1961
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                 104

  1             A.     I am just talking about what we do

  2      in the delivery room.         That's all I'm talking

  3      about.
  4             Q.     And I'm asking -- and I'm asking, in

  5      the delivery room -- even in the delivery

  6      room, it's not true that the baby's sex
  7      designation can be made at the time of birth?

  8                            MS. SHEW:   Object to the form.

  9             A.     Maybe I'll answer it -- I'll say, it
 10      can be unless it can't.
 11             Q.     Okay.

 12                            MR. WINEMILLER:     I think that
 13             might be all I have.          Let me do a

 14             breakout, Ms. Shew, and then we'll decide

 15             whether we need to turn it over to you,
 16             or ask any follow ups.

 17                            MS. SHEW:   That's fine.       Five

 18             minutes?

 19                            MR. WINEMILLER:     Yes.     Thank

 20             you.   Off the record.

 21                    (Short break.)

 22                            THE WITNESS:    Okay.       I would

 23             say that counsel has asked me to tell you

 24             that they did send me an amended

 25             complaint on March 17th, and I do have

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 106 of 136 PageID #: 1962
                          Anthony Traube, PH.D. - May 21, 2020

                                                                                 105

  1             it in my email.

  2                   I don't know if I remember reading

  3             it or not, but I do have it present in my
  4             email, that I'd forgotten about.

  5                   So, when you asked if there was any

  6             other material, and I said I didn't think
  7             so, I actually did have a 30 -- I know I

  8             didn't read it, because it's 41 pages.

  9             And -- anyway, but I did get it.
 10                          MR. WINEMILLER:       Okay.    Fair
 11             enough.

 12      BY MR. WINEMILLER:
 13             Q.    Dr. Trabue, changing a birth

 14      certificate would not result in changing a

 15      medical record.       Correct?
 16                          MS. SHEW:     Object to the form.

 17             A.    Again, I don't know.         That would be

 18      a law issue.      Not a medical issue.

 19                          MR. WINEMILLER:       Okay.    I know

 20             you'll be disappointed to hear this,

 21             Dr. Trabue, but that's all the questions

 22             I have for you today.         And I appreciate

 23             your time.     Now --

 24                          THE WITNESS:      You know, I can't

 25             think of a better cross-examination that

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 107 of 136 PageID #: 1963
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                 106

  1             I can have.      I appreciate your kindness

  2             to me.    So --

  3                            MR. WINEMILLER:     Well, thank
  4             you very much.      You've been a pleasure to

  5             speak with.

  6                    Now, Ms. Shew may have some
  7             questions for you.

  8      RE-DIRECT EXAMINATION BY MS. SHEW:

  9             Q.     Dr. Trabue, just very quickly, you
 10      had corrected the record a little bit by
 11      saying that you had received the amended

 12      complaint in this case from us.
 13                            Did you also receive a motion

 14      to dismiss --

 15             A.     Let me look.     Let me just -- wait a
 16      second.     Let me -- this was in March?

 17             Q.     Yes, doctor.

 18             A.     Yes, I've got it.

 19             Q.     Okay.    All right.     That's -- that's

 20      the only follow up I have, John.

 21                            MR. WINEMILLER:     Okay.    Thank

 22             you.

 23      FURTHER EXAMINATION BY MR. WINEMILLER:

 24             Q.     And one quick follow up to that.

 25      Just to be clear.        Other than those two

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 108 of 136 PageID #: 1964
                         Anthony Traube, PH.D. - May 21, 2020

                                                                                 107

  1      documents you've now identified, and the --

  2      and the drafts of your expert report and

  3      declaration, did you receive any other
  4      documents from defense counsel?

  5             A.     I'm looking right now.        I don't have

  6      anything more from them.          No, Sir.
  7                          MR. WINEMILLER:       That's all I

  8             have.    Thank you very much for your time,

  9             Sir.
 10                          THE WITNESS:      Yes, Sir.     Thank
 11             you.

 12                          MR. WINEMILLER:       Thank you
 13             everyone else.

 14                          MS. SHEW:     Thank you.

 15                    (Whereupon, the deposition adjourned
 16             at 2:31 p.m.)

 17

 18

 19

 20

 21

 22

 23

 24

 25

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 109 of 136 PageID #: 1965
                                                                                 108

  1                        C E R T I F I C A T E

  2

  3                   I, Giselle Mitchell-Margerum, RPR, CRI, CCR,
  4      Licensed Court Reporter, Tennessee, do hereby certify

  5      that the witness was first duly sworn by me and that I

  6      was authorized to and did report said proceedings.
  7             I further certify that the foregoing transcript is

  8      a true and correct record of the proceedings; that said

  9      proceedings were taken by me stenographically and
 10      thereafter reduced to typewriting under my supervision;
 11      that reading and signing was requested; and that I am

 12      neither attorney nor counsel for, nor related to or
 13      employed by, any of the parties to the action in which

 14      this deposition was taken; and that I have no interest,

 15      financial or otherwise, in this case.
 16

 17                   IN WITNESS WHEREOF, I have hereunto set my

 18      hand this 21st day of May, 2020.

 19

 20

 21

 22      GISELLE MITCHELL-MARGERUM, RPR, CRI, CCR, LCR

 23

 24

 25

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 110 of 136 PageID #: 1966
                                                                                 109

  1

  2                      CERTIFICATE OF DEPONENT

  3
  4      I, ANTHONY TRABUE, hereby certify that I have read the
         foregoing pages, numbered 1 through 107, of my
  5      deposition of testimony taken in these proceedings on
         Thursday, May 21, 2020 and, with the exception of the
  6      changes listed on the next page and/or corrections, if
         any, find them to be a true and accurate transcription
  7      thereof.

  8

  9
 10
 11

 12      Signed:     ........................
 13      Name:       ANTHONY TRABUE

 14      Date:       ........................

 15
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 111 of 136 PageID #: 1967
                                                                                 110

  1                            ERRATA SHEET

  2     Case Name:           Kayla Gore, et al. v. William Byron Lee,
      et al.
  3     Witness Name:        ANTHONY TRABUE
        Date:
  4     Page/Line            From           To

  5      ____/______         ____________________________________

  6      ____/______         ____________________________________
  7      ____/______         ____________________________________

  8      ____/______         ____________________________________

  9      ____/______         ____________________________________
 10      ____/______         ____________________________________
 11      ____/______         ____________________________________

 12      ____/______         ____________________________________
 13      ____/______         ____________________________________

 14      ____/______         ____________________________________

 15      ____/______         ____________________________________
 16      ____/______         ____________________________________

 17      ____/______         ____________________________________

 18      ____/______         ____________________________________

 19      ____/______         ____________________________________

 20      ____/______         ____________________________________

 21      Subscribed and sworn to before

 22      me this date          day of month                    , 2020.

 23                   __________________________

 24                   ANTHONY TRABUE

 25

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 112 of 136 PageID #: 1968
 Kayla Gore v.                                                                                    Anthony Traube, PH.D.
 William Byron Lee                                                                                         May 21, 2020

                                    12:9                       advance (1)                   al (1)
                 [                accompanied (2)                8:15                           19:23
                                    6:18;7:2                   advice (1)                    alive (1)
  [Witness (1)
                                  according (1)                  65:19                          37:13
    89:8
                                    68:17                      affiliated (2)                allowed (2)
                                  accurate (7)                   61:17;63:17                    56:24;75:5
                 A
                                    10:9;28:8,12;30:11;31:7;   affiliation (1)               almost (1)
                                    34:12;77:13                  58:19                          12:19
  abdomen (1)
                                  accurately (2)               afraid (1)                    along (2)
    69:19
                                    10:1;103:16                  51:17                          65:12;93:25
  able (2)
                                  ACOG (1)                     after (15)                    already (2)
    26:2;91:10
                                    49:18                        21:22;25:5;37:14;38:13;        76:25;84:17
  ABOG (1)
                                  action (1)                     44:9;47:6;50:13;55:9;       also (13)
    43:12
                                    19:4                         59:11;83:18;88:5,8;89:3;       6:11;27:13;28:18;40:24;
  abortion (2)
                                  active (1)                     90:9;102:18                    42:10;43:4;54:15,15;60:7;
    12:19;13:1
                                    55:16                      afternoon (5)                    61:20;74:25;78:9;106:13
  about (55)
                                  actually (12)                  6:13,15;26:10,19;40:8       Although (1)
    10:5;11:14;12:18;13:8;
                                    15:16;18:5,9,14;24:21;     again (11)                       79:4
    14:20;15:15,16;16:12;
                                    27:19;42:8;52:1;63:9;        14:10;22:6;35:24;44:12;     always (4)
    17:20;20:1,23;21:3,16;
                                    82:11;89:16;105:7            57:9;64:5;70:20;81:21;         14:22;16:11;103:16,24
    22:2;23:10,14;29:4;30:13;
                                  acute (1)                      93:19;96:6;105:17           ambiguous (3)
    31:1;33:16;38:10;39:10,14,
                                    69:19                      against (1)                      9:16;92:2;93:10
    25;40:8;42:3;47:6;50:5,12;
                                  Adams (1)                      56:23                       amend (1)
    51:2;53:9;60:21,22;64:15;
                                    96:1                       age (3)                          98:4
    66:11,13;67:21;73:3,9;
                                  add (2)                        23:9;44:19;98:9             Amended (5)
    76:8;79:6,25;82:14;84:16;
                                    35:5;75:10                 ago (12)                         74:2,3;75:14;104:24;
    89:6;91:5;93:9,13;94:4;
                                  added (4)                      12:20;17:20;21:16,16,18;       106:11
    97:14;101:10;102:24;
                                    35:6;83:9;90:10,14           27:23;39:25;53:22;57:10;    American (13)
    104:1,3;105:4
                                  Additional (3)                 84:14,17;87:1                  43:14,22,22;46:24;47:4,
  absence (2)
                                    18:11,23;35:12             agree (18)                       10,13,14,19;48:1,8;49:9;
    92:17;93:4
                                  address (2)                    24:14;51:11,13,21;52:13,       52:22
  Absolutely (2)
                                    7:18,22                      16;86:18;90:2;91:12;92:1;   among (1)
    38:5;87:23
                                  addressed (4)                  93:7,12;94:19;95:1,7,12;       99:17
  absorbed (1)
                                    64:23;65:2,5,22              99:13,15                    amount (1)
    59:7
                                  adjourned (1)                ahead (1)                        56:14
  abstract (1)
                                    107:15                       17:7                        animals (2)
    50:8
                                  Adolescent (3)               airline (1)                      67:19;68:6
  abusive (1)
                                    49:8,13,17                   70:18                       another (6)
    62:15
                                  adolescents (1)              akin (1)                         21:10;41:19;42:23;54:23;
  accident (1)
                                    49:19                        97:25                          73:14;98:21


 Min-U-Script®                  www.LexitasLegal.com/Premier       Lexitas       888-267-1200          (1) [Witness - another
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 113 of 136 PageID #: 1969
 Kayla Gore v.                                                                                      Anthony Traube, PH.D.
 William Byron Lee                                                                                           May 21, 2020

  answer (24)                     approached (2)               Assistant (2)                  Avenue (1)
    8:9,11,17,24;9:7,8,8,19,        20:2,18                      68:18;100:2                      7:20
    23;10:1,12,21;11:22;12:1;     approximate (1)              assisting (2)                  award (1)
    15:22;30:9;51:19;81:18;         25:2                         98:21;100:11                     44:11
    91:9,11;100:8,25;102:14;      Approximately (2)            associate (1)                  aware (4)
    104:9                           10:18;74:5                   21:10                            49:16;60:6;90:1;92:11
  answered (1)                    April (3)                    associated (3)                 away (1)
    51:18                           26:6,9,24                    79:19;90:20;91:8                 61:6
  answering (1)                   area (4)                     associates (1)
                                                                                                             B
    65:10                           56:17;57:17;63:12;           21:6
  ANTHONY (4)                       102:24                     assume (3)
                                                                                              babies (14)
    7:6,11;19:2;23:19             aren't (2)                     76:13,13,15
                                                                                                  37:13;55:14,15;58:2,16,
  anybody (1)                       31:13;98:9                 assumes (1)
                                                                                                  17;69:15;74:5;85:22;86:10;
    102:1                         argue (1)                      100:7
                                                                                                  96:10,20,23;102:19
  Anyone (1)                        101:10                     Atrium (2)
                                                                                              baby (22)
    73:15                         argument (1)                   61:3,4
                                                                                                  38:18;55:17;65:20;77:15;
  anything (14)                     95:16                      attached (1)
                                                                                                  78:3,24,25;79:1;87:4,15;
    17:12;34:20,23;35:1,4,5,      around (2)                     54:4
                                                                                                  88:18,23;89:24;90:16;
    8;66:9;68:1,1,16;71:6;87:7;     25:20;84:18                attempt (1)
                                                                                                  94:22;97:7;98:22,23;99:6,7,
    107:6                         Ascension (2)                  8:10
                                                                                                  23;100:4
  Anyway (3)                        61:13,15                   attending (1)
                                                                                              baby's (35)
    68:8;94:4;105:9               Ascension's (1)                80:23
                                                                                                  28:5,22;30:24;31:9;77:8,
  anywhere (1)                      78:15                      attention (1)
                                                                                                  14,20,23;78:1;80:8,17,24;
    43:7                          asked (7)                      48:16
                                                                                                  81:3,9,23;82:21;85:18;
  Apart (1)                         10:5;20:11;89:11;92:6,     Attorney (7)
                                                                                                  86:14;88:17;89:18;90:11,
    70:2                            24;104:23;105:5              7:1;9:5;15:2;20:5,10,17;
                                                                                                  16;92:19;93:3;97:19,21,25;
  apologize (2)                   asking (11)                    22:11
                                                                                                  98:1,13,17;99:11;103:8,14,
    8:15;35:24                      15:16;16:7;30:12,15;       attorney/client (1)
                                                                                                  23;104:6
  appearances (1)                   31:3;50:1;88:7;91:5,6;       75:2
                                                                                              back (12)
    6:24                            104:4,4                    attorneys (7)
                                                                                                  11:7;25:10;27:20;34:16;
  appears (1)                     aspects (1)                    11:7,24;20:3;22:18;
                                                                                                  43:9;50:14;52:17;57:15;
    96:14                           77:3                         33:20;41:2;74:1
                                                                                                  67:18;68:10;83:19;94:9
  appendicitis (1)                assign (1)                   atypical (2)
                                                                                              background (4)
    69:19                           96:17                        90:21;91:8
                                                                                                  16:7;20:25;41:5;42:3
  apples (1)                      assigned (1)                 author (1)
                                                                                              bad (2)
    96:1                            52:7                         67:3
                                                                                                  48:14;69:20
  apply (1)                       assignment (2)               authored (2)
                                                                                              Baptist (1)
    43:24                           28:9;93:9                    66:3;67:4
                                                                                                  60:11
  appreciate (4)                  assist (1)                   authoritative (1)
                                                                                              bar (2)
    7:16;27:4;105:22;106:1          99:24                        48:24


 Min-U-Script®                  www.LexitasLegal.com/Premier       Lexitas         888-267-1200              (2) answer - bar
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 114 of 136 PageID #: 1970
 Kayla Gore v.                                                                                         Anthony Traube, PH.D.
 William Byron Lee                                                                                              May 21, 2020

    82:8,15                         7:2;19:10                       24:19;40:8;42:3;72:13;        95:8,24
  based (3)                       being (4)                         82:13;106:10                breech (1)
    54:14;73:24;77:14               31:13;47:5;51:7;64:8          bladder (1)                     79:13
  Basic (2)                       believe (3)                       79:23                       bring (2)
    29:2;78:17                      36:4,10,15                    blamed (1)                      69:24;78:19
  basically (7)                   belong (1)                        38:11                       brother (1)
    62:11,24;68:3;69:4;             102:5                         bleeds (1)                      11:23
    78:15,22;79:3                 belongs (1)                       79:21                       Buchanan (1)
  basis (2)                         102:8                         blog (1)                        67:23
    28:20,24                      besides (1)                       66:13                       Buchert (1)
  bears (1)                         34:1                          blood (1)                       6:20
    24:22                         best (8)                          79:6                        Buck (1)
  because (20)                      11:3,21;12:1;27:1;32:17;      Board (7)                       67:23
    8:5;14:11;19:9;38:10;           82:19;92:6;100:8                43:14;44:10,14;46:15,22;    building (1)
    39:21;48:5,16;56:9,22;        bet (3)                           47:18,19                      59:22
    58:16;59:10;65:14;66:16,        81:12;84:11,17                boards (10)                   bulletins (2)
    25;70:10,12;84:15;102:15;     better (4)                        43:17,20,23;44:3,6,11,15,     48:25;49:1
    103:6;105:8                     38:25;48:17;92:3;105:25         18;47:7;48:8                business (1)
  becomes (1)                     between (3)                     bonus (1)                       7:22
    87:18                           51:8;53:17;80:13                7:13                        busy (5)
  beds (3)                        beyond (1)                      book (1)                        55:6,7,8,21,22
    60:19,20,23                     34:6                            66:12
                                                                                                                C
  been (49)                       big (4)                         books (2)
    7:7;10:23;11:3,16,18,19;        60:18,24;61:7;102:2             26:5;66:11
                                                                                                Caesarean (2)
    13:6,16,17,18;14:1,10,12;     bills (1)                       born (3)
                                                                                                  79:12,16
    16:15,16;17:3,14,20;18:9;       56:20                           84:1;91:21;92:2
                                                                                                call (7)
    19:9;22:14;23:18;25:5,14;     bio (1)                         both (4)
                                                                                                  19:2;21:8;35:18;41:21;
    26:12,21,23,25;27:23;           41:1                            14:15;17:22;42:4;99:22
                                                                                                  63:1;69:9;73:16
    33:19;38:14;41:20;42:25;      birth (50)                      bottom (1)
                                                                                                called (5)
    53:9;54:25;62:18;66:9;          20:4;28:6,23;30:25;             50:24
                                                                                                  18:23;50:25;59:6;93:17,
    68:8;73:2,25;79:22;82:12,       33:22;39:11,15,20;40:4;       box (1)
                                                                                                  23
    12;83:8,9;84:12,13;87:6;        52:8;72:25;77:10,16;78:20;      84:7
                                                                                                came (2)
    106:4                           79:10,19,20;81:10,24;         brain (3)
                                                                                                  20:11;67:13
  before (14)                       82:23;83:2;84:4,20,23;85:2,     38:7;39:1,5
                                                                                                campus (1)
    6:4;8:11,25;13:3;15:9;          18;87:4;88:1;89:18;91:23;     break (10)
                                                                                                  61:7
    16:9;22:9,16;25:22;31:18;       92:19;96:10,20,21,24;97:7,      8:22;9:1;73:4,5,16;83:16,
                                                                                                can (39)
    37:13;41:19;74:22;92:24         15,20,21,25;98:1,2;99:6;        24;94:7,12;104:21
                                                                                                  8:20;9:24;11:4,22;12:2;
  begin (1)                         103:8,8,9,17,25;104:7;        breakout (1)
                                                                                                  17:10;18:6,24;24:14,19;
    8:9                             105:13                          104:14
                                                                                                  27:1;29:11;34:16,18;35:17;
  behalf (2)                      bit (6)                         breasts (2)


 Min-U-Script®                  www.LexitasLegal.com/Premier          Lexitas      888-267-1200                 (3) based - can
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 115 of 136 PageID #: 1971
 Kayla Gore v.                                                                                        Anthony Traube, PH.D.
 William Byron Lee                                                                                             May 21, 2020

    38:18;39:18;40:23;50:18;       61:17                        changing (2)                        9:10,11;31:13;32:18;
    56:7;66:23,24;70:12;72:13; cause (1)                          105:13,14                         47:22;48:17;76:3;106:25
    73:22;78:18,19;87:1;89:18;     92:12                        characteristic (5)              Clinic (8)
    94:6;97:5,7;100:8,25;        Centennial (9)                   86:23;90:3,7;95:9;96:13           61:22,25;62:6,10,17;63:7,
    101:4;102:14;104:7,10;         58:23;59:4,8,12,20,24;       characteristics (13)                14,21
    106:1                          60:3,21,25                     86:20,24;94:16,20;95:2,       clinics (1)
  canal (1)                      Centennial's (1)                 13,14,18,24;96:9,16,19,23         62:14
    79:20                          78:16                        charity-based (1)               close (1)
  cancer (2)                     Center (4)                       63:16                             75:1
    60:24,25                       58:19,23;61:1;62:5           charts (2)                      cold (1)
  Cannon (1)                     cephalic (1)                     66:20,24                          66:24
    60:25                          79:14                        chief (1)                       colleagues (1)
  cannot (5)                     certain (2)                      56:21                             7:3
    81:7;86:14;93:3;97:10;         92:11;94:22                  child (3)                       College (13)
    103:10                       certainly (4)                    38:21;88:6,9                      43:22,25;44:4;46:24;
  can't (11)                       50:15;65:17;93:21;100:4      children (3)                        47:4,11,13,15,20;48:2,8;
    10:4;15:22;22:25;23:4,4;     certificate (12)                 38:11;59:21;88:2                  49:9;52:22
    26:1;42:24;91:9;102:1;         20:4;39:21;40:5;78:20;       child's (2)                     come (13)
    104:10;105:24                  81:11,24;82:23;84:5,21,24;     85:8;89:2                         48:22;56:5;62:7;69:11;
  care (3)                         103:10;105:14                chromosomal (8)                     71:4;80:21;83:17,19;87:7;
    42:2;49:18;101:13            certificates (7)                 89:19,25;90:9;91:13,15,           99:24;100:3;102:18,20
  career (3)                       39:11,15;72:25;83:3;           21,23;92:12                   comes (1)
    13:13;64:19;67:9               85:2;88:2;97:15              chromosome (3)                      100:7
  carefully (1)                  certification (1)                90:15;92:18;93:4              comfortable (1)
    78:9                           46:23                        chromosomes (6)                     69:15
  case (36)                      certifications (1)               90:3,4,6;93:11;94:15;         comment (1)
    11:14;12:4,13,14,15,17,        46:22                          95:18                             98:22
    21;13:8;14:1,11;19:11;       certified (1)                  church (2)                      committee (10)
    21:3;22:10,13,14,17;23:13;     46:15                          61:17;63:17                       48:19,23;49:8,17,18;
    27:8;28:10,14;29:23;30:17, chair (2)                        churches (1)                        64:23;65:1,4,7,22
    20;32:11;34:1,6;35:15;         59:10,12                       63:18                         committees (1)
    36:2,7,12;54:19;76:5,10,20; chance (2)                      civil (1)                           64:18
    91:20;106:12                   49:16;84:5                     38:14                         communal (1)
  cases (26)                     change (4)                     clarification (2)                   99:20
    11:5,10;12:5,8,10;14:4,        34:21;48:6;55:12;103:15        25:16;40:11                   community (1)
    13,18,21;15:17,20;17:11,     changed (6)                    classes (1)                         93:9
    17,23;55:24,25;85:18;          39:23;88:5,8,13;97:11;         69:17                         compared (1)
    86:16;87:2,11;88:14,21;        103:11                       clean (1)                           55:10
    89:1,23;92:17;93:5           changes (4)                      8:7                           Complaint (5)
  Catholic (1)                     49:3;55:5,13;74:21           clear (8)                           74:2,3;75:14;104:25;


 Min-U-Script®                 www.LexitasLegal.com/Premier         Lexitas          888-267-1200          (4) canal - Complaint
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 116 of 136 PageID #: 1972
 Kayla Gore v.                                                                                       Anthony Traube, PH.D.
 William Byron Lee                                                                                            May 21, 2020

    106:12                         24;75:25;76:1;84:23             16;51:10;53:14;57:21;        court (17)
  complete (6)                   consist (1)                       58:23;61:23;64:21;66:4,5;      8:5;11:21;13:17,19,21;
    10:9;34:14,18;35:14;           45:7                            68:20,21;75:15;76:5;77:10,     14:2,11;15:3,4,5;16:22,25;
    36:1;96:7                    consultation (1)                  11,21;81:25;86:17;87:22,       36:11,16;101:5,7,17
  completely (1)                   56:9                            25;88:10;89:3,4;92:21;       courteous (1)
    9:23                         consultations (2)                 96:10,20;97:2,16,17;98:17;     73:17
  completeness (1)                 20:9;56:4                       100:14,17,24;103:25;         courtroom (4)
    41:7                         contained (2)                     105:15                         10:24;11:2,19;16:3
  completion (1)                   34:2;84:20                    corrected (1)                  courts (1)
    39:11                        contains (3)                      106:10                         36:5
  complex (1)                      36:5,11,16                    correctly (13)                 COVID (1)
    97:8                         contemporaneously (2)             33:14;51:9;52:11;73:23;        48:12
  complication (3)                 77:19;87:12                     74:8;85:16,25;92:20;97:6,    credentials (3)
    79:15,16,18                  conversation (1)                  12;98:3;103:18,21              52:18;53:2,4
  concept (3)                      21:23                         Could (10)                     crisis (3)
    69:7,7,8                     conversational (1)                40:17;51:19;58:15;61:3;        62:7,16;63:4
  concern (1)                      33:15                           66:18;85:22;87:3;89:21,21, cross (1)
    12:24                        conversations (5)                 24                             38:21
  concerned (1)                    21:13;25:7,13,14,19           couldn't (6)                   cross-examination (1)
    38:17                        conveys (1)                       56:20;59:9,9;64:7;81:15;       105:25
  condition (6)                    30:16                           86:12                        current (3)
    78:10,23,24;93:17;98:2,7     Cooper (1)                      Counsel (10)                     41:8,10;48:11
  conditions (3)                   15:23                           6:5,23;20:24;21:2;74:11,     currently (1)
    90:20;91:7;92:12             cooperative (1)                   17;75:19;76:25;104:23;         58:22
  conducted (2)                    80:13                           107:4                        CV (3)
    67:5,8                       copies (1)                      counseling (5)                   40:18,24;42:7
  conference (1)                   18:2                            37:15;63:8,10,12;65:18       CVs (2)
    70:22                        copy (5)                        counselor (1)                    40:14;43:10
  confirm (3)                      24:2,9;67:25;75:13;84:4         37:12
                                                                                                                 D
    24:20;40:17,23               cord (1)                        counties (1)
  confusing (1)                    94:1                            13:15
                                                                                                damaged (1)
    32:15                        corporation (1)                 counts (1)
                                                                                                  79:22
  congenital (2)                   41:14                           79:6
                                                                                                data (2)
    90:20;91:7                   correct (79)                    Couple (4)
                                                                                                  78:17;97:23
  consensus (2)                    6:9;24:4,5,25;27:11,15;         6:4;7:24;53:2;86:11
                                                                                                date (9)
    93:8,12                        28:6,21;29:20;31:15;33:5;     couples (1)
                                                                                                  25:2;26:2,3,4;59:9;78:6;
  consent (2)                      34:24;36:22,23;37:1,2,4,5,      65:12
                                                                                                  79:2;98:1,6
    12:25;13:2                     7,8,11,18,19,22,23,25;38:1, course (6)
                                                                                                dated (4)
  consider (10)                    4,8;39:2,3,7,8,11,12,15,16;     11:20;13:13;64:19;74:6;
                                                                                                  21:21;24:24;26:10;27:16
    47:10;48:1;72:2,5,18,21,       42:5,6,12;43:4,5;46:6,11,       96:24;97:19


 Min-U-Script®                 www.LexitasLegal.com/Premier          Lexitas      888-267-1200               (5) complete - dated
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 117 of 136 PageID #: 1973
 Kayla Gore v.                                                                                           Anthony Traube, PH.D.
 William Byron Lee                                                                                                May 21, 2020

  day (5)                          definition (4)                  destroy (1)                   differentiation (1)
    24:25;25:5;48:5,7;57:15          51:3,12;52:3,14                 102:2                          39:1
  days (9)                         delete (1)                      determination (3)             differs (1)
    54:8;55:10,23;57:10;             35:1                            89:2;103:7,24                  52:7
    59:7;60:12;62:22;67:19;        deliver (4)                     determine (2)                 difficult (4)
    100:17                           58:4,16,17;65:11                89:24;97:22                    69:10;71:1;79:13;97:22
  dead (1)                         delivered (5)                   determined (15)               diligently (3)
    66:25                            55:16;74:5;78:3;85:21;          28:5,23;30:25;31:9;            71:21,23,25
  deal (1)                           102:19                          33:22;85:9,18,23;86:14;     Director (3)
    102:3                          deliveries (1)                    88:6,17,22;89:13,19;93:3       61:21;62:20;63:11
  December (1)                       69:6                          determines (1)                directories (1)
    43:20                          delivering (4)                    92:18                          41:25
  decide (3)                         55:14,15;58:2;69:15           determining (2)               disagree (3)
    87:16;101:17;104:14            delivery (24)                     77:14;97:24                    51:11;52:13;93:7
  declaration (51)                   69:7,10;71:2;78:7,12,14,      develop (1)                   disappointed (1)
    15:8,10,11,21;22:5;23:19,        15,16,22,23;79:13,14,14,15;     38:12                          105:20
    23;27:11;28:1,17,19;29:5,8,      80:14,19;89:3;96:13,17;       developing (2)                disclose (1)
    15;31:14,18,22;32:25;34:2,       98:19;99:8;104:2,5,5            38:22,23                       19:1
    7,12,14,21,24;35:2,6,9,12,     department (8)                  development (10)              disclosed (1)
    14,25;36:4,10,15;47:3;           42:23;56:20;59:10,12,13;        38:7;39:2,5;90:19,21;          76:5
    64:16;66:2;68:18;73:21;          67:11,16;70:7                   91:6,8,14,17;95:8           Disclosure (2)
    74:15;75:6,11,21;77:5,6;       departments (2)                 diagnosed (2)                    18:11,24
    85:14;88:16;89:6;92:9;           42:16,19                        62:8;93:20                  discuss (3)
    97:4;103:5;107:3               depends (2)                     Dianna (1)                       20:4;78:6;94:23
  decline (1)                        48:5;94:2                       6:25                        discussed (1)
    35:18                          deposition (11)                 dictates (1)                     33:21
  defendant (3)                      6:11;7:25;11:15,17;16:9,        85:8                        discussions (1)
    14:9,14;17:15                    13,16;19:18,18;22:1;107:15 didactic (1)                        20:24
  defendants (6)                   depositions (1)                   69:25                       disease (1)
    7:2;18:23,25;19:1,11;            17:15                         didn't (4)                       45:11
    76:20                          describe (3)                      44:12;58:13;105:6,8         dislike (1)
  Defendants' (5)                    55:4;56:2;78:9                difference (1)                   83:12
    18:11,23;33:19;74:1,2          described (1)                     53:17                       Dismiss (2)
  defendant's (1)                    80:7                          differences (1)                  74:3;106:14
    14:8                           description (3)                   83:1                        disorder (7)
  defense (7)                        28:9,13;99:22                 different (15)                   90:19;91:5,13,14,15,16,
    20:24;21:2;74:11,17;           designation (3)                   17:10;21:10;48:13,21;          21
    75:19;76:25;107:4                103:8,24;104:7                  53:2,21;55:20;63:11;71:1;   dissimilarities (1)
  defines (2)                      designations (1)                  78:16;81:5,8;82:21;91:23;      83:13
    51:4;52:4                        53:3                            93:14                       distinct (1)


 Min-U-Script®                   www.LexitasLegal.com/Premier          Lexitas       888-267-1200                (6) day - distinct
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 118 of 136 PageID #: 1974
 Kayla Gore v.                                                                                     Anthony Traube, PH.D.
 William Byron Lee                                                                                          May 21, 2020

    31:25                          49:11;50:16;52:25;54:11;       80:1,1,1                       79:5
  divorced (1)                     57:18;61:11;63:9,12;70:9;    earlier (2)                  emergencies (1)
    56:19                          71:14,15;75:16;81:4;82:25,     23:14;94:14                    70:8
  Dixie (1)                        25;83:5,9,11,13;84:12;       early (6)                    emergency (5)
    15:23                          91:18,25;93:6;95:16;           12:1,17;17:19;59:8,14;         42:22;56:21;57:5,7,14
  doctor (5)                       102:14,16,21;105:2,17;         62:8                       emphases (1)
    13:3;41:19;54:20;80:16;        107:5                        easier (1)                       60:18
    106:17                       doubt (1)                        24:19                      emphasis (1)
  doctors (2)                      68:14                        easy (2)                         60:17
    54:17;56:9                   down (5)                         79:12;82:9                 employed (1)
  doctor's (1)                     8:6;26:6;51:25;82:7,15       ED (2)                           68:25
    54:23                        Dr (35)                          19:2;23:19                 employee (2)
  document (10)                    6:13;7:9;10:14;16:5;         education (1)                    54:20;76:23
    18:22;24:24;27:6,10;           19:2;20:1,19;21:9,19,25;       74:3                       encyclopedic (1)
    50:15,19,23;74:18,22;101:6     23:19;24:19;27:24;31:24;     Edward (1)                       96:4
  document] (1)                    36:20;44:22;66:19;73:2;        7:11                       end (4)
    89:8                           74:10;75:24;77:4;81:9,17;    effort (2)                       11:8;44:3,4;77:6
  documented (1)                   82:19;84:1;85:6;90:18;         9:22;10:1                  endocrine (1)
    101:14                         93:2,16;96:8;99:18;103:22; eight (7)                          45:17
  documents (14)                   105:13,21;106:9                11:2;24:15,16;31:21,25;    endocrinology (3)
    22:7;74:10,12,13;75:25;      drafts (2)                       42:20;84:13                    45:4,8;72:12
    76:1;100:14,20,23;101:2,4;     75:20;107:2                  eights (1)                   English (1)
    102:11;107:1,4               drugs (1)                        24:13                          102:17
  doesn't (1)                      102:22                       either (7)                   enlarged (1)
    67:18                        duly (1)                         8:20;13:17;20:6;53:23;         95:24
  doing (6)                        7:7                            91:11;96:3,7               enough (6)
    16:1;35:22;55:19;57:5;       Dupuy (1)                      elected (2)                      23:12,12;37:13;58:18;
    82:12;99:21                    7:11                           47:3,5                         96:8;105:11
  done (16)                      D-U-P-U-Y (1)                  electronic (1)               enter (1)
    8:20;10:21;11:17;16:11;        7:12                           67:1                           43:24
    20:8;23:14;34:18;38:18;      during (5)                     else (5)                     entered (1)
    56:1,22;57:6;59:19,20;         66:3;67:6,9;69:11;103:17       57:3;73:15;100:7;102:1;        44:3
    61:10;70:24;90:15            dysphoria (8)                    107:13                     entirely (1)
  donors (1)                       37:7,11,17;46:1;64:4,24;     email (2)                        102:15
    63:18                          71:11;72:19                    105:1,4                    entitled (1)
  don't (50)                                                    emailed (1)                      33:4
                                              E
    7:12;10:20;11:10,20;                                          18:6                       entity (1)
    13:23;15:25;17:2;18:2;                                      embarrassed (1)                  53:25
                                 each (7)
    25:6,12;31:5;32:8,8,12,13;                                    22:24                      envious (1)
                                   8:4;24:9;29:11;78:13;
    33:15;40:2,3;44:5;48:15;                                    embellishments (1)               66:18


 Min-U-Script®                 www.LexitasLegal.com/Premier         Lexitas       888-267-1200          (7) divorced - envious
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 119 of 136 PageID #: 1975
 Kayla Gore v.                                                                                         Anthony Traube, PH.D.
 William Byron Lee                                                                                              May 21, 2020

  established (1)                 except (1)                        76:9                             10:24;11:15;25:13;33:21;
    41:15                           6:6                           explained (1)                      38:16;82:1,3
  et (1)                          exception (1)                     46:18                        fat (1)
    19:23                           103:19                        exposure (1)                       44:21
  etiology (3)                    exclude (1)                       39:6                         father (3)
    36:25;37:10;38:3                40:4                          expressed (1)                      11:23;71:19,23
  Europe (1)                      excluded (1)                      76:9                         faulty (1)
    84:16                           16:22                         extensive (1)                      101:13
  European (1)                    excuse (10)                       74:4                         faxed (2)
    42:9                            9:7;12:11;13:11;15:10;        extent (1)                         15:14;27:22
  evaluate (2)                      28:17;35:5;41:4;75:18;          74:25                        February (3)
    36:12,17                        92:15;102:9                   external (9)                       26:14,16,17
  even (7)                        Exhibit (19)                      85:9,19,23;86:15,19,22;      federal (1)
    9:9;13:18;44:14;64:7;           18:10,12;19:14,16;23:18,        87:3;94:15;95:19                 14:2
    92:14,16;104:5                  21;24:21;27:7,10;28:2;                                       feel (1)
                                                                                  F
  ever (21)                         40:13,15,21,22;43:10;                                            35:11
    12:11,12;14:1;16:2,18,22,       49:23,25;52:19;56:18                                         fellas (1)
                                                                  faces (1)
    25;22:10,17,17;41:20;         exhibits (1)                                                       44:13
                                                                    23:11
    56:16;58:18;63:24;64:3,22;      18:1                                                         fellow (2)
                                                                  facial (1)
    65:1,4,21;67:5;68:15          exist (1)                                                          47:4,6
                                                                    96:1
  every (11)                        67:18                                                        Fellowship (1)
                                                                  facility (1)
    8:5;9:22,25;44:16,18;         exists (1)                                                         52:22
                                                                    80:1
    49:12;69:5;70:5,13,13;          94:5                                                         fellowships (1)
                                                                  fact (5)
    78:13                         expenses (2)                                                       52:24
                                                                    20:25;23:23;40:18;77:18;
  everybody (2)                     54:16,19                                                     female (2)
                                                                    85:20
    44:9;64:14                    experience (1)                                                     51:7;78:25
                                                                  facts (2)
  everyone (4)                      74:4                                                         females (1)
                                                                    76:13,16
    73:17;83:17,20;107:13         Experimental (1)                                                   95:25
                                                                  failure (1)
  everything (4)                    67:16                                                        few (8)
                                                                    45:15
    34:17;48:10;49:3;93:13        expert (37)                                                        14:15,15;38:13;58:8;
                                                                  Fair (7)
  exactly (1)                       10:15,19;12:12,16;13:10,                                         64:12;87:6,10,11
                                                                    23:12,12;56:14;58:18;
    102:25                          12;14:1,5,7;16:20;18:11,24;                                  field (3)
                                                                    69:16;96:8;105:10
  EXAMINATION (3)                   19:3,10;27:7;28:4,13;                                            48:4;72:2,6
                                                                  fairly (1)
    7:8;106:8,23                    29:22;30:16,20;31:15;33:4,                                   filed (4)
                                                                    55:16
  examining (2)                     11;34:12;72:2,6,15,16,17,                                        14:2;17:9,11;18:22
                                                                  faith-based (2)
    89:19,25                        18,21,25;75:3;76:4;87:19,                                    finally (1)
                                                                    61:16;63:15
  example (2)                       20;107:2                                                         58:7
                                                                  familiar (2)
    91:13,16                      expertise (1)                                                  fine (2)
                                                                    41:22;49:7
  examples (2)                      57:13                                                            50:6;104:17
                                                                  far (7)
    95:17,23                      experts (1)                                                    fingers (1)


 Min-U-Script®                  www.LexitasLegal.com/Premier          Lexitas         888-267-1200      (8) established - fingers
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 120 of 136 PageID #: 1976
 Kayla Gore v.                                                                                      Anthony Traube, PH.D.
 William Byron Lee                                                                                           May 21, 2020

    66:25                         forming (2)                     27:21;67:25;74:22;96:4         40:3;70:14;101:19
  finish (2)                        75:17,24                    geared (2)                     going (26)
    8:9,16                        forms (2)                       60:4;63:22                     8:8;11:15;15:3;18:19;
  finished (2)                      62:25;63:6                  gender (22)                      20:23;25:8;29:3;30:4;33:7;
    8:11;41:17                    four (10)                       36:21,25;37:4,7,10,17,21;      38:19;50:4;56:10,11,12;
  first (18)                        26:21;32:9;42:21;43:1;        45:22,25;51:3,4;52:6;61:4;     57:2;62:22,23;66:25;67:20;
    8:2;16:16;17:18;21:5,18,        50:23,24;52:19;54:23;         64:4,23;65:2;71:10,11;         70:22;73:2,12,22;89:5,10;
    23;24:15;31:21;38:12,13;        55:24;66:2                    72:19,22;87:17;92:4            91:11
    43:10;47:12;56:19,24;         Franklin (2)                  General (6)                    gonads (1)
    75:18;77:25;89:13;98:11         13:18,19                      22:11;42:11;53:23;60:13;       95:18
  five (10)                       Fridays (1)                     85:1;102:7                   gone (1)
    11:16;16:17;24:3;44:16,         69:5                        generally (1)                    53:1
    18;52:19;83:19;94:7,10;       friend (1)                      14:6                         Gonzalez-Pagan (1)
    104:17                          20:7                        General's (1)                    6:20
  flip (1)                        friends (1)                     7:1                          good (16)
    40:20                           55:14                       genetic (1)                      6:13,15;7:15;8:18;10:12;
  floor (1)                       from (24)                       92:12                          18:8;38:17;56:13,13;58:4;
    8:25                            10:8;31:25;35:2;42:7;       genital (1)                      62:13;66:14;73:11,14;
  focus (2)                         46:23,24;52:7;54:8;55:7;      92:3                           84:13;94:11
    55:13;60:25                     57:20;64:6,9;70:2;78:16;    genitalia (8)                  Gore (1)
  follow (3)                        81:5;90:22;91:23;93:14;       85:9;86:19,22;92:2;            19:23
    104:16;106:20,24                99:3;100:2;102:20;106:12;     93:10;94:15;95:19,20         gosh (1)
  follows (1)                       107:4,6                     genitals (4)                     34:16
    7:7                           full (2)                        85:20,24;86:15;87:3          governed (1)
  forget (1)                        7:10;59:16                  getting (4)                      100:16
    13:4                          fully (1)                       41:2;50:9;55:8;75:1          Government (3)
  forgotten (1)                     9:23                        give (15)                        53:25;101:1;102:5
    105:4                         function (5)                    11:22;12:2;15:4;41:2;        Gradually (1)
  form (42)                         39:6;45:13,18;62:11;          56:15,15;63:18,19;69:18,       55:8
    6:7;15:8;30:2;33:1,12;          69:13                         22,22;70:3;96:6;100:9;       great (1)
    34:3,9;35:16;36:9,13,19;      functional (1)                  101:24                         65:12
    40:25;51:15;52:15;53:6;         94:3                        given (14)                     grid (1)
    74:25;77:12,24;81:13,18;      fundamental (1)                 7:13;11:10;13:10;15:7;         66:17
    85:5,10;86:21;87:5;88:19;       51:6                          16:8,10,13,17,19;17:15;      grief (1)
    90:5,12;92:5;94:21;95:3,10,   FURTHER (1)                     20:5;75:11,13;101:14           66:14
    21;96:2,11,25;98:18;99:12;      106:23                      giving (2)                     ground (1)
    100:21;101:3;102:13;                                          10:8;19:22                     7:24
                                                 G
    104:8;105:16                                                Glossary (2)                   group (4)
  formed (1)                                                      50:25;51:25                    54:12,13;65:14;100:1
                                  gave (4)
    33:25                                                       goes (3)                       groups (1)


 Min-U-Script®                  www.LexitasLegal.com/Premier        Lexitas      888-267-1200               (9) finish - groups
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 121 of 136 PageID #: 1977
 Kayla Gore v.                                                                                      Anthony Traube, PH.D.
 William Byron Lee                                                                                           May 21, 2020

    54:10                        hard (3)                       46:12;52:24;82:7              imagine (4)
  guess (9)                        8:4;37:12;71:20            hole (1)                            55:22;64:11;65:16;83:5
    21:20;27:20;44:20;64:17;     Having (2)                     38:10                         immediately (1)
    66:9;90:13;100:8;101:19;       7:7;74:5                   homeless (1)                        86:12
    102:7                        Health (7)                     62:13                         important (4)
  guy (1)                          58:20;60:16,21,23;61:13,   honestly (5)                        8:3;11:13;63:3;97:20
    67:24                          15;78:7                      10:2;61:11;82:25;83:3,11      include (2)
  gynecologic (2)                Healthcare (3)               hope (10)                           40:4;66:8
    55:6,21                        49:8,17;61:16                34:16;61:21,22,25;62:5,6,     including (2)
  Gynecologists (5)              healthy (5)                    17;63:7,14,20                     74:1;93:13
    47:15,21;48:2;49:10;           38:17;65:20,20;79:1,2      horizontal (1)                  income (1)
    52:23                        hear (4)                       98:8                              54:14
  gynecology (9)                   10:12;48:13;81:15;         hormones (3)                    incoming (1)
    41:13;43:15;46:16,25;          105:20                       39:7;95:1,19                      35:18
    47:5,14,19;55:1;72:3         heavy (1)                    hospital (17)                   incorrect (1)
                                   60:16                        42:16;43:2;57:20;59:5,5,          67:18
                 H
                                 height (2)                     7,16,18,20;60:11,13,22;       increase (1)
                                   98:1,5                       61:6;67:16;78:13;102:8,16         69:2
  hair (3)
                                 help (11)                    hour (4)                        Indeed (1)
    95:24,25;96:1
                                   50:8;65:20;69:2,5,6,11,      70:13;73:3,14;83:18               97:24
  hairs (1)
                                   14;70:8,24,25;78:11        hours (1)                       indicate (2)
    38:21
                                 helpful (3)                    73:12                             46:4;88:2
  half (3)
                                   45:12;49:4,6               hundred (2)                     infant (4)
    54:24;61:6;73:14
                                 helping (3)                    86:15;93:5                        78:7,8,8;96:17
  half-way (1)
                                   68:4,4;71:7                hypospadias (1)                 info (2)
    73:9
                                 helps (1)                      93:18                             40:3;48:13
  hand (1)
                                   63:3                                                       information (19)
    33:16                                                                      I
                                 hereby (1)                                                       9:19;29:2;31:22;33:13,
  handed (2)
                                   19:1                                                           16,18;36:5,11,16;48:3;
    11:5;12:4                                                 idea (1)
                                 hesitated (1)                                                    73:25;75:20;77:22;80:6;
  handful (3)                                                   63:23
                                   65:9                                                           82:20,22,22;83:6;84:20
    58:1;85:21;86:10                                          identification (7)
                                 high (1)                                                     injury (6)
  hanging (1)                                                   18:12;19:16;23:21;40:15,
                                   94:2                                                           12:8,14;14:21;69:20;
    82:13                                                       22;49:25;102:11
                                 HIPAA (1)                                                        79:23,23
  happen (3)                                                  identified (3)
                                   100:17                                                     innate (1)
    24:14;70:9,17                                               19:9;77:1;107:1
                                 hips (1)                                                         51:7
  happened (4)                                                identity (10)
                                   95:25                                                      instances (1)
    26:9,24;101:18;103:17                                       36:21,25;37:4;45:23;
                                 history (3)                                                      92:14
  happens (3)                                                   51:3,4;52:6;65:2;71:10;
                                   42:8,9;79:17                                               instantly (1)
    32:16;33:22;47:6                                            72:22
                                 hold (3)                                                         85:22


 Min-U-Script®                 www.LexitasLegal.com/Premier       Lexitas          888-267-1200           (10) guess - instantly
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 122 of 136 PageID #: 1978
 Kayla Gore v.                                                                                           Anthony Traube, PH.D.
 William Byron Lee                                                                                                May 21, 2020

  instead (1)                      105:18,18                       55:15                         lack (2)
    98:5                         issued (2)                      kidneys (1)                        93:8,12
  institution (3)                  46:13;49:18                     68:5                          ladies (2)
    54:4;59:3;62:4               itself (2)                      kids (1)                           23:1;26:1
  instructed (2)                   31:3,11                         69:14                         lag (1)
    76:12,15                                                     kind (9)                           8:14
                                                J
  instructs (1)                                                    38:9;41:1;48:8,12;59:3;       language (1)
    9:7                                                            62:4;69:14;71:5;94:8             75:10
                                 Jae (3)
  insurance (1)                                                  kindness (1)                    large (1)
                                   7:4;20:19,21
    58:5                                                           106:1                            59:5
                                 job (2)
  intend (3)                                                     kinds (1)                       largely (1)
                                   11:13;87:18
    19:2;28:14;34:5                                                101:25                           98:8
                                 John (2)
  interchanged (1)                                               knew (3)                        larger (1)
                                   6:16;106:20
    103:19                                                         20:7,8;57:1                      54:4
                                 journal (1)
  interface (2)                                                  know (77)                       last (9)
                                   66:10
    45:17;63:12                                                    8:23;10:20,21;11:10;             7:13;20:15;21:14,17;
                                 judge (1)
  interfaced (1)                                                   13:22,23;14:3;15:24;16:21,       24:20;26:8;39:13;62:20;
                                   102:6
    65:16                                                          24;17:2;23:10;25:6;26:2;         67:2
                                 jury (3)
  internal (1)                                                     27:22;31:5;38:9;40:3;41:2; late (2)
                                   36:6,12,17
    95:19                                                          44:9;49:11;53:20;54:11;          40:1;62:3
                                 just (57)
  internist (1)                                                    55:18;56:10;60:2,15;61:3,5,   lately (2)
                                   7:25;8:16,22;10:5;11:11,
    44:17                                                          7,11;63:9,20;64:13;66:14;        38:15;49:12
                                   13;13:7;15:25;16:7;18:13,
  internship (3)                                                   73:18;78:15;81:2,4;82:1,3,    later (5)
                                   13;20:10;21:21;22:2,2,5,23;
    42:11,15;56:19                                                 25;83:5,9,11,13;84:6,10,12,      40:8;48:7;54:24;103:10,
                                   29:5,11;30:4;31:3;32:10,
  interrupting (1)                                                 15;85:6;86:6;88:1,4,12,16,       12
                                   16;33:7;41:6;42:1,24;
    30:6                                                           21;91:18,25;92:6;93:6;        law (8)
                                   46:18;47:17,22;53:10;
  into (5)                                                         94:4;96:3,12;98:23;101:20;       34:17;39:23;71:20;85:7,
                                   54:25;55:23;62:24;65:10;
    41:18;54:8;59:8,17;73:22                                       102:2,6,14,21,23;103:1;          11,12;101:9;105:18
                                   70:18;71:7,19;73:16,18,21;
  invading (1)                                                     105:2,7,17,19,24              lawsuit (2)
                                   74:14;76:3;80:1,7;81:16,
    75:2                                                         knowledge (2)                      19:23;20:1
                                   17;82:12;83:16;87:1;89:7,
  inverted (1)                                                     29:19;82:20                   lawsuits (2)
                                   17;91:12;104:1;106:9,15,25
    103:12                                                       Kohli (1)                          17:4;101:5
  involved (6)                                                     6:21                          lawyer (5)
                                                K
    13:5;17:4;38:14;68:9;                                                                           11:14;13:22;26:25;54:12;
                                                                                 L
    71:10;102:23                                                                                    101:20
                                 keep (4)
  iPhone (1)                                                                                     lawyers (9)
                                   13:23;30:5;37:13;56:25
                                                                 lab (1)
    35:22                                                                                           11:24;15:23;25:3;26:7,
                                 keeping (1)
                                                                   67:14
  ironing (1)                                                                                       16,19;54:13,13;70:10
                                   82:14
                                                                 labeled (1)
    94:8                                                                                         lazy (1)
                                 kept (1)
                                                                   18:10
  issue (2)                                                                                         62:21


 Min-U-Script®                 www.LexitasLegal.com/Premier          Lexitas         888-267-1200              (11) instead - lazy
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 123 of 136 PageID #: 1979
 Kayla Gore v.                                                                                    Anthony Traube, PH.D.
 William Byron Lee                                                                                         May 21, 2020

  leading (1)                  Lim (10)                       looks (1)                      malpractice (9)
    26:12                        7:4;20:19,21;21:5,5,9,23;      26:23                           12:7,14;14:6,18,19;17:8,
  learned (2)                    22:19;25:25;26:18            loop (2)                          23;101:9,18
    82:6;95:15                 limited (1)                      40:2;83:4                    man (2)
  least (5)                      16:25                        Lord (1)                          23:1;67:23
    6:19;10:24;11:16;80:5;     line (3)                         47:16                        many (6)
    89:1                         30:6;33:8;39:13              lose (1)                          10:18;16:12;21:1;57:4,4;
  leave (3)                    list (2)                         49:1                            84:12
    35:8;57:2;58:14              96:4,7                       loss (1)                       marathon (1)
  lecture (2)                  lists (1)                        79:6                            8:21
    69:18,22                     96:6                         lot (13)                       March (9)
  Lee (1)                      litigation (1)                   48:25;55:9,13,18;56:3,9,        21:21;26:11;27:14,14,15,
    19:23                        38:15                          15;57:7;58:8;62:12;64:17;       16,19;104:25;106:16
  left (1)                     little (13)                      65:17;79:22                  marked (10)
    58:16                        24:19;29:12;40:8;55:8,       love (1)                          18:12;19:16;23:18,21;
  legal (8)                      10,22;57:25;68:10;72:13;       70:10                           27:6;40:13,15,22;49:23,25
    20:8;39:10,15;71:15;         73:13;82:13;94:4;106:10      low (1)                        material (2)
    100:20,23;101:6,21         lock (1)                         45:17                           33:16;105:6
  length (2)                     84:7                                                        materials (1)
                                                                             M
    98:5,6                     locums (2)                                                       46:3
  less (4)                       41:22,24                                                    matter (2)
                                                              made (6)
    54:18;55:8,9,22            lone (1)                                                         6:18;14:6
                                                                81:16,17;84:16;103:7,25;
  letter (1)                     54:25                                                       may (25)
                                                                104:7
    64:5                       long (5)                                                         9:6;24:25;25:20;26:4,21,
                                                              main (1)
  letters (2)                    10:22;11:18;16:15;24:3;                                        23;28:19,24;30:9;41:25;
                                                                59:20
    64:9,12                      87:6                                                           48:17;53:20,21;54:14;
                                                              major (1)
  level (1)                    longer (3)                                                       61:10;62:13,15;68:2;69:11;
                                                                42:8
    45:17                        40:2;58:17;78:4                                                78:18;79:4;81:18;91:10;
                                                              majority (2)
  license (1)                  look (19)                                                        94:8;106:6
                                                                85:17;86:7
    46:13                        18:17;19:13;20:12;22:7;                                     Maybe (16)
                                                              make (20)
  licensed (2)                   23:17;34:16;39:22;40:12;                                       11:17;16:14,14,15;21:16;
                                                                6:24;7:25;9:22,25;13:7;
    46:5,8                       43:9;49:24;50:6,7;56:18;                                       25:6,21;27:20,21;39:25;
                                                                24:18;29:5;30:5;40:6;
  licenses (1)                   60:19,21;92:8;99:19;103:4;                                     42:24;48:14;64:5;68:11;
                                                                47:24;66:6;68:10;70:11,11;
    46:12                        106:15                                                         102:17;104:9
                                                                74:21;89:20,25;91:23;
  life (2)                     looked (6)                                                    MD (2)
                                                                92:13;97:23
    55:13;64:10                  22:2,3,5,6;39:20;88:9                                          19:3;23:20
                                                              male (2)
  lifetime (1)                 looking (9)                                                   mean (23)
                                                                51:7;78:25
    44:11                        21:21;24:8;27:25;66:1;                                         13:14;20:21;25:6,7;26:4;
                                                              males (1)
  likeness (1)                   73:20;85:23;88:15;91:3;                                        53:21;61:2;67:25;79:11,24,
                                                                96:1
    83:12                        107:5                                                          25;86:2,6;87:18;89:14;


 Min-U-Script®               www.LexitasLegal.com/Premier         Lexitas        888-267-1200           (12) leading - mean
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 124 of 136 PageID #: 1980
 Kayla Gore v.                                                                                        Anthony Traube, PH.D.
 William Byron Lee                                                                                             May 21, 2020

    92:24;99:15;101:8,15,19,        11:24;22:19;26:19          more (16)                         67:23;76:20
    19;102:7,23                   Metro (1)                      9:18;11:16,17;16:15;        names (2)
  meaning (1)                       102:20                       20:25;25:12;29:9;33:8;          22:24;23:11
    99:9                          Middle (1)                     48:17;58:1;73:12;77:15;     narrative (2)
  means (2)                         12:22                        82:14;86:10;97:22;107:6         40:24;52:20
    25:7;53:20                    Midtown (6)                  most (9)                      Nashville (5)
  meant (1)                         60:8,15;61:11,12;68:25;      8:2;11:6;42:1;48:24;54:7,       7:21;13:17,20;62:14,18
    53:20                           103:2                        9;58:7;60:11;80:20          national (1)
  mechanisms (1)                  might (13)                   Mostly (2)                        69:1
    69:8                            26:2;29:12;38:24;51:17,      14:9;59:21                  nature (4)
  media (1)                         18;73:13;81:7;82:9;84:7;   mother (8)                        20:4;37:4;55:4;97:9
    66:15                           89:17,17;93:23;104:13        65:20;78:10,11,24;79:2;     necessary (1)
  medical (79)                    mile (1)                       98:24;99:8,22                   89:17
    12:7,14;14:5,17,19;             61:6                       mother's (5)                  need (15)
    17:22;28:4,13;40:6;42:5;      mind (1)                       78:2;80:7,10,12;97:8            8:3,22,24;9:8,18;35:11,
    57:23;58:23;60:3;61:21;         9:16                       Motion (2)                        17;56:1,6;73:3,16;80:20;
    62:19,25;63:10,21,25;         mine (1)                       74:2;106:13                     83:15;99:23;104:15
    65:23;66:10;67:9,10;68:9,       9:13                       moving (2)                    needed (1)
    19;70:4;71:24;77:20,23;       Mine's (1)                     48:9;51:25                      78:11
    78:1,2,5;80:8,9,12,17,25;       27:16                      Mrs (1)                       needs (2)
    81:3,5,9,23;82:21;84:24;      Minimal (2)                    84:8                            13:3;50:5
    85:3;87:12,14;88:5,7;90:11,     45:5,6                     much (9)                      neurobiology (2)
    13,14,15,16;93:8,14;97:8,9, minute (1)                       9:24;11:21;48:15;49:12;         45:20;72:10
    10,15,21,24;98:13,14,17;        87:1                         73:6,7;79:21;106:4;107:8    neurosurgery (1)
    99:11;100:13,19,22;101:10, minutes (6)                     multiple (2)                      42:25
    24;102:4,9,10;103:7,9,15,       73:3;83:18,19;94:7,10;       12:3;94:20                  never (5)
    24;105:15,18                    104:18                     Murphy (1)                        14:10;16:10;17:12;67:4,
  medications (1)                 mob (1)                        7:20                            25
    10:7                            66:16                      must (1)                      Nevertheless (1)
  medicine (5)                    Monday (2)                     103:15                          103:6
    53:5,20;57:5;93:13;99:16        21:15;26:22                mute (1)                      new (1)
  meeting (4)                     money (3)                      82:8                            62:19
    26:13,14,15,17                  63:18,19;68:10             myself (1)                    next (8)
  members (1)                     month (4)                      58:10                           8:12;20:22;43:24;52:1,2,
    44:14                           26:8;55:24;58:7;69:5                                         2;67:15;88:15
                                                                              N
  Menopause (1)                   months (5)                                                 nice (5)
    45:15                           20:16;21:18;27:23;42:20;                                     64:8,13,14;65:14,15
                                                               name (5)
  mentioned (4)                     43:1                                                     nine (1)
                                                                 7:10,15;20:5;22:25;68:15
    15:3;22:14;52:21;64:16        moonlight (1)                                                  11:10
                                                               named (2)
  met (3)                           41:25                                                    nobody (3)


 Min-U-Script®                  www.LexitasLegal.com/Premier      Lexitas         888-267-1200         (13) meaning - nobody
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 125 of 136 PageID #: 1981
 Kayla Gore v.                                                                                       Anthony Traube, PH.D.
 William Byron Lee                                                                                            May 21, 2020

    16:1;56:23;68:15                11,25;98:18;99:12;100:21;   o'clock (1)                       7,20;33:7,25;35:19,22,23;
  None (2)                          101:3;102:13;104:8;105:16     26:15                           37:16,20;38:6,24;39:4,9,17;
    10:6;45:21                    objection (7)                 odd (1)                           40:7,9,16,20;42:3,10,14,18;
  note (6)                          30:5;51:19;74:20;75:23;       31:5                            43:3,9,19;44:1,5,8,22;45:9,
    78:12,14,16,17,22;87:12         81:17;82:10;94:17           off (6)                           14,19;46:3,8,11,15,21;47:2,
  nothing (4)                     objections (2)                  11:25;41:19;66:17;82:8;         10,18,22;49:7,16,22;50:16;
    22:2;71:18;77:14,25             6:6;9:6                       94:9;104:20                     51:22;52:17;53:1,8;55:3;
  Notice (1)                      objects (1)                   offer (3)                         56:16;57:11,14,19,23;
    19:18                           9:9                           12:4;28:14;34:5                 58:11,18;59:3,23;60:2,7,13;
  noting (1)                      observation (2)               offered (1)                       61:9,12,15,20,24;62:2;63:5,
    97:25                           77:19;85:19                   12:11                           14,20,24;64:3,15,22;65:21;
  notwithstanding (1)             observe (1)                   offering (15)                     66:1,6,11,13,22;67:2,5;
    93:11                           87:3                          36:20,24;37:3,6,9,16,20,        68:13,17,22;69:16;70:2;
  number (5)                      observed (1)                    24;38:2,6,25;39:4,9,14;76:8     71:9,13,15;72:1,5,17;73:2,
    17:6;18:1;60:19;65:11;          77:10                       offers (2)                        11,20;75:17;76:7,12,22;
    68:25                         observing (2)                   60:3;63:21                      77:3,7,22;80:4,6,11,15,23;
  numbered (2)                      77:15;86:14                 office (9)                        81:2,6,9,16,20;82:2,4;
    24:6,10                       obstetric (1)                   7:1;22:10;25:22,24;             83:14;84:19,23;85:1,6,13;
  nurse (5)                         55:16                         26:13,14;54:23,24;66:21         86:13,18,25;87:9,21,24;
    80:19;98:20,21,22;100:2       obstetrically (1)             official (1)                      88:4,14;89:5,10,23;90:2,9,
  nursery (6)                       55:7                          53:3                            18;91:10,19;92:1,8,23;93:2,
    80:20;87:16;93:21;99:3,       obstetrician (2)              officials (1)                     16;94:14,25;95:7,17;96:8,
    25;100:3                        38:10;62:10                   99:3                            22;97:3,18;98:8,11;100:13,
  nurses (3)                      obstetricians (7)             often (3)                         16,19;101:1;102:4,9;103:4,
    58:3;80:14;99:21                38:20;47:15,20;48:2;          38:11;70:9;93:20                22;104:11,22;105:10,19;
                                    49:9;52:23;69:1             Oh (13)                           106:19,21
                 O
                                  obstetrics (11)                 14:22;17:6;18:8;31:2;         old (2)
                                    41:13;43:15;46:16,25;         34:16;43:21;47:16;52:21;        44:21;57:10
  oath (1)
                                    47:4,14,19;55:1,19;62:10;     55:23;71:19;86:6;90:25;       Omar (1)
    15:12
                                    72:3                          91:4                            6:20
  OB-GYN (8)
                                  obtuse (1)                    Okay (227)                      on (99)
    43:4,23;56:17;57:7,16;
                                    99:9                          6:10,22;8:21;9:3,5,12;          7:1;8:4,15,19,25;11:25;
    59:12,25;74:7
                                  occasion (1)                    12:3,24;13:7,21,25;14:4,17,     13:4;14:7,11,13,22,22;
  Object (42)
                                    16:19                         20,24;15:3,7;16:12,18,25;       16:10,19;17:9;18:4;19:10;
    30:1,2;32:23;33:1,12;
                                  occasionally (2)                17:3,6,16,25;18:13,14,20,       22:9,16;23:13;24:24;25:3;
    34:3,9;35:16;36:9,13,19;
                                    32:16;41:21                   21;19:8,13,25;20:14,20;         26:4,6,13,14,16,24;27:14,
    51:14,15;52:15;53:6;74:24,
                                  occupation (1)                  21:25;22:9,16;23:3,8,17,22;     19,21;32:20;33:8;36:21,25;
    25;77:12,24;81:13;85:5,10;
                                    99:17                         24:1,12,17,18;25:11,15,23;      37:4,6,10,17,21,25;38:3,7;
    86:21;87:5;88:19;90:5,12;
                                  occurred (2)                    26:5,12;27:13,18,24;28:12,      39:1,5;40:4;41:19,24;43:1;
    92:5;94:21;95:3,10,21;96:2,
                                    25:19;89:2                    16,17;29:1,3,21;31:12;32:5,     48:5;49:8,17,18;51:18;52:2,


 Min-U-Script®                  www.LexitasLegal.com/Premier        Lexitas      888-267-1200                   (14) None - on
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 126 of 136 PageID #: 1982
 Kayla Gore v.                                                                                         Anthony Traube, PH.D.
 William Byron Lee                                                                                              May 21, 2020

    18;54:15;56:11,18,21;           36:12,21,21,25;37:3,6,10,     ovarian (2)                     parental (2)
    57:19;58:15,22;60:7;61:8;       17,21,24;38:3,7;39:1,5,10,      45:13,15                        12:25;13:2
    64:18,22;65:1,4,7,22;66:7,      14;48:23;49:18;75:17,24;      over (18)                       Parenthood (1)
    14;67:19;68:6,14;69:18;         76:8,14,19,23;77:8              11:2;13:12,12;14:13;            12:22
    70:3;72:18,22,25;73:15,24; opinions (27)                        16:17;22:3;40:20;50:6;        parents (2)
    77:14;78:17,21;79:3,9;          11:6;14:13;28:19,21,25;         53:1;55:5;58:9,10;64:19;        7:14;38:22
    80:2;82:20,22;84:20;87:4;       29:7,14,17,18;31:15;32:3,       74:6;83:8;100:4;101:25;       part (10)
    90:15;94:2,10;96:5;103:9;       13,22;33:3,5,11,23;34:1,6;      104:15                          29:22;41:6;42:14;59:24;
    104:25                          35:15;36:1;48:20;56:5,15;     overwhelming (4)                  61:5,12;90:16;97:20;99:10;
  Once (3)                          73:24;76:4,8                    85:17;86:3,7;89:16              103:14
    69:18,23;101:7                organization (3)                overwhelmingly (4)              participate (1)
  one (50)                          61:16;63:15,16                  89:13,15;92:18,25               42:15
    7:13;8:3;16:10;17:20;         orientation (3)                 own (8)                         particular (4)
    18:6,15,19;20:2;21:6,7,8,       37:25;38:4;65:6                 7:14;19:25;41:14,19;            36:24;37:9;38:2;52:18
    14,16,18;22:15;23:1;25:25; orthopedics (1)                      54:24;78:14,14;80:2           particularly (2)
    26:11;29:8,9,15,18,24;          42:23                                                           49:13;102:22
                                                                                 P
    31:24;32:4;35:17;39:18;       other (57)                                                      party (2)
    40:14,24;49:15;50:12;           8:4;12:13;15:17;16:19;                                          17:4,9
                                                                  page (9)
    52:19;54:20;58:6;60:17;         17:11;21:7;22:7,19,25;23:4,                                   pass (1)
                                                                    24:8,20,21;31:14;50:23,
    62:21,21,23;67:11;70:22;        12,15;25:25;26:7,11;31:22;                                      43:23
                                                                    24;52:1,3;56:19
    74:14;75:18;82:5;84:24;         33:25;34:5;38:16;43:6;                                        passed (3)
                                                                  pages (2)
    86:15;89:11;91:11;93:4;         45:11;46:9,12,12,22;48:25;                                      43:17,20;44:2
                                                                    24:3;105:8
    99:3;106:24                     52:24;53:3;56:5,17;57:14,                                     passport (3)
                                                                  paper (3)
  ones (1)                          17;63:5,6;68:4;75:18,20,25;                                     84:7,10,15
                                                                    66:20,23;68:15
    21:7                            76:4,9,23,25;77:22;78:1;                                      passports (1)
                                                                  papers (1)
  one's (1)                         79:5,7,8;92:13;93:14,23;                                        84:12
                                                                    48:6
    22:25                           94:5;97:23;99:23;102:20;                                      past (3)
                                                                  Paragraph (34)
  only (8)                          105:6;106:25;107:3                                              64:7;66:3;67:6
                                                                    24:10,15,16;28:1,22;
    8:23;22:15;27:7;50:11;        otherwise (1)                                                   patient (7)
                                                                    29:15,18,24;30:3,13,16,19,
    55:24;74:12;85:21;106:20        57:1                                                            13:3;20:6,7,7;56:11;64:4;
                                                                    23;31:3,18;32:9;33:9,10,13;
  opened (2)                      ought (1)                                                         78:4
                                                                    66:1;73:21;77:5;85:14;
    18:14;54:24                     38:23                                                         patients (4)
                                                                    86:4,8;88:15,16;89:6;
  operate (2)                     ourselves (1)                                                     42:2;58:12;64:9;102:16
                                                                    90:23;92:9;97:4,18;98:12;
    13:4;56:11                      99:18                                                         pay (2)
                                                                    103:4
  operated (1)                    out (12)                                                          48:15;56:20
                                                                  paragraphs (9)
    67:19                           35:8,23;48:6,8,22;55:25;                                      PDF (1)
                                                                    24:6,9;29:8,12;31:21,24,
  opinion (43)                      58:10;66:24;67:13;70:23;                                        24:20
                                                                    25;32:4;89:12
    11:11;12:5;15:12;16:23;         83:3;94:9                                                     pediatrician (7)
                                                                  parent (1)
    17:1;28:4,14;29:6,16,22;      outside (2)                                                       87:19,22;88:6,8,17,22;
                                                                    20:6
    30:13,16,20,22;31:1,4,8,10;     22:20;57:7                                                      92:7


 Min-U-Script®                  www.LexitasLegal.com/Premier         Lexitas         888-267-1200      (15) Once - pediatrician
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 127 of 136 PageID #: 1983
 Kayla Gore v.                                                                                      Anthony Traube, PH.D.
 William Byron Lee                                                                                           May 21, 2020

  pediatricians (1)               perused (1)                  pleasure (1)                   precise (2)
    87:16                           89:8                         106:4                            27:3;32:2
  pelvis (1)                      phased (1)                   plenty (1)                     pregnancies (1)
    69:8                            58:9                         79:8                             63:4
  penetrating (1)                 PhD (1)                      pm (1)                         pregnancy (3)
    69:20                           7:6                          107:16                           49:14;62:7,8
  penis (2)                       phrase (1)                   point (5)                      pregnant (2)
    77:16;96:14                     89:12                        39:18,24;40:1;83:4;93:25         12:9;69:21
  people (29)                     physical (3)                 points (1)                     premarked (1)
    15:23;26:7;41:24;44:16;         86:23;98:2,6                 13:5                             18:1
    45:13;48:4;54:3,9;55:18;      physician (10)               policies (1)                   prepare (7)
    56:4;58:3;62:12,12,15;64:6,     54:25;77:9;80:24;98:20,      12:19                            22:1;74:17;80:20,22;
    14;65:14,17;66:15;68:4;         25;99:2,5;100:1,1,5        politically (1)                    83:2;99:10,13
    70:8,25;83:2;92:2;93:10;      physician's (1)                67:17                        prepared (3)
    99:23;101:24;102:18,20          77:18                      pop (1)                            27:8;28:25;75:5
  percent (6)                     physiologist (1)               82:9                         prepares (2)
    12:7,7;60:20,22;86:15;          67:14                      position (5)                       80:12,17
    93:5                          Physiology (1)                 41:9,10;48:17,18;63:2        preparing (9)
  perfect (2)                       67:12                      possible (3)                       76:13,19,22;80:24;81:1;
    102:25;103:2                  pilots (1)                     8:1;50:9;91:22                   98:17;99:22;100:10,12
  performed (1)                     70:18                      posts (1)                      presence (4)
    90:10                         pituitary (1)                  66:13                            92:17;93:4,11;96:14
  perineoscrotal (1)                45:11                      practice (25)                  present (2)
    93:17                         place (4)                      34:17;41:13,18;48:25;            98:20;105:3
  period (1)                        21:13;62:6,18;77:25          53:4,9,10,13,17,18,19;54:6, presentations (1)
    76:1                          plague (1)                     9,9,22;55:1,4,16;56:2;           70:3
  person (9)                        48:12                        57:15,16,16;59:25;85:21;     presented (4)
    16:11;22:19;45:11;52:6;       plaintiffs (1)                 87:8                             29:23;51:4;101:5,7
    56:25;64:1;91:20;100:3,12       6:17                       practiced (1)                  pretty (1)
  personal (6)                    Plaintiffs' (2)                56:17                            11:12
    12:14;14:20;29:19;99:16,        74:1;75:14                 practices (1)                  prevent (1)
    17;101:16                     plaintiff's (5)                54:7                             10:8
  personally (1)                    14:7,11,13,15,23           practicing (1)                 previous (1)
    17:3                          plan (1)                       74:6                             89:12
  personnel (2)                     56:13                      practitioner (1)               primary (5)
    80:21;99:25                   Planned (1)                    100:2                            67:6,8;95:14,17;96:9
  persons (4)                       12:21                      practitioners (2)              printed (1)
    37:22;60:5;63:22;65:24        please (7)                     70:20;71:3                       18:2
  person's (2)                      7:10,19;8:23;17:7;39:19;   pre (1)                        Prior (1)
    51:6;81:5                       51:20;94:7                   17:25                            67:2


 Min-U-Script®                 www.LexitasLegal.com/Premier        Lexitas         888-267-1200    (16) pediatricians - Prior
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 128 of 136 PageID #: 1984
 Kayla Gore v.                                                                                     Anthony Traube, PH.D.
 William Byron Lee                                                                                          May 21, 2020

  prise (1)                        7:18;28:4,20,24;31:8,22;     18:4;68:5                    rarely (1)
    66:24                          57:24;63:7;75:19                                              65:13
                                                                              Q
  private (12)                   provided (8)                                                rather (1)
    41:12,12;53:10,17,19;          33:14,19;40:14;59:24;                                         55:19
                                                              Qualifications (2)
    54:5,6,7,9,22;63:18;101:16     63:25;73:25;74:11,12                                      read (24)
                                                                31:19;32:21
  privilege (1)                  providing (1)                                                   49:11,21;50:2,14;51:9;
                                                              qualified (4)
    75:2                           65:19                                                         52:11;73:22,23;74:8,14;
                                                                45:10;94:23,25;96:6
  privileges (1)                 provision (1)                                                   85:15,15,25;89:7,9;92:20;
                                                              question (38)
    44:19                          12:25                                                         97:5,6,12;98:3;103:5,18,21;
                                                                8:10,12,25;9:8,13,15,19;
  Probably (22)                  psychiatry (2)                                                  105:8
                                                                21:1;29:21;30:3;31:6,7;
    8:2;11:1,9,16;12:23;           45:1;72:6                                                 reading (2)
                                                                32:2,15,17;35:24;38:25;
    13:19;14:9,14;20:15;21:22; psychology (2)                                                    90:22;105:2
                                                                39:13;47:11;50:17;52:23;
    26:12,18;27:16;39:21;55:7,     44:23;72:8                                                really (14)
                                                                63:1;75:7,18;81:19,21;
    24;58:6;60:20;84:11,13;      pubertal (1)                                                    10:20;12:1;18:15;40:2,3;
                                                                85:11;86:5;88:11;89:5,11;
    86:10;93:1                     95:1                                                          49:15;54:8;59:6;63:3;
                                                                91:2,9,19;92:23;97:1;
  problem (2)                    puberty (1)                                                     69:14;71:6;75:1;91:9;
                                                                100:22;102:15
    70:11,12                       95:4                                                          100:10
                                                              questioning (1)
  problems (1)                   pubic (2)                                                   realtime (1)
                                                                30:6
    38:11                          95:24,25                                                      70:15
                                                              questions (16)
  procedure (3)                  public (2)                                                  reason (3)
                                                                9:9,23;10:1;16:8;20:22,
    97:8,10;103:17                 70:3;100:14                                                   10:4;65:9;80:21
                                                                25;31:12;33:8,8;40:7;50:5,
  proceed (1)                    publication (1)                                             recall (6)
                                                                12,13;53:8;105:21;106:7
    8:17                           67:4                                                          21:12;25:18;42:7,18;
                                                              quick (1)
  process (2)                    publications (4)                                                84:19;87:1
                                                                106:24
    37:21;79:19                    66:3,8;67:3,13                                            receive (2)
                                                              quickly (3)
  production (2)                 published (2)                                                   106:13;107:3
                                                                17:12;82:13;106:9
    54:15,18                       66:10;68:1                                                received (1)
                                                              quiet (1)
  professional (2)               pull (2)                                                        106:11
                                                                8:16
    41:14;74:4                     18:6,7                                                    recited (1)
                                                              quit (1)
  professionals (1)              Puneet (1)                                                      29:18
                                                                55:14
    64:18                          6:21                                                      recollection (1)
  Professor (1)                  purpose (1)                                  R                  13:25
    68:18                          81:3                                                      record (51)
  program (1)                    purposely (1)                rabbit (1)                         7:10,19;8:7;13:24;40:6;
    68:23                          35:8                         38:9                             73:22;77:20,23;78:1,2,5;
  prohibition (1)                put (3)                                                         79:4;80:2,8,9,12,18,25;
                                                              rankings (1)
    65:23                          48:6,10;87:14                                                 81:3,5,10,23;82:21;87:13,
                                                                48:21
  proposition (1)                puts (1)                                                        14;88:8;90:11,14,17;94:9;
                                                              rare (2)
    85:2                           48:8                                                          97:9,10,21,24;98:13,14,17;
                                                                92:14,16
  provide (9)                    putting (2)                                                     99:1,2,6,11;100:6,11,12;


 Min-U-Script®                www.LexitasLegal.com/Premier        Lexitas         888-267-1200             (17) prise - record
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 129 of 136 PageID #: 1985
 Kayla Gore v.                                                                                    Anthony Traube, PH.D.
 William Byron Lee                                                                                         May 21, 2020

    101:10,16;103:9,15;104:20;     35:12;53:4                  43:4;68:23                      81:11;82:4,24;83:22;86:16;
    105:15;106:10                released (1)                resident (1)                      87:23;90:21;94:16,18;
  recorded (7)                     101:17                      57:1                            96:24;102:25;103:13;
    6:12;77:19,23;82:20,22;      reliability (1)             residents (4)                     106:19;107:5
    91:22;103:9                    36:17                       69:2,23;70:1;103:1            role (2)
  records (10)                   remember (8)                resides (1)                       80:24;98:16
    84:24;85:3;88:5;97:15;         17:16;22:25;23:5,10;        93:25                         roles (1)
    100:14,19,23;101:24;102:4,     33:14;42:24;64:7;105:2    respect (2)                       22:20
    10                           render (1)                    89:1,11                       room (15)
  rectal (1)                       11:11                     respects (2)                      56:21;57:5,15;80:14,19;
    79:23                        rendered (2)                  34:12,15                        96:13,17;99:1,2,4,8;100:6;
  RE-DIRECT (1)                    11:7;14:12                rest (2)                          104:2,5,6
    106:8                        rendering (1)                 50:14;97:23                   rooms (2)
  refer (3)                        29:23                     restate (1)                       42:22;57:8
    24:15;49:14;50:18            repeat (1)                    32:17                         rotated (1)
  referral (1)                     51:19                     result (2)                        42:19
    62:9                         report (8)                    39:6;105:14                   rotations (1)
  referred (1)                     27:7,14,17;32:22;33:4;    results (1)                       42:15
    95:13                          75:21;79:9;107:2            90:10                         rules (1)
  referring (1)                  reporter (1)                retained (2)                      7:24
    98:12                          8:5                         27:25;28:3                    rural (2)
  refers (3)                     represent (2)               retake (1)                        57:5,7
    43:12;90:19;91:7               6:17;18:21                  44:15
                                                                                                             S
  reflect (2)                    Reproductive (1)            retire (1)
    92:4;103:16                    45:8                        62:22
                                                                                             safe (1)
  reflection (1)                 reputable (1)               review (1)
                                                                                               56:8
    77:9                           48:3                        101:24
                                                                                             same (14)
  reflects (1)                   requirements (1)            reviewed (1)
                                                                                               13:8;27:17;30:3;33:8;
    97:9                           39:10                       76:4
                                                                                               54:17;60:22;61:5;65:11;
  refused (1)                    research (5)                revise (1)
                                                                                               66:7;81:10,24;89:10;92:23;
    71:21                          67:6,8,24;68:9,14           32:10
                                                                                               94:17
  regarding (3)                  reserve (1)                 right (58)
                                                                                             sample (1)
    28:4;31:8,10                   32:9                        6:8;7:5;12:16,18,20;15:2;
                                                                                               78:19
  regards (2)                    reserved (1)                  18:16,25;19:19,20,21,24;
                                                                                             Sara (1)
    30:24;33:9                     6:6                         23:7;24:2;27:25;31:16,19;
                                                                                               7:3
  regulation (1)                 residence (1)                 32:10,14;34:11;38:5;40:12;
                                                                                             Sarah (1)
    85:7                           41:17                       41:6;42:2,13,17;43:16;46:4,
                                                                                               60:25
  related (1)                    residencies (1)               14,23,25;47:8,9,16;50:15,
                                                                                             Sasha (1)
    71:10                          43:6                        24;53:11;59:1;60:8,9;
                                                                                               6:20
  relating (2)                   residency (2)                 61:18,22;64:20;77:20;


 Min-U-Script®                www.LexitasLegal.com/Premier       Lexitas      888-267-1200              (18) recorded - Sasha
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 130 of 136 PageID #: 1986
 Kayla Gore v.                                                                                         Anthony Traube, PH.D.
 William Byron Lee                                                                                              May 21, 2020

  saying (2)                        14:6;58:22;60:7;61:21;        share (1)                      simulations (4)
    47:24;106:11                    102:10                          54:15                          70:6,7,25;71:9
  school (4)                      served (12)                     Shew (61)                      simulator (2)
    42:5;68:19;71:21,24             10:15,19;12:12;13:12;           6:8,9,25,25;9:5;15:13;         70:18,19
  scope (3)                         14:5;57:19;64:18,22;65:1,4,     21:7,9;22:18;30:1,4;32:23; simulators (1)
    17:1;28:9,13                    7,22                            33:1,12;34:3,9;35:16;36:9,     71:4
  screen (1)                      service (1)                       13,19;50:1;51:14;52:15;      sit (1)
    18:4                            59:16                           53:6;74:20,24;75:23;77:12,     44:5
  scrubs (1)                      services (9)                      24;81:13,16;82:6,11;85:5,    situations (1)
    10:12                           57:23;59:19,23;60:3,16;         10;86:21;87:5;88:19;90:5,      62:16
  second (13)                       63:6,21,25;65:23                12;92:5;94:17,21;95:3,10,    six (1)
    17:20;18:13;21:5;24:16;       serving (2)                       21;96:2,11,25;98:18;99:12;     84:16
    25:3,18;28:1;35:17;47:17;       15:17;16:20                     100:21;101:3;102:13;         sixth (1)
    56:15;70:13,13;106:16         set (1)                           104:8,14,17;105:16;106:6,      24:21
  secondary (3)                     82:21                           8;107:14                     size (1)
    95:14,23;96:22                sets (1)                        Shew's (1)                       60:22
  section (6)                       44:6                            51:18                        small (1)
    31:13,17;32:20,22,24;         settled (1)                     short (7)                        59:16
    33:4                            14:12                           73:5,16;83:16,24;94:7,       smoothly (1)
  sections (1)                    seven (1)                         12;104:21                      8:1
    29:4                            84:16                         side (5)                       social (2)
  Sedgwick (2)                    several (6)                       14:7,8,23;25:4;56:22           66:15;102:19
    7:3;23:6                        10:15;20:15;21:18;26:19;      sign (7)                       solo (8)
  Seeing (2)                        41:25;99:21                     39:22;62:24;74:13,18,22;       41:13,15,20;53:13,18;
    10:11;46:4                    sex (49)                          75:11;83:7                     54:9,11;55:1
  seem (1)                          28:5,23;30:24;31:9;           signature (2)                  somebody (2)
    101:22                          33:22;39:6;52:7;65:11;          24:22,23                       54:2;70:11
  send (4)                          77:8,14;78:8;85:8,18,22;      signed (8)                     someone (1)
    25:8,9;55:25;104:24             86:14;88:6,18,22;89:2,18,       15:11,14,21;23:24;27:14,       100:7
  sending (1)                       24;90:2,4,6,6;91:22;92:19;      20;74:23;83:8                something (19)
    25:10                           93:3,9;94:15,20;95:12,18,     signing (1)                      15:14;25:8,9;26:5,9;
  sense (1)                         18,19,23;96:9,12,15,17,18,      63:5                           32:11;42:25;50:25;53:21,
    51:7                            22;97:19,21,25;103:8,14,      similarity (1)                   21;55:19;57:2,12;69:12,20;
  sent (2)                          23;104:6                        83:1                           78:19;81:15;92:13;93:19
    22:4;87:15                    sex-related (8)                 simpler (1)                    Sometime (2)
  sentence (3)                      86:19,23,24;90:3,7;             29:13                          17:21;59:13
    89:14;92:25;98:11               94:16;95:2,8                  simply (1)                     sometimes (10)
  serious (1)                     sexual (10)                       77:9                           8:14;11:13;38:13,20;
    97:9                            37:25;38:3;39:1;65:5;         simulation (1)                   48:15;69:9;92:3;95:13;
  serve (5)                         90:19,21;91:5,8,14,16           70:21                          99:25;102:17


 Min-U-Script®                  www.LexitasLegal.com/Premier          Lexitas       888-267-1200         (19) saying - sometimes
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 131 of 136 PageID #: 1987
 Kayla Gore v.                                                                                       Anthony Traube, PH.D.
 William Byron Lee                                                                                            May 21, 2020

  somewhere (4)                     60:8,15;61:12;68:24;           8:23                            12:22;22:13;23:13
    51:8;59:8;84:8,18               70:6;103:2                   stipulations (1)              superfluous (1)
  son (1)                        staff (5)                         6:4                             93:1
    44:17                           57:19;58:15,16,22;60:8       stop (1)                      supervising (2)
  soon (1)                       standing (1)                      55:19                           100:11;103:1
    78:3                            30:5                         stories (1)                   supplement (1)
  sorry (14)                     start (5)                         64:10                           32:10
    15:25;22:23;29:10;31:12;        6:4;18:9,18;50:9;61:24       stretch (1)                   supposed (1)
    32:14,24;35:20,23;51:16;     started (2)                       73:13                           64:13
    52:2,19;81:14,21;91:2           20:13;41:17                  strike (1)                    sure (22)
  sort (2)                       starting (1)                      77:3                            13:7,18;21:6;28:25;29:5,
    12:9;41:6                       31:14                        structure (2)                     11;32:19;35:19,25;39:19;
  sound (1)                      state (26)                        38:7;39:2                       41:4,4;47:24;49:20;50:20;
    8:18                            7:9;12:17;13:21;22:11,       student (2)                       66:6;67:17;72:14;82:17,17;
  sounds (1)                        20;23:15;25:4;28:3,18,25;      67:10;68:9                      91:4,4
    23:7                            29:7,14,17;30:19,23;31:4;    study (1)                     Surely (1)
  source (1)                        32:22;33:3,10;46:5,8,9,13;     11:11                           92:11
    48:3                            76:24,24;85:7                subject (3)                   surgeon (3)
  southern (1)                   stated (3)                        72:18,22,25                     55:6,21;69:24
    7:15                            28:16;32:4;34:7              subjects (1)                  surgery (9)
  space (2)                      statement (4)                     68:22                           42:11;43:2;55:9,10;
    82:7,15                         31:7,11;35:15;36:1           submit (1)                        56:22;57:25;61:4;67:17;
  speak (5)                      statements (1)                    15:20                           92:3
    8:4;76:20,23;102:16;            30:11                        substance (1)                 surgically (1)
    106:5                        states (3)                        20:23                           55:20
  Specifically (3)                  15:12;28:17,19               substantive (2)               surprising (1)
    50:22;60:4;63:21             state's (1)                       25:13,19                        49:20
  spend (1)                         20:3                         subtracted (1)                sworn (6)
    70:13                        statute (1)                       83:10                           6:2;7:7;15:4,7,21;16:19
  spent (1)                         13:1                         suggesting (1)
                                                                                                                T
    57:5                         steal (1)                         16:4
  spermatic (1)                     56:10                        Suite (1)
                                                                                               taking (1)
    93:25                        step (2)                          7:20
                                                                                                   8:5
  spoke (1)                         8:15,19                      suits (1)
                                                                                               talents (1)
    25:3                         still (5)                         17:9
                                                                                                   69:3
  spoken (1)                        28:8,12;44:14;55:15;         summer (5)
                                                                                               talk (6)
    21:2                            66:20                          67:11,15;68:10,10,11
                                                                                                   13:3;38:10;56:7;71:5;
  sponge (1)                     stipulated (1)                  summoned (1)
                                                                                                   79:5;83:2
    79:6                            6:5                            99:4
                                                                                               talked (2)
  St (6)                         stipulation (1)                 Sundquist (3)


 Min-U-Script®                 www.LexitasLegal.com/Premier          Lexitas        888-267-1200     (20) somewhere - talked
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 132 of 136 PageID #: 1988
 Kayla Gore v.                                                                                        Anthony Traube, PH.D.
 William Byron Lee                                                                                             May 21, 2020

    23:2;26:7                     testify (1)                       56:6                         toes (1)
  talking (8)                       19:3                          third (2)                        8:15
    13:8;15:15;23:10;97:14;       testifying (1)                    21:8;55:17                   told (5)
    99:17;102:24;104:1,2            10:25                         Thomas (6)                       16:1;66:23;68:1,15;
  target (1)                      testimony (10)                    60:8,15;61:12;68:24;           101:23
    48:9                            10:9;13:11;15:5,8;16:8,         70:6;103:2                   took (3)
  teach (3)                         13,19,23;17:1;19:22           those (37)                       21:13;44:11;84:6
    68:22;69:6,17                 textbooks (1)                     12:10;15:20;17:17,22;        top (3)
  teaching (4)                      79:24                           21:12;24:14;25:19;28:20,       8:4;51:18;52:1
    69:25;70:2;71:6,8             thanking (1)                      24;33:23;42:21,22;44:13;     topic (6)
  technical (1)                     64:8                            50:13;54:3;58:1,7;59:7,13;     64:23;65:2,5,22;71:10;
    50:10                         there'll (2)                      60:12,20;64:12;67:19;71:9;     93:15
  techniques (1)                    79:4,8                          87:11;88:2,14,21;89:1;       topics (1)
    68:7                          there've (2)                      92:14,16;96:5,5,15,18;         70:4
  teleconference (3)                17:14;25:14                     103:19;106:25                towards (2)
    26:20,22,24                   thing (10)                      though (1)                       60:4;63:22
  telling (1)                       16:2;39:18;47:25;54:18;         44:14                        Trabue (36)
    64:9                            63:3;81:10,24;82:6;93:23;     three (16)                       6:13;7:6,9,12;10:14;16:5;
  temporarily (1)                   99:20                           13:5;21:4,10,12;25:12,         19:3;20:1;21:19,25;23:19;
    82:8                          things (18)                       14;28:22;30:19,23;31:3;        24:19;27:24;31:24;36:20;
  temporary (1)                     10:5;13:24;24:14,18;            44:10;52:19;55:24;73:12;       44:22;66:19;73:2;74:10;
    99:7                            45:12;48:7,21;49:1,2;           86:11;87:2                     75:24;77:4;81:9,17;82:19;
  Tennessee (13)                    55:12;67:20;68:7;70:16;       through (16)                     84:1,8;85:6;90:18;93:2,16;
    12:18,22;22:12;23:15;           79:7,8,25;94:9;96:5             15:8;29:8,11;31:24,25;         96:8;99:18;103:22;105:13,
    39:23;46:5,9,13;68:19,24;     think (66)                        32:1,4,21;41:5;42:16,19;       21;106:9
    76:24;84:2;85:8                 10:12,23;11:14;13:16;           63:7;70:8,16;71:7;73:10      training (8)
  Tennessee's (1)                   16:17;20:6;21:10,14,15,15, thyroid (1)                         44:23,25;45:3,7,20,22,25;
    12:25                           20,24;25:14,21;31:7;32:5,5,     45:11                          71:16
  term (7)                          8,12,13;33:2,14,15,20;        times (12)                     transgender (10)
    66:8;86:3,7;90:18;91:4,7,       38:17,22;42:24;48:10,23;        10:15,18;11:2;12:3;            37:22;49:19;52:4,4;
    20                              49:4,11;52:16;53:10,16;         13:16;16:12;17:10,10,14;       58:12,20;60:4;63:22,25;
  terrible (1)                      56:6,12;57:22;59:14;60:14;      21:2,4,11                      65:24
    22:24                           61:19;63:2,8;64:15;67:22;     titled (4)                     transition (1)
  test (3)                          69:10;70:8,12,16;71:7;73:6,     18:10;27:11;31:15,18           37:21
    90:9,13,15                      7,9,11,11,14;75:4,16;81:7;    today (13)                     trauma (1)
  testicle (2)                      82:12;83:15;84:6;93:22;         6:19;7:3;9:20,22;10:7,9;       69:20
    93:24,24                        94:8;104:12;105:6,25            16:9;19:19,22;53:22;55:17; treat (1)
  testified (7)                   thinking (1)                      57:13;105:22                   45:10
    7:7;11:1;15:17;23:14;           17:19                         today's (1)                    treated (1)
    53:11;86:25;94:14             thinks (1)                        22:1                           64:4


 Min-U-Script®                  www.LexitasLegal.com/Premier          Lexitas       888-267-1200            (21) talking - treated
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 133 of 136 PageID #: 1989
 Kayla Gore v.                                                                                      Anthony Traube, PH.D.
 William Byron Lee                                                                                           May 21, 2020

  treatment (2)                     12:5,10                    ups (1)                        vanishingly (1)
    37:17;45:16                                                  104:16                           87:10
                                                U
  trial (3)                                                    urine (1)                      variations (1)
    19:4;28:20,24                                                79:6                             39:5
                                  ultrasound (3)
  tried (2)                                                    urologist (1)                  various (8)
                                    62:9,25;63:6
    66:17;71:23                                                  94:1                             29:4;41:24;42:16;64:18;
                                  unaware (3)
  trip (1)                                                     urologists (1)                     67:19;68:6;90:20;91:7
                                    67:12,25;85:12
    84:16                                                        68:5                         versus (3)
                                  under (2)
  trouble (2)                                                  use (5)                            79:12,13,13
                                    15:11;54:22
    58:9;66:16                                                   7:12;19:22;41:3;86:7;        vertex (1)
                                  undergo (1)
  true (6)                                                       89:12                            79:14
                                    92:3
    10:8;86:13;88:25;93:2;                                     used (10)                      video (1)
                                  undergraduate (1)
    103:23;104:6                                                 15:24;39:22;55:11;83:7;          8:14
                                    42:4
  try (6)                                                        84:11;86:3;92:25;96:16;      view (1)
                                  understand (12)
    7:25;8:19;38:24;48:11;                                       101:4;102:17                     102:21
                                    8:13;9:13;18:2;19:8,17,
    71:20;83:18                                                useful (2)                     viewed (1)
                                    21;29:5;31:2,6,23;36:6;
  trying (5)                                                     70:7,20                          102:1
                                    53:16
    31:23;42:2;62:19;65:19;                                    uses (1)                       viewing (1)
                                  understanding (1)
    73:17                                                        39:15                            98:23
                                    92:22
  tumors (1)                                                   using (1)                      vigilant (1)
                                  undescended (1)
    45:12                                                        91:20                            82:14
                                    93:24
  turn (5)                                                     usually (6)                    virtually (2)
                                  undetermined (1)
    50:22;77:4;85:13;97:3;                                       7:12;58:2;64:7;69:23;            6:19;12:6
                                    87:15
    104:15                                                       70:23;71:1                   virus (1)
                                  university (3)
  turned (1)                                                   UT (1)                             70:23
                                    53:24;68:19,24
    59:17                                                        70:3                         visible (4)
                                  Unless (5)
  twice (1)                                                    uterus (2)                         77:16;96:9,19,23
                                    9:6;99:3,23;101:16;
    11:18                                                        79:19,21                     visual (1)
                                    104:10
  two (37)                                                                                        85:19
                                  unnamed (1)                                  V
    12:10;13:5;17:10,10,14;
                                    102:15                                                                    W
    18:15,18,20;21:16,17;23:1;
                                  unpaid (1)                   VA (3)
    24:8,9,13;26:8;27:22;30:3,
                                    63:2                         43:2;54:1;67:15              wait (4)
    13,16;33:7;40:14;42:22,23;
                                  until (5)                    vagina (1)                         8:9,10;35:17;106:15
    43:10;44:5,10;48:7;50:12;
                                    8:9,10;99:2;100:6,6          96:15                        wanted (5)
    52:19;58:6;64:6;69:4;
                                  up (17)                      vaginal (1)                        13:7;47:22;56:25;58:4,17
    70:25;80:5;86:11;87:2;
                                    18:4,6,7;26:12;47:16,22;     79:12                        ward (1)
    106:25
                                    78:19;82:13;87:7;89:20,25; Vanderbilt (12)                    43:2
  type (5)
                                    91:24;92:13;94:2;97:23;      42:4,11,21;43:4;57:20,       warnings (1)
    12:13;71:1;78:6,23;79:10
                                    106:20,24                    24;58:3,5,12,14,19;67:12         101:25
  types (2)


 Min-U-Script®                  www.LexitasLegal.com/Premier       Lexitas         888-267-1200   (22) treatment - warnings
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 134 of 136 PageID #: 1990
 Kayla Gore v.                                                                                          Anthony Traube, PH.D.
 William Byron Lee                                                                                               May 21, 2020

  wavelength (1)                  whose (2)                      wonderful (2)
                                                                                                                Y
    66:7                            52:6;85:22                     62:17,18
  way (11)                        widened (1)                    word (3)
                                                                                                year (9)
    9:16;18:3;31:5;35:23;           95:25                          8:6;89:16,22
                                                                                                   11:11;12:4;43:24;47:6;
    38:15,22;65:18,18;66:17;      willing (1)                    words (2)
                                                                                                   56:22;69:18,23;70:23,24
    70:16;82:9                      20:3                           19:25;103:20
                                                                                                years (36)
  wearing (1)                     WINEMILLER (39)                work (16)
                                                                                                   10:24;11:2,16;12:19;
    10:11                           6:3,10,16,17,23;7:5,8;         8:3;22:9;23:13,15;35:12;
                                                                                                   14:13;16:17;17:16,20;
  week (6)                          30:7,14;50:3,11,20,21;         36:6;41:22;56:21;57:6;
                                                                                                   34:17;38:13,16;39:21,25;
    21:16,17,22;26:12;55:17;        51:16,22,24;73:15,19;75:4,     58:11;61:25;69:1,4;71:4;
                                                                                                   44:10,16,18;53:22;54:24;
    69:11                           9;81:22;82:5,17,18;83:15,      80:5;83:20
                                                                                                   55:5,21;57:10;58:1,7;
  weekends (1)                      22,25;94:6,13;104:12,19;     worked (15)
                                                                                                   59:14;62:20;66:4;67:2,6;
    57:4                            105:10,12,19;106:3,21,23;      11:25;22:10,16,18;53:23,
                                                                                                   74:6;83:8,10;84:12,14,16;
  weeks (1)                         107:7,12                       24,25;54:1,1,5;59:6;67:11,
                                                                                                   85:20;86:12
    21:16                         wiped (1)                        14,15;71:20
                                                                                                yesterday (1)
  weight (3)                        70:23                        workers (1)
                                                                                                   82:7
    78:8;98:1,6                   wish (3)                         102:20
                                                                                                young (2)
  Westside (4)                      32:11;35:4,5                 working (2)
                                                                                                   11:24;44:15
    59:6,11,15,19                 withdrawn (1)                    41:18;68:6
                                                                                                yourself (10)
  whatever (1)                      17:12                        world (2)
                                                                                                   40:24;54:5;63:24;64:3;
    8:25                          within (1)                       102:25;103:3
                                                                                                   72:2,5,18,21,24;89:7
  what's (5)                        44:10                        worries (1)
    18:9;23:18;78:2;83:9;         without (1)                      35:21                                        Z
    86:5                            89:21                        wreck (1)
  Whereupon (1)                   Witness (24)                     12:8                         Zoom (1)
    107:15                          6:2,15,22;10:15,19;          write (1)                         16:10
  whether (33)                      12:13;13:12;14:5;15:18;        98:13
    25:18;29:22;30:12,15;           19:3,10;30:10;50:7,16;       written (3)                                    1
    32:3;54:12;56:12;60:2;          51:21;75:3,7;81:14,20;         64:6;66:12;79:25
    63:20;67:13;77:15;78:25;        83:21;94:11;104:22;          wrong (3)                      1 (2)
    79:1,1,15,17,17,21,22,22;       105:24;107:10                  16:1;47:24;71:18                19:14,16
    85:7;88:4;90:14;91:6;94:3; woman (4)                         wrote (1)                      1:00 (1)
    95:1;101:12,12,13,13,18,        12:8;23:4;69:21;79:18          67:22                           26:15
    20;104:15                     woman's (1)                                                   10 (9)
                                                                                X                  10:24;11:2,10;12:7;
  whichever (1)                     15:2
    18:6                          women (5)                                                        62:20;66:3;67:2,6;84:14
                                                                 XX (1)                         104 (1)
  whole (2)                         37:13;59:21;61:22;63:4,
                                                                   92:13                           7:20
    63:11;79:24                     14
                                                                 XY (1)                         12,000 (1)
  who's (1)                       women's (4)
                                                                   92:13
    65:13                           59:18;60:16,20,23


 Min-U-Script®                  www.LexitasLegal.com/Premier         Lexitas        888-267-1200        (23) wavelength - 12,000
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 135 of 136 PageID #: 1991
 Kayla Gore v.                                                                                  Anthony Traube, PH.D.
 William Byron Lee                                                                                       May 21, 2020

    74:5                       21 (1)                       42 (3)                        84 (1)
  14th (4)                       89:6                         34:17;74:6;85:20                41:16
    24:25;25:20;26:14,17       21st (1)                     45 (1)                        85 (1)
  17 (2)                         27:15                        57:10                           55:7
    32:1,21                    22 (1)                                                     8A (3)
                                                                           5
  17th (1)                       92:9                                                         24:15;29:8;32:4
    104:25                     2201 (1)                                                   8B (4)
                                                            5 (3)
  18 (6)                         7:20                                                         24:16;31:18,25;32:21
                                                              40:21,22;56:18
    31:14;32:1;33:9,10,13;     22nd (3)
                                                                                                         9
    73:21                        26:6,9,24                                 6
  19 (2)                       23 (1)
                                                                                          90 (1)
    85:14;86:4                   97:4                       6 (2)
                                                                                              12:6
  1948 (1)                     23rd (1)                       49:23,25
                                                                                          90/10 (1)
    7:14                         27:19
                                                                           7                  14:14
  1979 (3)                     24 (1)
                                                                                          90s (4)
    53:10;57:20;58:25            97:18
                                                                                              12:17;40:1;59:8,14
  1980s (1)                    25 (3)                       7 (1)
    10:22                        32:1;60:20;103:4             60:22
  1983 (1)                     26 (2)                       72 (1)
    47:5                         24:6;77:5                    68:11
  1984 (2)                     27th (2)                     73 (1)
    53:13;55:2                   26:16,18                     68:11
  19th (4)                                                  77 (1)
                                              3               56:19
    21:21;26:11;27:16,21
                                                            79 (1)
                 2             3 (5)
                                                              41:18
                                 23:18,21;27:7,10;28:2
  2 (2)                        30 (3)                                      8
    18:10,12                     12:19;55:21;105:7
  2:30 (1)                     32 (1)                       8 (1)
    26:10                        83:18                        24:10
  2:31 (1)                                                  8:30 (2)
                                              4               26:13,14
    107:16
  20 (8)                                                    80s (4)
                               4 (3)
    16:14;17:20;39:21,25;                                     12:1;17:19;62:1,3
                                 40:13,15;43:10
    73:3;83:8,10;88:16                                      82 (2)
                               40 (2)
  2001 (1)                                                    17:19;44:3
                                 11:2;53:22
    17:21                                                   83 (4)
                               41 (1)
  2005 (3)                                                    17:19;41:15;43:20;44:4
                                 105:8
    55:8,9;57:20


 Min-U-Script®               www.LexitasLegal.com/Premier       Lexitas        888-267-1200               (24) 14th - 90s
Case 3:19-cv-00328 Document 93-8 Filed 05/29/20 Page 136 of 136 PageID #: 1992
